Exhibit 10.1

 

$30,000,000.00

 

AMENDED AND RESTATED

REVOLVING LINE OF CREDIT AGREEMENT

DATED AS OF OCTOBER 3, 2011

 

Among

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

as Borrower,

 

FIRST HAWAIIAN BANK

as Agent,

 

And

 

FIRST HAWAIIAN BANK

AND THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO

As Lenders

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

DEFINITIONS

1

1.1

Certain Defined Terms

1

1.2

Accounting Terms; GAAP

10

1.3

Other Definitional Provisions

10

Section 2.

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

10

2.1

Commitments; Making of Loans and Letters of Credit; the Register; Note

10

 

A.

Commitments and Loans

10

 

B.

Borrowing Mechanics

11

 

 

(i)

General Provisions Relating to Borrowing

11

 

C.

Disbursement of Funds

11

 

 

(i)

Funding of Loans

11

 

 

(ii)

Disbursement of Loan Proceeds by Agent

11

 

 

(iii)

Agent May Advance Funds; Failure of Lender to Fund Loan

12

 

 

(iv)

Failure of Lender to Fund Letters of Credit

12

 

 

(v)

Several Obligations of Lenders

12

 

 

(vi)

Defaulting Lenders

13

 

D.

The Register

14

 

E.

Reserved

15

 

F.

Letters of Credit; and Letter of Credit Fee

15

2.2

Interest on the Loans

16

 

A.

Rate of Interest

16

 

B.

Interest Periods

16

 

C.

Interest Payments; Payment Currency

17

 

D.

Conversion or Continuation

17

 

E.

Post-Maturity Interest

18

 

F.

Computation of Interest

18

2.3

Commissions and Fees

19

 

A.

Upfront Fee

19

 

B.

Agent’s Fee

19

 

C.

Unused Commitment Fee

19

 

D.

Letter of Credit Fees

19

 

E.

Breakage Fee

19

2.4

Prepayments and Reductions in Commitments; General Provisions Regarding Payments

19

 

A.

Prepayments and Reductions in Commitments

19

 

 

(i)

Voluntary Prepayments

19

 

 

(ii)

Voluntary Reductions of Commitments

19

 

 

(iii)

Application of Prepayments to Base Rate Loans and LIBOR Rate Loans

20

 

 

(iv)

Reductions of Commitments to Remove a Lender

20

 

B.

General Provisions Regarding Payments

20

 

 

(i)

Manner and Time of Payment

20

 

 

(ii)

Application of Payments to Principal and Interest

20

 

i

--------------------------------------------------------------------------------


 

 

 

(iii)

Apportionment of Payments

20

 

 

(iv)

Payments on Business Days

21

 

 

(v)

Notation of Payment

21

2.5

Special Provisions Governing LIBOR Rate Loans

21

 

A.

Determination of Applicable Interest Rate

21

 

B.

Inability to Determine Applicable Interest Rate

21

 

C.

Illegality or Impracticability of LIBOR Rate Loans

21

 

D.

Compensation For Breakage or Non-Commencement of Interest Periods

22

 

E.

Booking of LIBOR Rate Loans

23

 

F.

Assumptions Concerning Funding of LIBOR Rate Loans

23

 

G.

LIBOR Rate Loans After Default

23

Section 3.

INCREASED COSTS, TAXES, CAPITAL ADEQUACY, AND MITIGATION

23

3.1

Increased Costs; Taxes; Capital Adequacy

23

 

A.

Compensation for Increased Costs and Taxes

23

 

B.

Withholding of Taxes

24

 

 

(i)

Payments to Be Free and Clear

24

 

 

(ii)

Grossing-up of Payments

24

 

 

(iii)

Evidence of Exemption from Withholding Tax

25

 

C.

Capital Adequacy Adjustment

26

3.2

Obligation of Lenders to Mitigate

27

3.3

Replacement of Lenders

27

Section 4.

CONDITIONS TO LOANS

27

4.1

Conditions to Closing

28

 

A.

Borrower’s Authorization

28

 

B.

Guarantors’ Authorizations

28

 

C.

Documentation and Proceedings

28

 

D.

The Note

28

 

E.

The Guaranty

28

 

F.

Reserved

28

 

G.

The Amendment of Mortgage and Amendment to Security Instruments

28

 

H.

Material Adverse Change

29

 

I.

Opinion of Counsel

29

 

J.

Title Insurance Policy

29

 

K.

Expenses

29

 

L.

No Event of Default

29

4.2

Conditions to Each Loan and Letter of Credit

29

 

A.

No Default

29

 

B.

Representations and Warranties

29

 

C.

Material Adverse Change

29

 

D.

Fees and Other Charges

29

Section 5.

BORROWER’S REPRESENTATIONS AND WARRANTIES

30

5.1

Corporate Status

30

5.2

Authority; No Conflict

30

 

ii

--------------------------------------------------------------------------------


 

5.3

Enforceability

30

5.4

Compliance with Laws

30

5.5

Licenses; Tariffs

30

5.6

Financial Statements

31

5.7

Litigation

31

5.8

No Violation

31

5.9

Reserved

31

5.10

Consents

31

5.11

ERISA

31

5.12

Use of Proceeds

32

5.13

Hazardous Materials

32

5.14

Brokers, Finders and Agents

32

5.15

Amendment to Term Loan Documents

32

Section 6.

BORROWERS’ COVENANTS

33

6.1

Financial Statements

33

6.2.

Taxes

34

6.3

Insurance

34

6.4

Existence

35

6.5

Maintenance

35

6.6

Employee Pension Profit Plan

35

6.7

Financial Covenants

35

 

A.

Total Leverage Ratio

35

 

B.

Minimum Liquidity

36

 

C.

Non NGTV Capital Expenditures

36

 

D.

NGTV Capital Expenditures

36

6.8

Compliance with PUC Decision and Order

36

6.8

Negative Covenants

36

Section 7.

EVENTS OF DEFAULT

37

7.1

Representations

37

7.2

Principal and Interest

37

7.3

Defaults Under Term Loan Facility and Other Agreements

37

7.4

Bankruptcy

38

7.5

Other Covenants

38

7.6

Security Agreement

38

7.7

Mortgage

38

7.8

Guaranty

39

7.9

ERISA

39

7.10

Material Adverse Change

39

7.11

Judgments

39

7.12

PUC Decision and Order

40

8.

AGENT

40

8.1

Appointment

40

8.2

Powers; General Immunity

40

 

A.

Duties Specified

40

 

B.

No Responsibility for Certain Matters

40

 

C.

Exculpatory Provisions

40

 

iii

--------------------------------------------------------------------------------


 

 

D.

Agent Entitled to Act as Lender

41

8.3

Representations and Warranties; No Responsibility For Appraisal of
Credit-worthiness

41

8.4

Right to Indemnity

41

8.5

Successor Agent

42

Section 9.

MISCELLANEOUS

42

9.1

Assignments and Participations in Loans

42

 

A.

General

42

 

B.

Assignments

42

 

 

(i)

Amounts and Terms of Assignments

42

 

 

(ii)

Acceptance by Agent; Recordation in Register

43

 

C.

Participations

44

 

D.

Assignments to Federal Reserve Banks

44

 

E.

Information

44

9.2

Expenses

45

9.3

Indemnity

45

9.4

Set-Off

46

9.5

Ratable Sharing

46

9.6

Amendments and Waivers: Replacement of Lenders

47

 

A.

Amendments and Waivers

47

 

B.

Replacement of Lenders

47

9.7

Independence of Covenants

48

9.8

Notices

48

9.9

Survival of Representations, Warranties and Agreements

48

9.10

Failure or Indulgence Not Waiver; Remedies Cumulative

48

9.11

Marshalling; Payments Set Aside

48

9.12

Severability

49

9.13

Obligations Several; Independent Nature of Lenders’ Rights and Borrower’s
Obligations

49

9.14

Headings

49

9.15

Applicable Law

49

9.16

Successors and Assigns

49

9.17

Consent to Jurisdiction and Service of Process

49

9.18

Waiver of Jury Trial

50

9.19.

Compliance with OFAC Restrictions

50

9.20

Confidentiality

51

9.21

Counterparts; Facsimile Signatures; Effectiveness

51

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

REVOLVING LINE OF CREDIT AGREEMENT

 

This AMENDED AND RESTATED REVOLVING LINE OF CREDIT AGREEMENT is dated and
effective as of October 3, 2011 (the “Effective Date”) and entered into by and
among HAWAIIAN TELCOM COMMUNICATIONS, INC., a Delaware corporation (the
“Borrower”), FIRST HAWAIIAN BANK, a Hawaii corporation, as the agent for the
Lenders referred to below (together with its successors and assigns in such
capacity, “Agent”), FIRST HAWAIIAN BANK, a Hawaii corporation, and each of the
other lenders from time to time party hereto (each individually referred to
herein as a “Lender” and collectively as “Lenders”).

 

RECITALS

 

WHEREAS, the Borrower and First Hawaiian Bank are parties to that certain
Revolving Credit Agreement dated as of October 28, 2010.

 

WHEREAS, the Borrower, the Agent and the Lenders wish to amend and restate in
its entirety the Revolving Credit Agreement as more particularly set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Agent and Lenders agree as follows:

 

Section 1.                                          DEFINITIONS

 

1.1                                 Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Adjusted LIBOR Rate” means, for each Interest Period, the rate per annum
obtained by (i) taking the offered rate of interest which appears on the
Bloomberg Official BBAM LIBOR Rates page as of 11:00 a.m., London Time, on the
applicable Interest Rate Determination Date, and (ii) dividing such rate by a
percentage equal to 100% minus the LIBOR Reserve Percentage.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.5C.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agent” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Agent’s Fee” has the meaning set forth in subsection 2.3B.

 

“Agent’s Funding and Payment Office” means the office of Agent located at 999
Bishop Street, Honolulu, Hawaii 96813, or such other location in the United
States of America as may from time to time be designated in writing by Agent.

 

“Aggregate Amounts Due From Borrower” has the meaning assigned to that term in
subsection 9.5.

 

1

--------------------------------------------------------------------------------


 

“Agreement” means this Revolving Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Applicable Base Rate Margin” means the applicable number of percentage points
set forth in the Interest Rate Matrix.

 

“Applicable LIBOR Margin” means the applicable number of percentage points set
forth in the Interest Rate Matrix.

 

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit “5” annexed hereto.

 

“Authorized Person” means an officer of the Borrower or such other person
designated by the Borrower in writing.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means the Prime Rate, as determined by the Agent on a daily basis.

 

“Base Rate Loans” means Loans advanced to Borrower bearing interest at rates
determined by reference to the Base Rate, as provided in subsection 2.2A.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Business Day” means any day excluding Saturday and Sunday and also excluding
(i) for all purposes other than as covered by clause (ii) below, any day which
is a legal holiday under the laws of the State of Hawaii or is a day on which
banking institutions located in the State of Hawaii are authorized or required
by law or other governmental action to close, and (ii) with respect to all
notices, determinations, findings and payments in connection with the Adjusted
LIBOR Rate, any day which is not a Business Day pursuant to clause (i) or which
is not a day for trading by and between banks in Dollar deposits in the
applicable interbank Eurodollar market.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with accounting principles used by that Person and reasonably acceptable to
Agent, is accounted for as a capital lease on the balance sheet of that Person.

 

“Certificate re. Non-Bank Status” means a certificate substantially in the form
of Exhibit “6” annexed hereto, delivered by a Lender to Agent pursuant to
subsection 3.1B(iii).

 

“Chapter 11 Cases” has the meaning set forth in the Term Loan Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the collateral described in the Term Loan Agreement.

 

2

--------------------------------------------------------------------------------


 

“Commitment” or “Revolving Commitment” means the commitment of a Lender to make
Loans to Borrower pursuant to subsection 2.1A, and “Commitments” means such
commitments of all Lenders in the aggregate.

 

“Consolidated Funded Debt” means the sum (without duplication) of (i) the
outstanding principal balance under this Revolving Credit Agreement, (ii) the
outstanding principal balance under the Term Loan Facility, (iii) any other
indebtedness of the Borrower for borrowed money to the extent of the principal
amount outstanding thereunder, (iv) the principal component of all obligations
of the Borrower evidenced by bonds, debentures or notes or otherwise evidencing
extensions of credit, (v) the obligation of the Borrower for the payment of the
deferred purchase price of property or services (except trade accounts in the
ordinary course of business), regardless of when such liability or other
obligation is due and payable, (vi) obligations of the Borrower for Capital
Leases, (vii) guaranties, assumptions and endorsement by the Borrower of
indebtedness for borrowed money of others, and (viii) indebtedness for borrowed
money of others secured by any assets of Borrower provided that, if such
indebtedness has not been assumed, only the lesser of the amount of such
indebtedness and the value of such assets of the Borrower shall be included in
“Consolidated Funded Debt”.

 

“Consolidated EBITDA” shall have the meaning specified in the Term Loan
Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time or both would, unless cured or waived, constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 2.2E.

 

“Defaulting Lender’ shall have the meaning set forth in Section 2.1C(vi).

 

“Designated Entity” shall have the meaning set forth in the Term Loan Agreement.

 

“Designated Officer” shall mean Borrower’s Chief Financial Officer, the
Controller of Borrower, or another officer of Borrower designated in writing to
Agent by Borrower’s Chief Financial Officer.

 

“Dollars”, “$” and “U.S.$” means any lawful money of the United States of
America.

 

“Effective Date” shall mean October 3, 2011, the effective date of this
Agreement.

 

“Eligible Assignee” means, other than any Designated Entity, (A) (i) a
commercial bank organized under the laws of the United States or any state
thereof; (ii) a savings and loan association or savings bank organized under the
laws of the United States or any state thereof; (iii) a commercial bank
organized under the laws of any other country or a political subdivision
thereof; provided that (x) such bank is acting through a branch or agency
located in the United States or (y) such bank is organized under the laws of a
country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country; and (iv) any other
entity which is an “accredited investor” (as defined in Regulation D under the
Securities Act) which extends credit or buys loans as one of its businesses
including,

 

3

--------------------------------------------------------------------------------


 

but not limited to, insurance companies, mutual funds and lease financing
companies, in each case (under clauses (i) through (iv) above) to which Agent
and Borrower have consented (which consent may be withheld in Borrower’s sole
discretion); and (B) subject to such transfer not resulting in additional costs
being payable by Borrower under subsection 2.5 or 3.1, any Lender and any
Affiliate of any Lender; provided that (x) neither Borrower nor any Affiliate of
Borrower shall be an Eligible Assignee, and (y) by entry into this Agreement,
the Borrower consents to American Savings Bank, a federal savings bank, as an
Eligible Assignee.

 

“Environmental Laws” shall have the meaning set forth in the Term Loan
Agreement.

 

“Environmental Liability” shall have the meaning set forth in the Term Loan
Agreement.

 

“ERISA Affiliate” shall have the meaning set forth in the Term Loan Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Event” shall have the meaning set forth in the Term Loan Agreement.

 

“Event of Default” means each of the events set forth in Section 7.

 

“Excluded Taxes” means with respect to any Person (i) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Lender is located, (c) in the case of a
Non-U.S. Lender, any withholding tax that is imposed on amounts payable to such
Non-U.S. Lender at the time such Non-U.S. Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Non-U.S. Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.1B(iii), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.1B, and (d) any tax
imposed under FATCA.

 

“FATCA” means Section 1471, 1472, 1473, and 1474 of the Code, or any Treasury
Regulations promulgated thereunder or published administrative guidance
implementing such Sections.

 

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by Agent.

 

4

--------------------------------------------------------------------------------


 

“Funding Date” shall mean the date any Loan is funded, which must be a Business
Day.

 

“GAAP” shall mean generally accepted accounting principles in the United States.

 

“Guaranty” shall mean that certain Guaranty dated October 28, 2010, executed by
the Guarantors in favor of First Hawaiian Bank, as amended and restated in favor
of the Agent and the Lenders, pursuant to which the Guarantors jointly and
severally guaranteeing the due and punctual payment of the Note, and the
observance and performance of the Borrower’s obligations under the Loan
Documents.

 

“Guarantors” shall mean, individually and collectively, (i) Holdco,
(ii) Hawaiian Telcom, Inc., Hawaiian Telcom Services Company, Inc., and
(iii) each other Person that subsequently becomes party to the Guaranty as a
Guarantor on the terms provided for therein.

 

“Hazardous Materials” shall have the meaning set forth in the Term Loan
Agreement.

 

“Holdco” means Hawaiian Telcom Holdco, Inc., a Delaware corporation.

 

“lndemnitee” has the meaning assigned to that term in subsection 9.3.

 

“Insolvency Laws” means the Bankruptcy Code, or any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect in the United States of
America or any state thereof.

 

“Inter-creditor and Collateral Sharing Agreement” shall mean that certain
Inter-Creditor and Collateral Sharing Agreement; Cross-Default Agreement, made
effective as of October 28, 2010, by and among the Borrower, the Guarantors,
Wilmington Trust FSB, as “Term Loan Facility Collateral Agent”, and First
Hawaiian Bank, as “Revolving Facility Lender” and “Revolving Facility Collateral
Agent”, respecting the sharing of the Collateral and the Mortgaged Property by
the Revolving Facility Collateral Agent (for the benefit of the Revolving
Facility) and the Term Loan Facility Collateral Agent (for the benefit of the
Term Loan Facility), and the repayment of the Commitment from the proceeds of
the Collateral and the Mortgaged Property prior to the repayment of the Term
Loan Facility, as such instrument shall be amended, restated, supplemented or
otherwise modified from time to time, including in connection with the execution
of this Amended and Restated Revolving Line of Credit Agreement.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the
Monthly Payment Date, commencing on the last day of the month in which the Loan
is made; and (ii) with respect to any LIBOR Rate Loan, the last day of each
Interest Period applicable to such Loan; provided that, if the Interest Period
for such LIBOR Rate Loan is six (6) months, then interest shall be payable after
90 days, and again at the end of the Interest Period for such LIBOR Rate Loan,
and (iii) in respect of each Loan, on any prepayment or at maturity (whether by
acceleration or otherwise), and, after maturity, on demand.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Interest Rate Matrix” means the following table, which sets forth the
Applicable Base Rate Margin, the Applicable LIBOR Margin and the Unused
Commitment Fee Percentage

 

5

--------------------------------------------------------------------------------


 

based on the Consolidated Funded Debt to Consolidated EBITDA ratio then in
effect, which shall be used to calculate the interest rate on an Interest Rate
Determination Date; provided however, that during any Interest Period, the Agent
shall adjust the Applicable Base Rate Margin, the Applicable LIBOR Martin and
the Unused Commitment Fee Percentage to reflect the Consolidated Funded Debt to
Consolidated EBITDA ratio last reported by Borrower, and such adjustment shall
be effective on the first Business Day following delivery of such report:

 

Consolidated Funded
Debt to Consolidated
EBITDA

 

Applicable
Base Rate
Margin

 

Applicable
LIBOR Rate
Margin

 

Unused
Commitment Fee
Percentage

 

 

 

 

 

 

 

 

 

Less than or equal to 2.00

 

3.00

%

4.00

%

0.375

%

2.01 to 2.50

 

3.375

%

4.375

%

0.500

%

2.51 to 3.00

 

3.875

%

4.875

%

0.600

%

3.01 to 3.50

 

4.500

%

5.500

%

0.750

%

Greater than 3.50 (Technical Default)

 

6.00

%

Not Applicable

 

 

 

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.

 

“Lender” and “Lenders” means the persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 9.1.

 

“Letter of Credit” shall mean a commercial or standby letter of credit, issued
by the Lender at the request of, and for the account of, the Borrower, under the
Commitment, as provided in Section 2.1 F of this Agreement.

 

“Letter of Credit Fee” shall mean the fee, payable by the Borrower to the
Lender, as provided in Section 2.1 F of this Agreement, in respect of each
Letter of Credit issued by the Lender for the account of the Borrower hereunder.

 

“LIBOR Rate Loans” means Loans advanced to Borrower and bearing interest at
rates determined by reference to the Adjusted LIBOR Rate as provided in
subsection 2.2A.

 

“LIBOR Reserve Percentage” means shall mean, with respect to each LIBOR Rate
Loan, the then maximum effective rates per annum (expressed as a decimal), as
determined solely by the Agent (which determination shall be final, conclusive
and binding on all of the parties hereto, absent manifest error), of the maximum
aggregate reserve requirements (whether or not incurred and including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
scheduled changes in reserve requirements) specified under regulations to which
the Lenders are subject, issued from time to time by the Board of Governors of
the Federal Reserve System on $1,000,000 “Eurocurrency Liabilities” of the
Lenders, having a maturity equal to the term of the applicable LIBOR Interest
Period.

 

“Lien” shall have the meaning set forth in the Term Loan Agreement.

 

“Liquidity” shall have the meaning set forth in the Term Loan Agreement.

 

“Loan Documents” means this Amended and Restated Revolving Credit Agreement, the
Note, the Guaranty, the Mortgage, the Security Agreements and the Inter-creditor
Agreement and Collateral Sharing Agreement, as the same shall be amended or
amended and restated, and any other agreements or instruments evidencing and/or
securing the Loans.

 

6

--------------------------------------------------------------------------------


 

“Loan Parties” means the Borrower, each Guarantor, and the other Subsidiaries of
the Borrower executing one or more of the Loan Documents.

 

“Loans” means Loans made by Lenders to Borrower pursuant to subsections 2.1A.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or financial condition of Borrower or any
Guarantor, taken as a whole, or (ii) the material impairment of the ability of
Borrower and the Guarantors, taken as a whole, to perform the Obligations in the
aggregate.

 

“Monthly Payment Date” means the last Business Day of each calendar month.

 

“Mortgage” shall that certain Real Property Mortgage and Financing Statement
dated November 1, 2010 recorded in the Office of the Assistant Registrar of the
Land Court of the State of Hawaii as Document No. 4015285 and recorded in the
Bureau of Conveyances of the State of Hawaii as Document No. 2010-165556, as
amended by that certain Amendment to Real Property Mortgage and Financing
Statement executed concurrently herewith in substantially the form attached as
Exhibit “7”, pursuant to which Hawaiian Telcom, Inc. grants to the Agent, for
the ratable benefit of the Lenders, a first priority lien on the Mortgaged
Property.

 

“Mortgaged Property” shall mean the mortgaged property defined in the Mortgage. 
The Borrower shall cause the mortgagor under the Mortgage to supplement the
Mortgage from time to time, as additional easements, licenses and governmental
authorizations, each with a purchase price in excess of $250,000.00 are acquired
by the mortgagor; provided that at no time shall such easements, licenses and
governmental authorizations with an aggregate purchase price in excess of
$2,000,000.00 be excluded from the Mortgaged Property.

 

“NGTV Capital Expenditures” shall have the meaning specified in the Term Loan
Agreement.

 

“NGTV Initiative” shall have the meaning specified in the Term Loan Agreement.

 

“Non-NGTV Capital Expenditures” shall have the meaning specified in the Term
Loan Agreement.

 

“Note” means that certain Revolving Note dated October 28, 2010 in the aggregate
principal amount of $30,000,000.00, as amended and restated by that certain
Amended and Restated Revolving Note executed concurrently herewith, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit “1”
annexed hereto executed by a Designated Officer and delivered by Borrower to
Agent pursuant to subsection 2.1B with respect to a proposed borrowing.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit “2”
annexed hereto, executed by a Designated Officer and delivered by Borrower to
Agent pursuant to subsection 2.2D with respect to a proposed conversion of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

 

“Obligations” means all financial obligations of every nature of Borrower from
time to time owed to Agent, Lenders, or any of them under the Loan Documents,
whether for principal, interest, fees, expenses, indemnification or otherwise.

 

7

--------------------------------------------------------------------------------


 

“”PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

 

“Plan” shall mean at any time an “employee pension benefit plan” (other than a
“multiemployer plan” (within the meaning of Section 3(37) of ERISA)) which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA and in respect of which the
Borrower or any ERISA Affiliate (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be an “employer”, as defined in
Section 3(5) of ERISA) has any material liability.

 

“Prime Rate” means the lending rate of interest per annum announced publicly by
Agent from time to time as its “Prime Interest Rate”, which rate shall not
necessarily be the best or lowest rate charged by Agent from time to time. Such
prime interest rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. Agent or any other Lender
may make commercial loans or other loans to its other customers at rates of
interest at, above or below such prime interest rate.

 

“Principal Balance” means the aggregate principal amount of all outstanding
Loans.

 

“Pro Rata Share” means, with respect to any Lender, the Commitment of such
Lender as a percentage of the sum of the Commitments of all Lenders.

 

“Projections” shall have the meaning specified in the Term Loan Agreement.

 

“PUC Decision and Order” shall mean that certain Decision and Order issued by
the Public Utilities Commission of the State of Hawaii, filed in Docket
No. 2010-0001, on September 22, 2010, relating to the Application by Hawaiian
Telcom, Inc., and Hawaiian Telcom Services Company, Inc., for an Order Approving
the Joint Chapter 11 Plan of Reorganization of Hawaiian Telcom
Communications, Inc., and its Debtor Affiliates, Including Certain Security
Arrangements, as modified or clarified by that certain Decision and Order filed
in Docket No. 2011-0124 on June 17, 2011 and Order Approving Parties’ Joint
Motion, filed August 31, 2011, on September 2, 2011.

 

“Quarter” means each of the following three-month periods in each year:
January 1 to and including March 31; April 1 to and including June 30; July 1 to
and including September 30; and October 1 to and including December 31.

 

“Register” has the meaning assigned to that term in subsection 2.1D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Requisite Lenders” means Lenders having or holding 51% or more of the aggregate
Commitments (or if the Commitments have terminated, the Lenders having or
holding at least 51% of the outstanding Principal Balance).

 

“Security Agreements” mean collectively that certain (a) Security Agreement
dated October 28, 2010, by and among the Borrower and the Guarantors, as
Debtors, and First Hawaiian Bank, as Lender, (b) Trademark Security Agreement
dated as of January 3, 2011, by

 

8

--------------------------------------------------------------------------------


 

and between Hawaiian Telcom, Inc. and the Borrower, as Grantors and First
Hawaiian Bank, as Lender, and (c) Copyright Security Agreement dated January 3,
2011, by and between Hawaiian Telcom Services Company, Inc., as Grantor and
First Hawaiian Bank, as Lender, as each of the foregoing instruments may be
amended, restated, waived, supplemented or otherwise modified from time to time,
including by that certain Amendment to Security Agreement executed concurrently
herewith in substantially the form attached as Exhibit “8”,

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture, limited liability company, limited liability
partnership, or other business entity of which more than 50% of the total voting
power of shares of capital stock or other ownership or membership interests,
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof, is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.

 

“Tax” or “Taxes” means any present or future governmental tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature and whatever called,
by whomsoever, on whomsoever and wherever imposed, levied, collected, withheld
or assessed.

 

“Term Loan Facility” shall mean the term loan facility, in the aggregate amount
of $300,000,000.00, made by the Term Loan Lenders to the Borrower pursuant to
the Term Loan Agreement.

 

“Term Loan Agreement” shall mean that certain Senior Secured Loan Agreement
dated October 28, 2010, executed by and between the Borrower, Wilmington Trust
FSB, as Administrative Agent and Collateral Agent, and the various lenders from
time to time parties thereto, as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time in accordance with
its terms; provided, however, that whenever reference is made in this Agreement
to (a) any terms defined in the Term Loan Agreement or (b) any covenants
contained in the Term Loan Agreement, such references shall mean the terms
defined in, or the covenants contained in, the Senior Secured Loan Agreement
dated October 28, 2010, described above, without amendment other than amendments
to which the Requisite Lenders have consented in writing.

 

“Term Loan Lenders” shall mean the lenders made parties to the Term Loan
Agreement from time to time.

 

“Termination Date” means October 3, 2015.

 

“Total Indebtedness” shall have the meaning specified in the Term Loan
Agreement.

 

“Total Leverage Ratio” shall mean, on any date, the ratio obtained by dividing
(a) Total Indebtedness by (b) Consolidated EBITDA, for the period of four
(4) consecutive Quarters of the Borrower most recently ended on or prior to such
date.

 

“Upfront Fee” shall mean the fee, in the amount of $150,000.00, payable by the
Borrower to the Lenders on the Effective Date, as provided in Section 2.3 of
this Agreement.

 

“UCC-1 Financing Statements” shall mean each of the UCC-1 Financing Statements
recorded on or about October 28, 2010 in the Bureau of Conveyances of the State
of Hawaii and filed in the office of the Secretary of State of the State of
Delaware, each as amended and/or continued, covering the items of personal
property described in the Security Agreement.

 

9

--------------------------------------------------------------------------------


 

“Unused Commitment Fee” means a fee, payable quarterly in arrears, as provided
in subsection 2.3B, equal to the applicable Unused Commitment Fee Percentage,
multiplied by the difference between (a) the total Commitments for such prior
quarterly period, and (b) the Principal Balance of all Loans made during such
prior quarterly period as determined on the last day of the applicable quarter,
computed on an actual daily balance basis, in arrears.

 

“Unused Commitment Fee Percentage ” means the applicable number of percentage
points set forth in the Interest Rate Matrix.

 

1.2                                 Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Lender that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

1.3                                 Other Definitional Provisions.

 

References to “Sections” and “subsections” shall be to Sections and subsections,
respectively, of this Agreement unless otherwise specifically provided. Any of
the terms defined in subsection 1.1 may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

 

Section 2.                                          AMOUNTS AND TERMS OF
COMMITMENTS AND LOANS

 

2.1                                 Commitments; Making of Loans and Letters of
Credit; the Register; Note.

 

A.                                   Commitments and Loans. Subject to the terms
and conditions of this Agreement and in reliance upon the representations and
warranties of Borrower set forth in this Agreement and in the Loan Documents,
each Lender severally agrees to make Loans to Borrower and to issue Letters of
Credit for the account of the Borrower from time to time during the period from
the Effective Date to but excluding the Termination Date, in an aggregate amount
outstanding at any time not exceeding its Pro Rata Share of the aggregate amount
of the Commitments, to be used for the purposes identified in Section 5.12.  The
original amount of each Lender’s Commitment is set forth opposite its name on
Schedule “1” annexed hereto, and the aggregate original amount of the
Commitments is $30,000,000.00; provided that the individual Commitment of each
Lender shall be adjusted to give effect to any assignments of the Commitments
pursuant to subsection 9.1B; and provided, further that the amount of the
Commitments shall be reduced from time to time by the amount of any reductions
thereto made pursuant to subsection 2.4A(ii). Each Lender’s Commitment shall
expire on the Termination Date, and all Loans and all other amounts owed
hereunder with respect to the Loans and with respect to the Commitment of such
Lender, shall be paid in full no later than the Termination Date. Subject to the
provisions of Section 7, amounts borrowed under this subsection 2.1A may be
repaid and re-borrowed to but excluding the Termination Date.

 

10

--------------------------------------------------------------------------------


 

Anything contained in this Agreement to the contrary notwithstanding, the Loans
and the Commitments shall be subject to the limitation that in no event shall
the Principal Balance at any time exceed the total Commitments then in effect. 
All Loans shall be denominated and funded in Dollars.

 

B.                                     Borrowing Mechanics.

 

Loans.  Loans made on any Funding Date shall be in an aggregate minimum amount
of $250,000.00 and integral multiples of $100,000.00. Whenever Borrower desires
that Lenders make Loans, Borrower shall deliver to Agent a Notice of Borrowing,
no later than 10:00 a.m.(Hawaii time) at least two Business Days in advance of
the proposed Funding Date in the case of a LIBOR Rate Loan, and at least one
Business Day in advance of the proposed Funding Date in the case of a Base Rate
Loan. LIBOR Rate Loans may not be borrowed on the Effective Date unless the
Borrower shall have entered into a Special Funding Procedures Letter Agreement
with Agent and Lenders on or prior to the date that is two Business Days before
the Effective Date.  Loans may be continued as or converted into Base Rate Loans
and LIBOR Rate Loans in the manner provided in subsection 2.2D. In lieu of
delivering the above-described Notice of Borrowing, Borrower may give Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B, provided, that such notice shall be promptly confirmed in
writing by delivery of a Notice of Borrowing to Agent on or before the
applicable Funding Date.

 

(i)                                     General Provisions Relating to
Borrowing.  Neither Agent nor any Lender shall incur any liability to Borrower
for acting in accordance with this subsection 2.1B, or in accordance with
instructions given pursuant to this subsection 2.1B, and upon funding of Loans
by Lenders in accordance with this Agreement, Borrower shall have effected the
Loans hereunder.

 

Borrower shall notify Agent prior to the funding of any Loan in the event that
any of the matters to which Borrower is required to certify in the applicable
Notice of Borrowing is no longer true and correct as of the applicable Funding
Date, and the acceptance by Borrower of the proceeds of any Loans shall
constitute a re-certification by Borrower, as of the applicable Funding Date, as
to the matters to which Borrower is required to certify in the applicable Notice
of Borrowing.

 

Except as otherwise provided in subsections 2.5B, 2.5C and 2.5G, a Notice of
Borrowing for a LIBOR Rate Loan shall be irrevocable on and after the related
Interest Rate Determination Date, and Borrower shall be bound to make a
borrowing in accordance therewith.

 

C.                                     Disbursement of Funds.

 

(i)                                     Funding of Loans.  All Loans under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their respective Pro Rata Shares. Promptly after receipt by Agent of a Notice of
Borrowing, Agent shall notify each Lender of the proposed borrowing. Each Lender
shall make the amount of its Loan available to Agent, in Dollars and same day
funds, at the Agent’s Funding and Payment Office not later than 10:00 a.m.,
(Hawaii time) on the applicable Funding Date.

 

(ii)                                  Disbursement of Loan Proceeds by Agent. 
Upon satisfaction or waiver of the conditions precedent specified in subsections
4.1 (in the case of Loans made on the Effective Date) and 4.2 (in the case of
all Loans), Agent shall make the proceeds of such Loans available to Borrower no
later than 1:00 p.m. (Hawaii time) on the applicable Funding Date by

 

11

--------------------------------------------------------------------------------


 

causing an amount of same day funds in Dollars, equal to the proceeds of all
such Loans received by Agent from Lenders, to be credited to an account of
Borrower at the Agent’s Funding and Payment Office or to be wired to such
account with another financial institution as Borrower may specify in writing to
Agent, as applicable.

 

(iii)                               Agent May Advance Funds; Failure of Lender
to Fund Loan.  Unless Agent shall have received notice from a Lender prior to a
requested Funding Date that such Lender does not intend to make available to
Agent the Lender’s Pro Rata Share of the requested Loan, the Agent may assume
that such Lender has made or will make its Pro Rata Share of the requested Loan
available to Agent on the requested Funding Date.  The Agent may in its sole
discretion and in reliance upon such assumption make available to Borrower on
the Funding Date a corresponding amount.  If a Lender does not make available to
the Agent the full amount of such Lender’s Pro Rata Share of any Loan required
to be funded on the requested Funding Date, the Agent may, but shall not be
obligated to, advance such corresponding amount, and accrue interest thereon for
Agent’s own account at the Federal Funds Rate for each day from the date such
principal amount is made available to the Borrower until the date such principal
amount (together with accrued interest) is repaid by such Lender or Borrower, as
provided below, to the Agent. Notwithstanding any provision of this Agreement
requiring the pro rata repayment of amounts owing to Lenders hereunder, if Agent
has made an advance in respect of another Lender’s Commitment in accordance with
this subsection 2.1C(iii) and such Lender does not reimburse the amount of such
advance with interest at the Federal Funds Rate immediately upon the Agent’s
demand therefor, all payments in respect of principal received by Agent from
Borrower shall be paid to Agent to reduce such amounts owing to Agent by such
Lender until Agent has been reimbursed in full; provided that if the making of
such advance by Agent causes the aggregate principal balance of Loans extended
by Agent hereunder, in either its capacity as Agent or as a Lender, to exceed
Agent’s Commitment as a Lender, Agent shall notify Borrower and Borrower shall,
within two (2) days after such notice pay the principal amount of such excess to
Agent with interest thereon at the applicable interest rate otherwise payable by
Borrower hereunder.

 

(iv)                              Failure of Lender to Fund Letters of Credit. 
Unless Agent shall have received notice from a Lender prior to the date payment
is required on a Letter of Credit issued under this Agreement, that such Lender
does not intend to make available to Agent the Lender’s Pro Rata Share of the
amount of such Letter of Credit, the Agent may assume that such Lender has made
or will make its Pro Rata Share of the Letter of Credit available to Agent on
the date the Letter of Credit is presented to Agent for payment.  The Agent
shall, in reliance upon such assumption, make payment on such Letter of Credit. 
If a Lender does not make available to the Agent the full amount of such
Lender’s Pro Rata Share of any Letter of Credit when payment is required from
Agent as the issuing bank, the Agent may, but shall not be obligated to, advance
such corresponding amount and accrue interest thereon for Agent’s own account at
the Federal Funds Effective Rate for each day from the date such principal
amount is made available to the Borrower until the date such principal amount
(together with accrued interest) is repaid by such Lender or Borrower, as
provided below, to the Agent.  Notwithstanding any provision of this Agreement
requiring the pro rata repayment of amounts owing to Lenders hereunder, if Agent
has made payment on a Letter of Credit in respect of another Lender’s Commitment
in accordance with this subsection 2.1C(iv) and such Lender does not reimburse
the amount of such payment with interest at the Federal Funds Rate immediately
upon the Agent’s demand therefor, all principal payments made by Borrower to
Agent shall be paid to Agent to reduce such amounts owing to Agent by such
Lender until Agent has been reimbursed in full; provided that if the payment of
a Letter of Credit by Agent causes the aggregate principal balance of Letters of
Credit extended by Agent hereunder, in either its capacity as Agent or as a
Lender, to exceed Agent’s Commitment as a Lender, Agent shall notify Borrower
and Borrower shall, within two (2) days after such notice pay the principal
amount of such excess to Agent with interest thereon at the applicable interest
rate otherwise payable by Borrower hereunder.

 

(v)                                 Several Obligations of Lenders.  No Lender
shall be responsible for any default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder nor shall the Commitment of any
Lender be increased or decreased as a result of a

 

12

--------------------------------------------------------------------------------


 

default by any other Lender in that other Lender’s obligation to fund its Pro
Rata Share of a Loan or Letter of Credit requested hereunder. The failure of any
Lender to fund its Pro Rata Share of any Loan or Letter of Credit shall not
relieve any other Lender of its obligation to fulfill its Commitment to fund its
Pro Rata Share as and when required under this Agreement, but no Lender shall be
responsible for any such failure of any other Lender.  The Borrower shall be
entitled to exercise any rights and remedies it may have at law or in equity
against any Lender as a result of any default by such Lender under this
Agreement.

 

(vi)                              Defaulting Lenders.

 

(a)                                  In the event that, at any time (other than
during a period when an Event of Default has occurred and is continuing) a
Lender fails or refuses to fund its Pro Rata Share as required under this
Agreement, such Lender, after two (2) Business Days from the date it failed to
fund its Pro Rata Share, shall be deemed to be a “Defaulting Lender”. Until such
time as a Defaulting Lender has funded its Pro Rata Share (which late funding
shall not absolve such Defaulting Lender from any liability it may have), the
Defaulting Lender shall not have the right to vote regarding or to approve any
issue on which voting or approval is required or advisable under this Agreement
or any other Loan Document, and the amount of the Pro Rata Share of such Lender
shall not be counted as outstanding for purposes of determining any matters or
actions as to which such Lender would otherwise be entitled to vote or to direct
the Agent to act on its behalf under this Agreement or the other Loan Documents.
In addition, Agent shall not transfer to any Defaulting Lender, any payments
(including principal, interest, Unused Commitment Fee, Letter of Credit Fees and
other fees) made by or for Borrower to Agent or otherwise received by Agent, for
the Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to
any sharing in such payments. All of such payments shall instead be payable to
and retained by Agent and applied to repay principal, interest, fees and related
obligations in respect of advances made by Agent under Section 2.1 C (iii) and
(iv)  above related to such Defaulting Lender’s Pro Rata Share. Agent shall hold
and relend to Borrower the amount of any such payments paid to or retained by
Agent.

 

(b)                                 Without prejudice to the survival of any
other remedies against a Defaulting Lender, if a Defaulting Lender fails to make
available to the Agent the full amount of such Lender’s Pro Rata Share of any
Loan or Letter of Credit required to be made hereunder within five (5) Business
Days after the date on which such Defaulting Lender was required to fund, the
Borrower or the Agent may require that such Lender transfer, and if so required,
the Defaulting Lender shall transfer, all of its right, title and interest under
this Agreement and each other Loan Document to Agent or to a Eligible Assignee
identified by the Borrower or by the Agent (with the consent of the Borrower),
subject to the following:

 

(i)                                     such proposed Eligible Assignee shall
agree to assume all of the obligations of the transferor Lender under the Loan
Documents, for consideration equal to the outstanding principal of such
transferor Lender’s Pro Rata Share of Loans or Letters of Credit, together with
interest thereon to the date of such transfer;

 

(ii)                                  satisfactory arrangements shall be made
for payment to such transferor Lender of all other amounts payable hereunder,
provided that, in the event that any transfer is made pursuant to this
subparagraph 2.1C(vi), the Agent shall be entitled to an amount equal to
$3,000.00 payable by the transferor Lender, which shall be deducted from the
consideration payable to the transferor Lender by the Eligible Assignee and
shall be paid by the Eligible Assignee to Agent; and

 

(iii)                               the transferor Lender agrees to pay the
Eligible Assignee the Eligible Assignee’s Pro Rata Share of fees which the
transferor Lender has received related to this Agreement, pro rated through the
date of transfer.  This Pro Rata Share of the fees may be deducted from the
consideration payable to the transferor Lender by the Eligible Assignee.

 

13

--------------------------------------------------------------------------------


 

(iv)                              Other than as expressly set forth herein, the
rights and obligations of a Defaulting Lender (including the obligation to
indemnify Agent) and the other parties hereto shall remain unchanged. Nothing in
this subsection shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Loan Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which Borrower, Agent or any other
Lender may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

(c)                                  In the event a Defaulting Lender cures to
the satisfaction of Agent and to the reasonable satisfaction of Borrower all
outstanding breaches which caused such Lender to become a Defaulting Lender,
such Defaulting Lender shall no longer be a Defaulting Lender and shall be
treated as a Lender under this Agreement.

 

D.                                    The Register.

 

(i)                                     Agent shall maintain, at its address
referred to in subsection 9.8, a register for the recordation of the names and
addresses of Lenders, and the Commitment and Loans of each Lender, from time to
time (the “Register”). The Register shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(ii)                                  Agent shall record in the Register each
repayment or prepayment in respect of the principal amount of the Loans of each
Lender. Any such recordation shall be conclusive and binding on Borrower and
each Lender, absent manifest or demonstrable error; provided that failure to
make any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of the applicable Loans.

 

(iii)                               Each Lender shall record on its internal
records the amount of each Loan made by it and each payment in respect thereof.
Any such recordation shall be conclusive and binding on Borrower and such
Lender, absent manifest or demonstrable error; provided that failure to make any
such recordation, or any error in such recordation, shall not affect Borrower’s
Obligations in respect of the applicable Loans; and provided, further that in
the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.

 

(iv)                              Borrower, Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in either case, unless and until an Assignment Agreement effecting the
assignment or transfer thereof shall have been accepted by Agent and recorded in
the Register as provided in subsection 9.1B(ii). Prior to such recordation, all
amounts owed with respect to the applicable Commitment or Loan shall be owed to
the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
Commitment or Loan.

 

14

--------------------------------------------------------------------------------


 

(v)                                 Borrower hereby designates Agent to serve as
Borrower’s agent solely for purposes of maintaining the Register as provided in
this subsection 2.1D, and Borrower hereby agrees that, to the extent Agent
serves in such capacity, Agent and its officers, directors, employees, agents
and affiliates shall constitute Indemnitees for all purposes under subsection
9.3. This subsection 2D shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2), and 881(c)(2) of the Code.

 

E.                                      Reserved.

 

F.                                      Letters of Credit; and Letter of Credit
Fee.

 

(i)                                     An application for each desired Letter
of Credit under this Agreement shall be made by the Borrower to the Lender on an
Application and Agreement for Standby Letter of Credit in the form attached
hereto as Exhibit “4” and made a part hereof, or an Application and Agreement
for Commercial Letter of Credit in the form attached hereto as Exhibit “5” and
made a part hereof, delivered to the Lender no later than five (5) Business Days
prior to the date the Letter of Credit is desired; provided, that in the event
any provision of either such Application is inconsistent with the terms of this
Agreement, or any of the other Loan Documents, the terms of this Agreement, or
the applicable Loan Document (as the case may be) shall control. The expiry date
of any Letter of Credit shall be no later than one (1) year after the
Termination Date; provided, however, that if the expiry date for any Letter of
Credit is a date after the Termination Date, the Borrower shall, within thirty
(30) days prior to the Termination Date, deposit with the Lender cash or cash
equivalents to fully secure the repayment of any such Letter of Credit upon
negotiation thereof. The minimum amount of any Letter of Credit shall be
$100,000.00. The aggregate amount of all Letters of Credit issued and
outstanding at any one time under the Revolving Commitment may not exceed Five
Million Dollars ($5,000,000.00), and the amount of the Revolving Commitment
available to the Borrower for Loans shall be reduced by the aggregate amount of
all Letters of Credit issued and outstanding at any one time. In addition to the
Letter of Credit Fee payable by the Borrower as described in Section 2.1
F(ii) below, the Borrower shall pay to the Lender, for the Lender’s own account,
the Lender’s standard issuance, drawing, amendment and negotiation fees. Upon
the negotiation of any Letter of Credit and the payment by the Lender of the
amount drawn thereunder, the amount so drawn shall become and be deemed part of
the Principal Balance, unless and until such amount is reimbursed by Borrower.
Upon the occurrence of an Event of Default hereunder, the full amount of all
outstanding Letters of Credit shall become and be part of the Principal Balance,
as provided in Section 7 of this Agreement. The Letters of Credit shall be
issued for general corporate purposes, consistent with the Borrower’s business
operations, and for such other purposes as the Lender may approve.

 

(ii)                                  The Letter of Credit Fee for each Letter
of Credit issued by the Lender for the account of the Borrower hereunder shall
be calculated based on the Applicable LIBOR Margin set forth in the Interest
Rate Matrix; provided, however, that if the Borrower chooses to fully
collateralize a Letter of Credit by depositing with the Lender, upon the
issuance thereof, cash in the amount of 100% of the notional amount of such
Letter of Credit, the Letter of Credit Fee for such fully collateralized Letter
of Credit shall be one and one-half percent (1.50%) of the notional amount of
such Letter of Credit. The Borrower shall pay to the Agent, quarterly in
arrears, on the 90th, 180th, 270th and 360th days after issuance of each
outstanding Letter of Credit, one-fourth of the Letter of Credit Fee for such
Letter of Credit.

 

15

--------------------------------------------------------------------------------


 

2.2                                 Interest on the Loans.

 

A.                                   Rate of Interest.

 

(i)                                     Loans shall bear interest on the unpaid
principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate or
the Adjusted LIBOR Rate. The applicable basis for determining the rate of
interest on Loans shall be selected by Borrower at the time Borrower submits a
Notice of Borrowing pursuant to subsection 2.1B of this Agreement, or a Notice
of Conversion is given pursuant subsection 2.2D. If on any date a Loan is
outstanding with respect to which notice has not been delivered to Agent in
accordance with the terms of this Agreement specifying the basis for determining
the rate of interest, then that Loan shall continue to bear interest on the same
basis for determining the rate of interest that was in effect during the prior
period for that particular Loan; provided that if such period would extend
beyond the Termination Date, such Loan shall nevertheless mature on the
Termination Date, and shall also be subject to the provisions of subsection
2.5D.

 

(ii)                                  Subject to the provisions of subsections
2.2E and 3.1, Loans shall bear interest as follows:

 

(a)                                  Whenever the Borrower selects or is deemed
to have selected a Base Rate Loan, interest shall accrue on the unpaid principal
balance of the Loan, at a fluctuating rate per annum equal to the Base Rate,
plus the Applicable Base Rate Margin.  The Applicable Base Rate Margin shall be
calculated by Agent in reference to the Consolidated Funded Debt to Consolidated
EBITDA ratio in effect on the Interest Rate Determination Date; provided however
that during any Interest Period, the Applicable Base Rate Margin shall be
adjusted to reflect the Consolidated Funded Debt to Consolidated EBITDA ratio
last reported by Borrower, and such adjustment shall be effective on the first
Business Day following delivery of such report.

 

(b)                                 Whenever the Borrower selects a LIBOR Rate
Loan, interest shall accrue on the unpaid principal balance of the Loan, for the
Interest Period selected by Borrower in the applicable Notice of Borrowing or
Notice of Conversion, at a rate per annum equal to the Adjusted LIBOR Rate for
such Interest Period, plus the Applicable LIBOR Rate Margin.  The Applicable
LIBOR Rate Margin shall be calculated by Agent in reference to the Consolidated
Funded Debt to Consolidated EBITDA ratio in effect on the Interest Rate
Determination Date; provided however that during any Interest Period, the
Applicable LIBOR Rate Margin shall be adjusted to reflect the Consolidated
Funded Debt to Consolidated EBITDA ratio last reported by Borrower, and such
adjustment shall be effective on the first Business Day following delivery of
such report.

 

B.                                     Interest Periods. In connection with each
LIBOR Rate Loan, Borrower may, pursuant to the applicable Notice of Borrowing or
Notice of Conversion, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Borrower’s option, either a one, two, three or six month period; provided
that:

 

(i)                                     the initial Interest Period for any
LIBOR Rate Loan shall commence on the Funding Date in respect of such Loan, in
the case of a Loan initially made as a LIBOR Rate Loan, or on the date specified
in the applicable Notice of Conversion, in the case of a Loan converted to a
LIBOR Rate Loan;

 

16

--------------------------------------------------------------------------------


 

(ii)                                  in the case of immediately successive
Interest Periods applicable to a LIBOR Rate Loan continued as such pursuant to a
Notice of Conversion, each successive Interest Period shall commence on the day
on which the next preceding Interest Period expires;

 

(iii)                               if an Interest Period would otherwise expire
on a day that is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided that, if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

 

(iv)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (v) of this subsection 2.2B, end on the last Business
Day of a calendar month;

 

(v)                                 no Interest Period with respect to any
portion of the Loans shall extend beyond the Termination Date;

 

(vi)                              there shall be no more than four (4) LIBOR
Interest Periods outstanding at any time; and

 

(vii)                           in the event Borrower fails to specify an
Interest Period for any LIBOR Rate Loan in a Notice of Borrowing, or if Borrower
fails to specify an Interest Period for any LIBOR Rate Loan in a Notice of
Conversion, Borrower shall be deemed to have selected an Interest Period of one
month therefor; and if Borrower fails to deliver a Notice of Conversion for a
LIBOR Rate Loan at the end of the Interest Period for any LIBOR Rate Loan,
Borrower shall be deemed to have selected an Interest Period of the same
duration as the prior Interest Period; provided that if such Interest Period
would extend beyond the Termination Date, such LIBOR Rate Loan shall
nevertheless mature on the Termination Date, and shall also be subject to the
provisions of subsection 2.5D.

 

C.                                     Interest Payments; Payment Currency. 
Subject to the provisions of subsection 2.2E, interest on each Loan shall be
payable in arrears (i) on and to each Interest Payment Date applicable to that
Loan, (ii) upon any prepayment of that Loan (to the extent accrued on the amount
being prepaid) and (iii) at maturity (including final maturity). Interest in
respect of all Loans shall accrue and be paid in Dollars.

 

D.                                    Conversion or Continuation.  Subject to
the provisions of subsection 2.5, Borrower shall have the option to continue or
to convert any or all outstanding Loans from one type of Loan to another type of
Loan; provided (a) conversions of LIBOR Rate Loans to Base Rate Loans shall be
subject to the provisions of subsection 2.5D; and (b) no Loan may be converted
into a LIBOR Rate Loan at any time that an Event of Default has occurred and is
continuing.  A Base Rate Loan shall continue as a Base Rate Loan until converted
to a LIBOR Rate Loan, or until such Loan is paid in full or matures.  A LIBOR
Rate Loan shall continue as a LIBOR Rate Loan until converted to a Base Rate
Loan, or until such Loan is paid in full or matures. If Borrower wishes to
convert a LIBOR Rate Loan to a Base Rate Loan, or to convert a Base Rate Loan to
a LIBOR Rate Loan, or to change the Interest Period for a LIBOR Rate Loan as of
the end of the Interest Period for such LIBOR Rate Loan, Borrower shall deliver
a Notice of Conversion to Agent no later than 2:00 p.m. (Hawaii time) at least
three (3) Business Days in advance of the proposed conversion date. A Notice of
Conversion shall specify (i) the date of

 

17

--------------------------------------------------------------------------------


 

the proposed conversion (which shall be a Business Day), (ii) the amount and
type of the Loan to be converted, (iii) the nature of the proposed conversion,
(iv) in the case of a conversion to a LIBOR Rate Loan, or a change in the
Interest Period for such LIBOR Rate Loan, the requested Interest Period, and
(v) in the case of a conversion to a LIBOR Rate Loan, that no Event of Default
has occurred and is continuing. In lieu of delivering the above-described Notice
of Conversion, Borrower may give Agent telephonic notice by the required time of
any proposed conversion under this subsection 2.2D; provided that such notice
shall be promptly confirmed in writing by delivery of a Notice of Conversion to
Agent on or before the proposed conversion date.

 

Neither Agent nor any Lender shall incur any liability to Borrower for acting in
accordance with this subsection 2.2D, or in accordance with instructions given
pursuant to this subsection 2.2D, and upon conversion of the applicable basis
for determining the interest rate with respect to any Loans in accordance with
this Agreement, Borrower shall have effected a conversion hereunder.

 

Except as otherwise provided in subsections 2.5B, 2.5C and 2.5G, a Notice of
Conversion for conversion to a LIBOR Rate Loan shall be irrevocable on and after
the related Interest Rate Determination Date, and Borrower shall be bound to
effect a conversion in accordance therewith unless Borrower pays to Lenders such
amounts as may be due under subsection 2.5D for failure of a conversion to any
LIBOR Rate Loan to occur on the date specified therefor in the Notice of
Conversion.

 

E.                                      Post-Maturity Interest. Any payments of
principal or interest on any Loan not paid when due, whether at stated maturity,
by acceleration or otherwise, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable Insolvency Laws) payable on demand at a rate which is equal to 6.00%
per annum in excess of the interest rate otherwise payable under this Agreement
with respect to the applicable Loans (the “Default Rate”); provided that, in the
case of LIBOR Rate Loans, upon the expiration of the Interest Period in effect
at the time any such increase in interest rate is effective, such LIBOR Rate
Loans shall thereupon become Base Rate Loans.  Payment or acceptance of the
increased rates of interest provided for in this subsection 2.2E is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Agent
or any Lender.

 

F.                                      Computation of Interest. Interest on the
Loans shall be computed (but not compounded) on the basis of and a year of
360-day year.  In computing interest on any Loan, the date of the making of such
Loan or the first day of an Interest Period applicable to such Loan or, with
respect to a Base Rate Loan being converted from a LIBOR Rate Loan, the date of
conversion of such LIBOR Rate Loan to such Base Rate Loan, as the case may be,
shall be included, and the date of payment of such Loan or the expiration date
of an Interest Period applicable to such Loan or, with respect to a Base Rate
Loan being converted to a LIBOR Rate Loan, the date of conversion of such Base
Rate Loan to such LIBOR Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

 

18

--------------------------------------------------------------------------------


 

2.3                                 Commissions and Fees.

 

A.                                   Upfront Fee. Borrower agrees to pay to the
Lenders on or before the Effective Date, the Upfront Fee, which shall be shared
by the initial Lenders under this Agreement in accordance with their respective
Pro Rata Shares.

 

B.                                     Agent’s Fee. Borrower shall pay to Agent,
for its own account, and not for distribution to any Lender, an annual Agent’s
Fee in an amount agreed upon between Borrower and Agent in a separate Agreement
Re. Agent’s Fee.

 

C.                                     Unused Commitment Fee. Borrower shall pay
to Agent, for distribution to the Lenders based on their respective Pro-Rata
Shares, the Unused Commitment Fee, payable quarterly, in arrears, on the last
day of each quarter and on the Termination Date.

 

D.                                    Letter of Credit Fees. Borrower agrees to
pay to the Agent for distribution to the Lenders based on their Pro Rata Shares
the Letter of Credit Fees, and the Agent’s standard issuance, drawing, amendment
and negotiation fees, as provided in Section 2.1F above.

 

E.                                      Breakage Fee. Borrower agrees to pay to
the Lender from time to time and at any time, on demand, a fee (each called a
“Breakage Fee”) equal to the Breakage Losses relating to an event described in
Section 2.5D below.

 

2.4                                 Prepayments and Reductions in Commitments;
General Provisions Regarding Payments.

 

A.                                   Prepayments and Reductions in Commitments.

 

(i)                                     Voluntary Prepayments. Borrower may,
upon not less than one Business Day’s prior written notice, in the case of Base
Rate Loans, and two Business Days’ prior written notice, in the case of LIBOR
Rate Loans, in each case given to Agent by 10:00 a.m. (Hawaii time) on the date
required and (which written notice Agent will promptly transmit by facsimile
transmission to each Lender), at any time and from time to time prepay any Loan
on any Business Day in whole or in part in an aggregate minimum amount of
$250,000.00 and integral multiples of $100,000.00 in excess of that amount,
provided, however, that a LIBOR Rate Loan may only be prepaid prior to the
expiration of the Interest Period applicable thereto upon Borrower’s payment of
any Breakage Fee that may, as a result of such prepayment, be due and payable to
Lenders pursuant to subsection 2.5D, and, provided further that Borrower shall
not have the right to make a partial prepayment of any Borrowing consisting of
LIBOR Rate Loans if the principal amount of such LIBOR Rate Loans outstanding,
after giving effect to such partial prepayment, shall be less than Two Hundred
Fifty Thousand Dollars ($250,000.00) in the aggregate for each type of Loan. 
Any such voluntary prepayment shall be applied as specified in subsection
2.4A(iv).

 

(ii)                                  Voluntary Reductions of Commitments.
Borrower may, upon not less than three Business Days’ prior written notice
confirmed in writing to Agent (which written notice Agent will promptly transmit
by facsimile transmission to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Commitments, in an amount up to the amount by which the Commitments exceed
the Principal Balance, at the time of such proposed termination or reduction;
provided that any such partial reduction of the Commitments shall be in an
aggregate minimum amount of $250,000.00 and integral multiples of $100,000.00 in
excess of that amount. Borrower’s notice to Agent shall

 

19

--------------------------------------------------------------------------------


 

designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Commitments shall be effective on the date specified in
Borrower’s notice and shall reduce the Commitment of each Lender proportionately
to its Pro Rata Share.

 

(iii)                               Application of Prepayments to Base Rate
Loans and LIBOR Rate Loans. Unless otherwise specified by Borrower in writing,
any prepayment by Borrower of Loans hereunder shall be applied first to Base
Rate Loans to the full extent thereof and second to LIBOR Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by Borrower pursuant to subsection 2.5D; provided, however, that if an Event of
Default shall have occurred and be continuing, such prepayment may be applied in
any manner as Agent may determine.

 

(iv)                              Reductions of Commitments to Remove a Lender.
In the event Borrower is entitled to replace a non-consenting Lender pursuant to
subsection 9.6B, Borrower shall have the right, upon five Business Days’ prior
written notice to Agent (which notice Agent shall promptly transmit to each of
the Lenders), to terminate the entire Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, fees and other amounts owing
to such Lender are repaid (including, without limitation, amounts owing to such
Lender pursuant to subsection 2.5D), concurrently with the effectiveness of such
termination (at which time Schedule“1” shall be deemed modified to reflect the
changed Commitments) and at such time, such Lender shall no longer constitute a
“Lender” for purposes of this Agreement, except with respect to indemnifications
under this Agreement (including, without limitation, subsections 2.5D, 9.2 and
9.3), which shall survive as to such Lender.

 

B.                                     General Provisions Regarding Payments.

 

(i)                                     Manner and Time of Payment. All payments
by Borrower of principal, interest, fees and other Obligations hereunder and
under the Note issued by Borrower shall be made in Dollars in same day funds,
without defense, set off or counterclaim, free of any restriction or condition,
and delivered to Agent not later than 10:00 a.m. (Hawaii time) on the due date
at the Agent’s Funding and Payment Office. Funds received by Agent after that
time on such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day. Borrower hereby authorizes Agent to charge its accounts
with Agent in order to cause timely payment to be made to Agent of all
principal, interest, fees and expenses due hereunder (subject to sufficient
funds being available in its accounts for that purpose). Agent shall give
Borrower notice of any such charge as soon as practicable, whether before or
after making such charge.

 

(ii)                                  Application of Payments to Principal and
Interest. All payments in respect of the principal amount of any Loan shall
include payment of accrued interest on the principal amount being repaid or
prepaid, and all such payments shall be applied to the payment of interest
before application to principal.

 

(iii)                               Apportionment of Payments. Except as set
forth herein, aggregate principal and interest payments shall be apportioned
among all outstanding Loans to which such payments relate, in each case
proportionately to Lenders’ respective Pro Rata Shares of such Loans. Agent
shall promptly distribute to each Lender, at its primary address set forth below
its name on the appropriate signature page hereof or at such other address as
such Lender may request, its Pro Rata Share of all payments received by Agent in
respect of Loans.

 

20

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this subsection 2.4B(iii), if,
pursuant to the provisions of subsection 2.5C, any Notice of Conversion is
withdrawn as to any Affected Lender or if any Affected Lender makes Base Rate
Loans in lieu of its Pro Rata Share of any LIBOR Rate Loans, Agent shall give
effect thereto in apportioning payments received thereafter.

 

(iv)                              Payments on Business Days. Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder.

 

(v)                                 Notation of Payment. Each Lender agrees that
before disposing of any Note held by it, or any part thereof (other than by
granting participations therein), that Lender will make a notation thereon of
all Loans evidenced by that Note and all principal payments previously made
thereon and of the date to which interest thereon has been paid; provided that
the failure to make (or any error in the making of) a notation of any Loan made
under such Note shall not limit or otherwise affect the obligations of Borrower
hereunder or under such Note with respect to any Loan or any payments of
principal or interest on such Note.

 

2.5                                 Special Provisions Governing LIBOR Rate
Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

 

A.                                   Determination of Applicable Interest Rate.
As soon as practicable after 10:00 a.m. (Hawaii time) on each Interest Rate
Determination Date, Agent shall determine (which determination shall, absent
manifest or demonstrable error, be final, conclusive and binding upon all
parties) the interest rate that shall apply to the LIBOR Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by facsimile transmission) to
Borrower and the Lenders.

 

B.                                     Inability to Determine Applicable
Interest Rate. In the event that Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted LIBOR Rate, Agent shall on such
date give notice (by facsimile transmission or by telephone confirmed in
writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Rate Loans, until such time as
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist and (ii) any Notice of Borrowing or Notice of
Conversion given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

 

C.                                     Illegality or Impracticability of LIBOR
Rate Loans. In the event that on any date any Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto but shall be made only after consultation with Borrower and Agent) that
the making, maintaining or continuation of its LIBOR Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause such Lender material
hardship, as a result of contingencies occurring after the date of

 

21

--------------------------------------------------------------------------------


 

this Agreement which materially and adversely affect the interbank Eurodollar
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by facsimile transmission) to Borrower and Agent of such determination
(which notice Agent shall promptly transmit to each other Lender).

 

Thereafter (a) the obligation of the Affected Lender to make Loans as, or to
convert Loans to, LIBOR Rate Loans, as the case may be, shall be suspended until
such notice is withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a LIBOR Rate Loan then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion, the Affected Lender shall make such Loan as (or convert such Loan
to, as the case may be) a Base Rate Loan bearing interest at the applicable Base
Rate, (c) the Affected Lender’s obligation to maintain its outstanding LIBOR
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (d) the Affected Loans shall
automatically convert into Base Rate Loans, bearing interest at the applicable
Base Rate, on the date of such termination. Notwithstanding the foregoing, to
the extent a determination by an Affected Lender as described above relates to a
LIBOR Rate Loan then being requested by Borrower pursuant to a Notice of
Borrowing or a Notice of Conversion, Borrower shall have the option, subject to
the provisions of subsection 2.5D, to rescind such Notice of Borrowing or Notice
of Conversion as to all Lenders by giving notice (by facsimile transmission) to
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission Agent shall
promptly transmit to each other Lender). Except as provided in the immediately
preceding sentence, nothing in this subsection 2.5C shall affect the obligation
of any Lender other than an Affected Lender to make or maintain Loans as, or to
convert Loans to, LIBOR Rate Loans in accordance with the terms of this
Agreement.

 

D.                                    Compensation For Breakage or
Non-Commencement of Interest Periods. Borrower shall compensate each Lender,
upon written request by that Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including, without limitation, any interest paid by that Lender to lenders of
funds borrowed by it to make or carry its LIBOR Rate Loans and any loss, expense
or liability sustained by that Lender in connection with the liquidation or
re-employment of such funds) which that Lender may sustain: (i) if the payment
of any principal of any Loan occurs on a day other than the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (ii) if, as a result of a default by Borrower, a borrowing of any
LIBOR Rate Loan does not occur on a date specified therefor in a Notice of
Borrowing or a telephonic request for borrowing, or a conversion to any LIBOR
Rate Loan does not occur on a date specified therefor in a Notice of Conversion
or a telephonic request for conversion, (iii) if any prepayment or conversion of
any of its LIBOR Rate Loans occurs on a date which is not the last day of an
Interest Period applicable thereto, or (iv) if any prepayment of any of its
LIBOR Rate Loans is not made on the date specified therefor in a notice of
prepayment.  All such losses, expenses and liabilities incurred by the Lender,
resulting from or relating to an occurrence of any one of the events set forth
in clauses (i) through (iv) inclusive, plus a “service charge” of $250.00, are
collectively called “Breakage Losses”. A certificate as to any Breakage Losses
incurred by the Lender under this Section 2.5D submitted to Borrower by the
Lender shall show the amount of the Breakage Losses and the calculations and
reasonable back-up details used to determine such amount and shall, absent
manifest error, be final, conclusive and binding on all parties hereto.

 

22

--------------------------------------------------------------------------------


 

E.                                      Booking of LIBOR Rate Loans. Any Lender
may make, carry or transfer LIBOR Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of that Lender.

 

F.                                      Assumptions Concerning Funding of LIBOR
Rate Loans. Calculation of all amounts payable to a Lender under this subsection
2.5 and under subsection 3.1A shall be made as though that Lender had actually
funded each of its relevant LIBOR Rate Loans through the purchase of a
Eurodollar deposit bearing interest at the rate obtained pursuant to clause
(i) of the definition of Adjusted LIBOR Rate, in an amount equal to the amount
of such LIBOR Rate Loan and having a maturity comparable to the relevant
Interest Period and through the transfer of such Eurodollar deposit from an
offshore office of that Lender to an office of that Lender in the United States
of America, as applicable; provided, however, that each Lender may fund each of
its LIBOR Rate Loans in any manner it sees fit and the foregoing assumptions
shall be utilized only for the purposes of calculating amounts payable under
this subsection 2.5 and under subsection 3.1A.

 

G.                                     LIBOR Rate Loans After Default. After the
occurrence of and during the continuation of an Event of Default, (i) Borrower
may not elect to have a Loan be made or maintained as, or converted to, a LIBOR
Rate Loan after the expiration of any Interest Period then in effect for that
Loan and (ii) subject to the provisions of subsection 2.5D, any Notice of
Borrowing or Notice of Conversion given by Borrower with respect to a requested
borrowing or conversion that has not yet occurred shall be deemed to be
rescinded by Borrower.

 

Section 3.                                          INCREASED COSTS, TAXES,
CAPITAL ADEQUACY, AND MITIGATION.

 

3.1                                 Increased Costs; Taxes; Capital Adequacy.

 

A.                                   Compensation for Increased Costs and Taxes.
Subject to the provisions of subsection 3.1B, in the event that any Lender shall
determine (which determination shall, absent manifest or demonstrable error, be
final and conclusive and binding upon all parties hereto) that any law, treaty
or governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective or is adopted after the date hereof, or compliance by any
Lender with any guideline, request or directive issued or made after the date by
any central bank or other governmental or quasi-governmental authority whether
or not having the force of law):

 

(i)                                     subjects such Lender (or its applicable
lending office) to any additional Tax (other than any Excluded Tax) with respect
to, or changes the basis of taxation applicable to (except for changes in the
rate of any Excluded Tax), this Agreement or any of its obligations hereunder
(including, without limitation, its obligation to make Loans) or any payments to
such Lender (or its applicable lending office) of principal, interest, fees, or
any other amount payable hereunder;

 

(ii)                                  imposes, modifies or holds applicable any
reserve (including without limitation any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender; or

 

23

--------------------------------------------------------------------------------


 

(iii)                               imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder, its Loans, or the interbank. Eurodollar
market; and the result of any of the foregoing is (1) to increase the cost to
such Lender of agreeing to make, making or maintaining Loans hereunder, or
(2) to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect to its Loans; then, in any such case,
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its reasonable discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder; provided that such Lender shall not be
entitled to avail itself of the benefits of this subsection 3.1A to the extent
that any such increased cost or reduction was incurred more than six months
prior to the time it gives notice to Borrower, unless such circumstances arose
or became applicable retrospectively, in which case no time limit shall apply
(provided such Lender has notified Borrower within six months from the date such
circumstance arose or became applicable). Such Lender shall deliver to Borrower
(with a copy to Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
subsection 3.1A, which statement shall be conclusive and binding upon all
parties hereto absent manifest or demonstrable error. Upon receipt of such
statement, Borrower shall have the right to terminate and replace such Lender,
as provided in subsection 3.3 of this Agreement.

 

B.                                     Withholding of Taxes.

 

(i)                                     Payments to Be Free and Clear. All sums
payable by Borrower under this Agreement and the other Loan Documents shall be
paid free and clear of and (except to the extent required by law) without any
deduction or withholding on account of any Tax (other than any Excluded Taxes)
imposed, levied, collected, withheld or assessed by or within the United States
of America or any political subdivision in or of the United States of America or
any other jurisdiction from or to which a payment is made by or on behalf of
Borrower.

 

(ii)                                  Grossing-up of Payments. If Borrower is
required by law to make any deduction or withholding on account of any such Tax
(other than Excluded Taxes) from any sum paid or payable by Borrower to Agent or
any Lender under any of the Loan Documents:

 

(a)                                  Borrower shall notify Agent of any such
requirement or any change in any such requirement as soon as Borrower becomes
aware of it;

 

(b)                                 Borrower shall pay any such Tax and such
payment to be made (if the liability to pay is imposed on Borrower) for its own
account or (if that liability is imposed on Agent or any Lender, as the case may
be) on behalf of and in the name of Agent or such Lender, as the case may be;

 

(c)                                  the sum payable by Borrower in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, Agent or such Lender, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and

 

24

--------------------------------------------------------------------------------


 

(d)                                 within 30 days after paying any sum from
which it is required by law to make any deduction or withholding, Borrower shall
deliver to Agent evidence reasonably satisfactory to the other affected parties
of such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority.

 

In the event Borrower is required to pay any amount under clause (b) or
(c) above, Borrower may do so under protest and may contest the imposition or
amount of any Tax giving rise to such payment, and each Lender agrees, at
Borrower’s cost and expense, to cooperate with and assist Borrower in any
proceeding related to any such contest.

 

(iii)                               Evidence of Exemption from Withholding Tax.

 

(a)                                  Each Lender that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Code) (a “Non-US
Lender”) shall deliver to Agent for transmission to Borrower, on or prior to the
Effective Date (in the case of each Lender listed on the signature pages hereof)
or on the date of the Assignment Agreement pursuant to which it becomes a Lender
(in the case of each other Lender), and at such other times as may be necessary
in the determination of Borrower or Agent (each in the reasonable exercise of
its discretion), (1) two original completed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party, (2) duly completed copies of Internal
Revenue Service Form W-8ECI, (3) in the case of a Non-US Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Non-US Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or (4) any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.  In addition, if a payment made to
a Lender hereunder would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender fails to comply with the applicable reporting requirements
of FATCA, such Lender shall deliver to Agent and Borrower at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent any documentation reasonably requested by the Agent and Borrower
sufficient for Agent and Borrower to comply with their obligations under FATCA
and to determine that such Lender has complied with such applicable reporting
requirements of FATCA so that payments made to such Lender hereunder would not
be subject to U.S. federal withholding taxes under FATCA, or, if necessary, to
determine the amount to deduct and withhold from such payment.  Each Lender that
is not a Non-U.S. Lender (a “US Lender”), on or prior to the date on which such
US Lender becomes a US Lender hereunder shall deliver to Borrower and Agent,
such form or forms, certificates or documentation, including two original signed
copies of Internal Revenue Service Form W-9, as reasonably requested by Borrower
or Agent to confirm or establish that such US Lender is not subject to
deduction, withholding, or backup withholding of United States federal income
tax with respect to any payments to such US Lender. .

 

25

--------------------------------------------------------------------------------


 

(b)                                 Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to subsection 3.1B(iii)(a) hereby agrees, from time
to time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, such Lender shall (1) deliver to Agent for transmission to Borrower two
original copies of any forms, certificate, or other evidence listed in
subsection 3.1B(iii)(a), as the case may be, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm, or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents or (2) immediately
notify Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence.

 

(c)                                  If the Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Agent or such Lender as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Agent or such
Lender agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent or such Lender in the event the Agent or such Lender is required to repay
such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

 

C.                                     Capital Adequacy Adjustment. If any
Lender shall have determined that the adoption, effectiveness, phase-in or
applicability after the date hereof of any law, rule or regulation (or any
provision thereof) regarding capital adequacy (excluding those published as of
the Effective Date but scheduled to take effect thereafter), or any change
therein or in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any governmental or regulatory guideline, request or directive
regarding capital adequacy (whether or not having the force of law) of any such
governmental authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the investments of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Commitment or such Lender’s Loans, to a level below that which
such Lender or such controlling corporation could have achieved but for such
adoption, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within 15 Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation for such
reduction; provided, that no Lender shall be entitled to avail itself of the
benefit of this subsection 3.1C to the extent that any such reduction in return
was incurred more than six months prior to the time it first makes a demand
therefor, unless the circumstance giving rise to such reduced return arose or
became applicable retrospectively, in which case no time limit shall apply
(provided that such Lender has notified Borrower within six months from

 

26

--------------------------------------------------------------------------------


 

the date such circumstances arose or became applicable). Such Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this subsection 3.1C, will give prompt written notice thereof to Borrower and
Agent, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, which statement shall be conclusive and
binding upon all parties hereto absent manifest or demonstrable error.

 

3.2                                 Obligation of Lenders to Mitigate.

 

Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering the Loans becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under subsection 3.1 above, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts (i) to make, issue, fund or maintain the
Commitment or the Affected Loans of such Lender through another lending office
of such Lender, or (ii) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
subsection 3.1 would be materially reduced and if, as determined by such Lender
in its sole discretion, the making, issuing, funding or maintaining of such
Commitment or Loans through such other lending office or in accordance with such
other measures, as the case may be, would not otherwise materially adversely
affect such Commitment or Loans or the interests of such Lender; provided that
such Lender will not be obligated to utilize such other lending office pursuant
to this subsection 3.2 unless Borrower agrees to pay all reasonable expenses
incurred by such Lender as a result of utilizing such other lending office as
described in clause (i) above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this subsection 3.2 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Agent) shall be conclusive absent manifest or
demonstrable error.

 

3.3                                 Replacement of Lenders.

 

In the event (i) Borrower is required under the provisions of subsection 2.5C or
3.1 to make payments to any Lender, or (ii) any Lender refuses to consent to a
proposed change, waiver, discharge or termination with respect to this Agreement
which has been approved by the Requisite Lenders as provided in the first
sentence of subsection 9.6A, Borrower may, within 120 days after the date of any
notice or demand requiring such payment under subsection 2.5C or 3.1 is given
and so long as no Event of Default shall have occurred and be continuing, elect
to terminate such Lender as a party (or parties) to this Agreement; provided
that, the Borrower shall have received the prior written consent of the Agent,
which consent shall not be unreasonably withheld, and concurrently with such
termination, (x) Borrower shall pay that Lender, without duplication, all
principal, interest and fees and other amounts (including, without limitation,
amounts, if any, owed under subsections 3.1 or 2.5D) owed to such Lender through
such date of termination, (y) another Lender or Eligible Assignee shall agree,
as of such date, to become a Lender for all purposes under this Agreement
(whether by assignment or amendment, if necessary) and to assume all obligations
of the Lender to be terminated as of such date and (z) all documents and
supporting materials necessary, in the judgment of Agent to evidence the
substitution of such Lender, shall have been received and approved by Agent as
of such date.

 

Section 4.                                          CONDITIONS TO LOANS

 

The obligations of Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions.

 

27

--------------------------------------------------------------------------------


 

4.1                                 Conditions to Closing.

 

The obligation of each Lender to establish the Revolving Facility hereunder is
subject to the satisfaction of the following conditions as of the Effective
Date:

 

A.                                   Borrower’s Authorization. The Agent, on
behalf of the Lenders, shall have received the following, certified by the
Secretary of Borrower on or near the Effective Date: (i) resolutions of the
Board of Directors of Borrower which authorize Borrower to execute, deliver and
perform the terms of this Agreement, the Note, the Inter-creditor and Collateral
Sharing Agreement and each of the other Loan Documents, each as amended through
the date hereof, (ii) the Borrower’s Articles of Incorporation and Bylaws,
together with any and all amendments thereto, pursuant to which Borrower was
constituted and is existing, and (iii) an incumbency certificate of Borrower
setting forth the name(s) and specimen signature(s) of each representative of
Borrower authorized by said resolutions to execute the Loan Documents on behalf
of Borrower, in each case, in form and substance satisfactory to the Agent, on
behalf of the Lenders.

 

B.                                     Guarantors’ Authorizations. The Agent, on
behalf of the Lenders, shall have received the following, certified by the
Secretary of each Guarantor on or near the Effective Date: (i) resolutions of
the Board of Directors (or equivalent managing body) of such Guarantor which
authorize such Guarantor to execute, deliver and perform the terms of the
Guaranty, as the same is amended and restated, the Loan Documents and the
Inter-creditor and Collateral Sharing Agreement, each as amended through the
date hereof, (ii) such Guarantor’s Articles of Incorporation and Bylaws (or
equivalent organizational documents), together with any and all amendments
thereto, pursuant to which such Guarantor was constituted and is existing, and
(iii) an incumbency certificate of each Guarantor setting forth the name(s) and
specimen signature(s) of each representative of such Guarantor authorized by
said resolutions to execute the Guaranty, as amended and restated, the Security
Agreement, as amended, the Mortgage, as amended, and the Inter-creditor and
Collateral Sharing Agreement, as amended on behalf of such Guarantor, in each
case, in form and substance satisfactory to the Agent, on behalf of the Lenders.

 

C.                                     Documentation and Proceedings. All
corporate and legal proceedings and all instruments in connection with the
transactions contemplated by this Agreement shall be satisfactory in form and
substance to the Agent and the Lenders, and the Lenders shall have received all
information and copies of all documents that it has requested, such documents
where appropriate to be certified by proper corporate or governmental
authorities.

 

D.                                    The Note. The Borrower shall have
delivered to First Hawaiian Bank, the Amended and Restated Revolving Note, in
form and substance satisfactory to First Hawaiian Bank, duly executed by the
Borrower and made payable to First Hawaiian Bank.

 

E.                                      The Guaranty. The Borrower shall have
delivered to the Agent and the Lenders, the Guaranty, as amended and restated,
in form and substance satisfactory to the Lenders, duly executed by the
Guarantors.

 

F.                                      Reserved .

 

G.                                     The Amendment of Mortgage and Amendment
to Security Agreement.  The Loan Parties shall have delivered to the Agent, for
the ratable benefit of the Agent and the Lenders, the Amendment of Real Property
Mortgage and Financing Statement and the Amendment of Security Agreement duly
executed by the Borrower and all other parties named as “mortgage” or “debtor”
in the Mortgage and the Security Agreement, respectively, which amendments
confirm, among other things, the first priority lien or security interest in the
Mortgaged Property and Collateral as repayment for the Obligations; provided
however that the Amendment of Mortgage shall be recorded in the Bureau of
Conveyances no later than October 10, 2011.

 

28

--------------------------------------------------------------------------------


 

H.                                    Material Adverse Change. Other than with
respect to matters set forth in the Projections, no material adverse change,
which would cause a Material Adverse Effect, shall have occurred since March 31,
2011.

 

I.                                         Opinion of Counsel. The Borrower and
the Guarantors shall have delivered to the Agent and the Lenders, and the
Lenders shall have approved, opinions of legal counsel for the Borrower and the
Guarantors, in form and substance acceptable to the Agent.

 

J.                                        Title Insurance Policy.  No later than
October 7, 2011, the Borrower shall have delivered to the Agent an endorsement
to that certain Loan Policy of Title Insurance dated November 1, 2010 (Policy
No. FCW6-01000088) issued by First American Title Insurance Company, in the form
attached hereto as Exhibit “9”, insuring that the Mortgage, as amended by the
Amendment to Mortgage and Security Agreements, remains a first priority lien on
the Mortgaged Property.

 

K.                                    Expenses. The Borrower shall have paid to
the Agent and the Lenders on the Effective Date all of the fees and expenses
(including, without limitation, fees and disbursements and expenses of legal
counsel for the Lenders) provided for in this Agreement, which the Lenders shall
determine to be due and payable as of the Effective Date.

 

L.                                      No Event of Default. There shall exist
at the Effective Date no condition or event which would constitute an Event of
Default or Default.

 

4.2                                 Conditions to Each Loan and Letter of
Credit.

 

The obligation of the Lenders to make any Loan to, or to issue any Letter of
Credit for, the Borrower hereunder is, at the time of the making of any such
Loan or issuance of any such Letter of Credit, subject to the satisfaction of
the following conditions, with the making of each such Loan or issuance of each
such Letter of Credit constituting a representation and warranty by Borrower
that the conditions specified in Section 4.2 A, B, C and D below are then
satisfied:

 

A.                                   No Default. At the time of the making of
each such Loan, or issuance of each such Letter of Credit, and after giving
effect thereto, there shall exist no Default or Event of Default.

 

B.                                     Representations and Warranties. At the
time of the making of each such Loan, or issuance of each such Letter of Credit,
and after giving effect thereto, all representations and warranties contained in
Section 5 hereof shall be true and correct in all material respects with the
same force and effect as though such representations and warranties had been
made as of such time.

 

C.                                     Material Adverse Change. No change
resulting in a Material Adverse Effect in the condition (financial or otherwise)
of Borrower and the Guarantors (taken as a whole) shall have occurred since the
date of this Agreement or, if later, the date of the latest delivered audited
financial statements.

 

D.                                    Fees and Other Charges. Borrower shall
have paid all fees and other charges then due and payable by Borrower in
accordance with the terms hereof and the other Loan Documents.

 

29

--------------------------------------------------------------------------------


 

Section 5.                                          BORROWER’S REPRESENTATIONS
AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans to
Borrower hereunder, Borrower represents and warrants to each Lender on the date
of this Agreement, and on each Funding Date, that the following statements are
true, correct and complete:

 

5.1                                 Corporate Status.

 

Borrower is a Delaware corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; Borrower is qualified, to the
extent required under applicable law, to do business and is in good standing in
all states and jurisdictions wherein the nature of its business requires such
qualification and the failure to so qualify will have a Material Adverse Effect;
and Borrower has all necessary power to make and perform this Agreement, the
Term Loan Agreement, and the other Loan Documents.

 

5.2                                 Authority; No Conflict.

 

The making and performance by Borrower of this Agreement, and the Note, the
Security Agreement, the Mortgage and the other Loan Documents, as contemplated
by this Agreement, have been duly authorized by all necessary action by Borrower
and do not and will not violate any provision of law or regulation, or any
decree, order, writ or judgment, or any provision of the Articles of
Incorporation or Bylaws of Borrower, or result in the breach of or constitute a
default under any indenture or other agreement or instrument to which it is a
party, including, without limitation, the Term Loan Agreement or any other
instrument executed in connection with the Term Loan Facility, except in each
case to the extent such violation, breach or default would not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
validity or enforceability of the Loan Documents or the rights of the Lender
thereunder.

 

5.3                                 Enforceability.

 

This Agreement, the Note, the Security Agreement, the Mortgage and the other
Loan Documents, as amended in connection herewith, each constitute legal, valid
and binding obligations of Borrower enforceable in accordance with their
respective terms except to the extent limited by bankruptcy, insolvency or
reorganization laws or by other laws relating to or affecting the enforceability
of creditors’ rights generally and by general equitable principles which may
limit the right to obtain equitable remedies, regardless of whether considered
in a proceeding in equity or law, and implied covenants of good faith and fair
dealing.

 

5.4                                 Compliance with Laws.

 

The Borrower, and each of its Subsidiaries, is substantially in compliance with
all laws, regulations and orders of any governmental authority, applicable to it
or its property, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
rights of the Lender under the Loan Documents.

 

5.5                                 Licenses; Tariffs.

 

The Borrower, and each of its Subsidiaries, hold all licenses and permits
required by the Federal Communications Commission (other than any license
related to submarine cables) and the Hawaii Public Utilities Commission for the
operation of its business as currently conducted, other than such licenses and
permits the failure to hold would not reasonably be expected to result in a
Material Adverse Effect. Each such license and permit is in full force and
effect, and

 

30

--------------------------------------------------------------------------------


 

no such license or permit is subject to any material restrictions or conditions
that limit the operation of the business of the Borrower and its Subsidiaries,
except for restrictions or limitations generally applicable to licenses or
permits of such type.

 

5.6                                 Financial Statements.

 

The financial statements of Borrower for the period ended as of June 30, 2011,
furnished to the Agent, fairly present in all material respects the financial
position of Borrower as of such date and the results of its operations for the
period then ended. Since that date there has been no adverse change in the
business, assets, financial condition or operations of Borrower, which would
materially and adversely affect the ability of Borrower to perform any of its
obligations hereunder, or under the Note, or the Loan Documents.

 

5.7                                 Litigation.

 

There are no actions, suits, proceedings or investigations by or before any
arbitrator or governmental authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) which would reasonably be expected, individually or in the
aggregate, to have Material Adverse Effect or (ii) that involve any of the Loan
Documents or the transactions contemplated thereunder.

 

5.8                                 No Violation.

 

No part of the proceeds of the Loans under this Agreement will be used, directly
or indirectly, by Borrower for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, or for any other purpose which violates, or which
conflicts with, the provisions of the Regulations of said Board of Governors,
including Regulations G and U. Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any such “margin stock.”

 

5.9                                 Reserved.

 

5.10                           Consents.

 

No authorization, consent or approval from governmental bodies or regulatory
authorities is required for the making and performance of this Agreement by
Borrower and the execution and delivery of the Note issued by Borrower
hereunder, except such authorizations, consents and approvals as have been
obtained prior to the making of any Loan and are in full force and effect at the
time of the making of each Loan and except where failure to obtain such
authorization, consent or approval would not reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the validity or
enforceability of the Loan Documents or the rights of the Lenders thereunder.

 

5.11                           ERISA.

 

(i)                                     Except for any ERISA Event that arose
pursuant to or as a direct result of the Chapter 11 Cases, during the five year
period prior to the date on which this representation is made or deemed to be
made with respect to any Plan or “multiemployer plan” (within the meaning of
Section 3(37) of ERISA), no ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability has occurred

 

31

--------------------------------------------------------------------------------


 

during such five year period or for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect;
(ii) except as previously disclosed, the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87 and 158) did not, as of
the date of the most recent financial statements reflecting such amounts,
materially exceed the fair market value of the assets of such Plan by an amount
that would reasonably be expected to have a Material Adverse Effect;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability specifically provided under Title IV of
ERISA with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA; and (iv) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

5.12                           Use of Proceeds.

 

Proceeds of the Loans shall be used solely for general corporate purposes and
working capital needs for Borrower. Notwithstanding the generality of the
foregoing, the Borrower shall not use any portion of any Loan to pay interest
on, or principal of, the Term Loan Facility.

 

5.13                           Hazardous Materials.

 

Except for matters that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect, (a) each of Holdco, the
Borrower and their Subsidiaries is and has been in compliance with Environmental
Laws, which compliance includes obtaining, maintaining and complying with all
permits, licenses, authorizations or other approvals required under
Environmental Laws, and to the knowledge of the Borrower, and its Subsidiaries,
there are no currently existing conditions that would be reasonably expected to
prevent or interfere with such compliance in the future; (b) to their knowledge,
(i) there are no pending or threatened claims against any of Holdco, the
Borrower or their Subsidiaries or relating to any property currently or formerly
owned, leased or operated by any of Holdco, the Borrower or their Subsidiaries
alleging Environmental Liability, and (ii) there exists no reasonable basis for
the assertion of such Environmental Liability against any of Holdco, the
Borrower or their Subsidiaries; (c) to their knowledge, there are no Hazardous
Materials present at, on, under or about any location that could reasonably be
expected to result in a Material Adverse Effect; and (d) to their knowledge,
there are no facts, circumstances or conditions that could reasonably be
expected to result in the imposition Environmental Liability on the Borrower or
their respective Subsidiaries.

 

5.14                           Brokers, Finders and Agents.

 

The Borrower has not employed or engaged any broker, finder or agent who may
claim a commission or fee or other compensation with respect to the Revolving
Commitment. The Borrower will indemnify the Lenders against all claims of
brokers for commissions or fees in connection with the revolving Commitment and
all losses, damages, costs and charges (including attorneys’ fees) which the
Lenders may sustain because of such claims or in consequence of defending
against such claims.

 

5.15                           Amendment to Term Loan Documents.

 

As of the Effective Date, neither the Term Loan Agreement nor any instrument
executed in connection therewith, has been amended or modified, without the
prior written consent of Agent.

 

32

--------------------------------------------------------------------------------


 

Section 6.                                          BORROWERS’ COVENANTS

 

Borrower covenants and agrees that, so long as the Commitments hereunder shall
remain in effect and until payment in full of all of the Loans and other
Obligations (other than contingent indemnity claims), unless Requisite Lenders
shall otherwise give prior written consent, Borrower shall perform all of the
covenants set forth in this Section 6.

 

6.1                                 Financial Statements.

 

It will furnish to the Agent, on behalf of the Lenders:

 

A.                                   no later than the earlier of (i) 10 days
after the date that the Borrower is or would be required to file a report on
Form 10-K with the Securities and Exchange Commission in compliance with the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (whether or not the Borrower is subject to such reporting
requirements), and (ii) 95 days after the end of each fiscal year of the
Borrower, the Borrower’s audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or
another independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

B.                                     no later than the earlier of (i) 10 days
after the date that the Borrower is or would be required to file a report on
form 10-Q with the Securities and Exchange Commission in compliance with the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (whether or not the Borrower is subject to such reporting
requirements), and (ii) 50 days after the end of each of the first three
Quarters of each fiscal year of the Borrower, the Borrower’s unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by the
Borrower’s Chief Executive Officer or Chief Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

C.                                     concurrently with any delivery of
financial statements under clause (a) or (b) above, a certificate of the
Borrower, signed by the Chief Financial Officer of the Borrower, the Controller
of Borrower, or another officer of Borrower designated by Borrower’s Chief
Financial Officer in writing (i) certifying as to whether an Event of Default
has occurred and, if an Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with all financial covenants required to be complied under Section 6.7 hereof,
(iii) stating whether any change in GAAP or in the application thereof that is
applicable to the Borrower’s financial statements has occurred since the date of
the audited financial statements

 

33

--------------------------------------------------------------------------------


 

most recently provided to the Lender and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (iv) identifying any Subsidiary formed or acquired since the
end of the previous Quarter, (v) identifying any parcels of owned or leased real
property with value exceeding $250,000 that have been acquired by the Borrower
or any Guarantor since the end of the previous Quarter, (vi) identifying any
changes of the type described in Section 5.03(a) of the Term Loan Agreement that
have not been previously reported by the Borrower, (vii) identifying any
“Permitted Acquisition” (as such term is defined in the Term Loan Agreement) or
other acquisitions of going concerns that have been consummated since the end of
the previous Quarter, including the date on which each such acquisition was
consummated and the consideration therefor and (viii) identifying any material
Intellectual Property (as defined in the Guarantee and Collateral Agreement
entered into by Borrower, Holdco, and the Guarantors in connection with the Term
Loan Agreement) with respect to which a notice is required to be delivered
thereunder and has not been previously delivered;

 

D.                                    within ninety (90) days after the
commencement of each fiscal year, a detailed consolidated budget for such fiscal
year (broken down by Quarter and including (i) a projected consolidated balance
sheet and related statements of projected operations and cash flow as of the end
of and for such fiscal year, and setting forth the assumptions used for purposes
of preparing such budget, and (ii) other information reasonably requested by the
Lender and reasonably available to the Borrower), and, promptly when available,
any material revisions of such budget.

 

E.                                      such other reports, statements,
certificates and information as the Borrower furnishes to the Administrative
Agent under the Term Loan Facility, pursuant to Article V of the Term Loan
Agreement; and

 

F.                                      from time to time, upon request, with
reasonable promptness, a written statement estimating the then-current unpaid
principal and interest owed by the Borrower under the Term Loan Facility and
such further information regarding Borrower’s business affairs and financial
condition as the Agent, on behalf of the Lenders, may reasonably request.

 

6.2.                              Taxes.

 

Borrower shall duly pay and discharge, or cause to be paid and discharged, when
due, all material taxes, assessments and other governmental charges imposed upon
it and its properties, or any part thereof or upon the income or profits
therefrom, as well as all claims for labor, materials or supplies which if
unpaid might by law become a lien or charge upon any of its properties, except
such of such items as are being in good faith appropriately contested.

 

6.3                                 Insurance.

 

To the extent insurance is commercially, reasonably available Borrower shall
insure and keep insured, with good and responsible insurance companies selected
by Borrower, insurance in such amounts and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations.

 

THIS AGREEMENT CONSTITUTES, AND BORROWER ACKNOWLEDGES RECEIPT OF, WRITTEN NOTICE
THAT BORROWER MAY PURCHASE ANY REQUIRED INSURANCE FROM AN INSURER OR AN
INSURANCE AGENT OF BORROWER’S CHOICE, SUBJECT ONLY TO THE RIGHT OF THE LENDER TO
REJECT A GIVEN INSURER OR INSURANCE AGENT BASED ON REASONABLE STANDARDS,
UNIFORMLY APPLIED, RELATING TO THE EXTENT OF COVERAGE REQUIRED AND THE FINANCIAL
SOUNDNESS AND SERVICES OF THE INSURER OR INSURANCE AGENT.

 

34

--------------------------------------------------------------------------------


 

6.4                                 Existence and Compliance with Laws.

 

Borrower shall maintain its existence as a Delaware corporation. Borrower shall
comply with all valid and applicable statutes rules and regulations, except
where the failure to do so would not reasonably be expected to have Material
Adverse Effect or a material adverse effect on the rights of the Lenders under
the Loan Documents.

 

6.5                                 Maintenance.

 

Except to the extent the failure to comply would not have a Material Adverse
Effect, the Borrower shall keep and maintain, or cause to be maintained, its own
operated equipment and properties in good repair, working order and condition,
ordinary wear and tear excepted.

 

6.6                                 Employee Pension Profit Plan.

 

Borrower shall, as soon as possible and, in any event, within twenty (20) days
after any financial officer or executive officer of the Borrower obtains
knowledge of the occurrence of any ERISA Event, deliver to the Lender a
certificate of the Borrower’s Chief Financial Officer setting forth details as
to such occurrence, and what action, if any, which it is required or proposes to
take, together with any notices required or proposed to be filed with or by it,
the ERISA Affiliate, the PBGC or the plan administrator with respect thereto.

 

6.7                                 Financial Covenants.

 

Borrower hereby agrees that, so long as this Agreement remains in effect, or any
amount is owing to the Lender hereunder, Borrower shall not directly or
indirectly:

 

A.                                   Total Leverage Ratio.  Permit its Total
Leverage Ratio as at the last day of with any Quarter set forth below, to exceed
any period of four (4) consecutive Quarters ending the ratio set forth below
opposite such Quarter.

 

Quarter Ending 

 

Ratio

 

 

 

December 31, 2011

 

3.15

March 31, 2012

 

3.11

June 30, 2012

 

3.06

September 30, 2012

 

2.99

December 31, 2012

 

2.91

March 31, 2013

 

2.85

June 30, 2013

 

2.67

September 30, 2013

 

2.58

December 31, 2013

 

2.50

March 31, 2014 and later

 

2.50

 

35

--------------------------------------------------------------------------------


 

B.                                     Minimum Liquidity. Permit its Liquidity
to be less than $35,000,000.00.

 

C.                                     Non-NGTV Capital Expenditures. Make, or
cause or permit any Subsidiary to make, any Non-NGTV Capital Expenditures in any
fiscal year, in an aggregate amount (for the Borrower and its Subsidiaries) in
excess of the applicable amount set forth in Section 6.16 of the Term Loan
Agreement (as determined giving effect to the proviso set forth therein).

 

D.                                    NGTV Capital Expenditures. Make, or cause
or permit any Subsidiary to make, any NGTV Capital Expenditures in any fiscal
year, in an aggregate amount (for the Borrower and its Subsidiaries) in excess
of the applicable amount set forth in Section 6.17 of the Term Loan Agreement
(as determined giving effect to the proviso set forth therein).

 

6.8                                 Compliance with PUC Decision and Order.

 

The Borrower will observe and comply with all of the requirements of the PUC
Decision and Order applicable to the Borrower, including without limitation the
requirement that any and all draws or withdrawals from the Revolving Loan
Facility that will not be repaid in less than twelve months be used only for the
purposes set forth in Hawaii Revised Statutes Section 269-17, and no other.  In
addition, the Borrower will provide, to the Agent, upon request, copies of all
filings made to the Public Utilities Commission in respect of the Term Loan
Facility or this Revolving Credit facility.

 

6.8                                 Negative Covenants.

 

As long as any portion of the indebtedness hereunder remains unpaid, the
Borrower shall not, and shall not permit any of its Subsidiaries to, without the
prior written consent of the Agent, on behalf of the Requisite Lenders, which
consent may be withheld in Requisite Lenders’ sole discretion:

 

A.                                   create, assume or become or remain liable
for, or committed to incur directly or indirectly, any indebtedness except
indebtedness permitted under the Term Loan Agreement;

 

B.                                     incur or suffer to be created or incurred
or to exist any Lien upon any of its property or assets of any character,
whether now owned or hereafter acquired, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except as permitted under the Term Loan Agreement;

 

C.                                     liquidate, wind-up or dissolve itself (or
suffer any liquidation or dissolution), or enter into any transaction of merger
or consolidation, or convey, sell, lease, sub-lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, property or fixed assets, whether now owned or hereafter acquired,
except as permitted under the Term Loan Agreement.

 

D.                                    directly or indirectly purchase or acquire
any stock or other securities of or make or permit to remain outstanding any
loan or advance to or investment in any corporation, association, partnership,
organization or individual except as permitted under the Term Loan Agreement;

 

E.                                      sell, transfer, lease or otherwise
dispose of any asset, or issue any stock, except as permitted under the Term
Loan Agreement;

 

36

--------------------------------------------------------------------------------


 

F.                                      enter into any sale and leaseback
transaction or swap agreement, except as permitted under the Term Loan
Agreement;

 

G.                                     make any “Restricted Payment” (as such
term is defined in the Term Loan Agreement), except as permitted under the Term
Loan Agreement;

 

H.                                    sell, lease, or otherwise transfer any
property or asset to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transaction with, any of its
Affiliates, except as permitted under the Term Loan Agreement;

 

I.                                         enter into any “Restrictive
Agreement”, as described in Section 6.10 of the Term Loan Agreement, except as
permitted under the Term Loan Agreement;

 

J.                                        take any of the actions prohibited by
Sections 6.11, 6.12 or 6.13 of the Term Loan Agreement;

 

K.                                    terminate any Plan so as to result in a
current obligation to pay any unfunded liability of the Borrower under Title IV
of ERISA or permit to exist any occurrence of any reportable event (as defined
in Title IV of ERISA) if such action would reasonably be expected to have a
Material Adverse Effect.

 

L.                                      amend or modify the Term Loan Facility
without the Agent’s prior written consent, or refinance or replace the Term Loan
Facility without the Agent’s prior written consent, which consent in each case
may be withheld in Agent’s sole and absolute discretion.

 

Section 7.                                          EVENTS OF DEFAULT.

 

Upon the occurrence of any of the following events (each an “Event of Default”):

 

7.1                                 Representations.

 

Any certificate furnished by Borrower to the Agent pursuant hereto shall prove
to have been false or incorrect in any material respect, or any of the
representations and warranties made by Borrower herein or in any of the Loan
Documents shall have been incorrect in any material respect when made; or

 

7.2                                 Principal and Interest.

 

Borrower shall fail to pay any principal, interest, fee or other charge payable
under the Note or the Loan Documents and such payment is not made within ten
(10) days after the due date thereof; or

 

7.3                                 Defaults Under Term Loan Facility and Other
Agreements.

 

Borrower shall default in the payment of the principal of or interest under the
Term Loan Facility or on any other obligation (other than under the Revolving
Facility) for borrowed money (in each case after giving effect to any applicable
grace period specified in the agreement or instrument governing such
obligation), and the aggregate amount of any such default or defaults (other
than under the Revolving Facility) shall exceed $2,500,000.00; or the Borrower
shall default in the performance or observance of any other agreement, term or
condition contained in the Term Loan Agreement, or in any other agreement or
indenture pursuant to which the

 

37

--------------------------------------------------------------------------------


 

obligation is created or by which it is secured, and the holder or holders (or a
trustee or other Person on behalf of such holder or holders) of such obligations
have declared the same to be due prior to its stated maturity and the aggregate
amount of such obligation or obligations (other than under the Revolving
Facility) shall exceed $2,500,000.00; or

 

7.4                                 Bankruptcy.

 

Borrower shall commence a voluntary case concerning itself under the Bankruptcy
Code; or an involuntary case is commenced against Borrower under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or other similar law
of any jurisdiction now or hereafter in effect, and relief is ordered against
Borrower or the petition is controverted but is not dismissed within sixty (60)
days after the commencement of such case; or a trustee (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of Borrower and such appointment shall continue undismissed for
a period of sixty (60) days; or Borrower commences any other proceeding under
any reorganization, arrangement, readjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter effect relating to Borrower; or there is commenced
against Borrower any such proceeding which remains undismissed for a period of
sixty (60) days; or Borrower is adjudicated insolvent or bankrupt; or Borrower
fails to controvert in a timely manner any such case under the Bankruptcy Code,
or any such proceeding, or any order of relief or other order approving any such
case or proceeding is entered; or Borrower consents to any such case or
proceeding or in the appointment of any custodian or the like for it or any
substantial part of its property or suffers any such appointment to continue
undischarged or unstayed for a period of sixty (60) days; or Borrower makes a
general assignment for the benefit of creditors; or any action is taken by
Borrower for the purpose of effecting any of the foregoing; or

 

7.5                                 Other Covenants.

 

Borrower shall fail to perform or observe any other terms, covenant or agreement
contained in this Agreement or in any of the other Loan Documents on its part to
be performed or observed and any such failure shall remain unremedied for a
period of thirty (30) days after written notice thereof shall have been received
by Borrower from the Lender; or

 

7.6                                 Security Agreement.

 

The Security Agreement, as amended by the Amendment to Security Agreements,
shall be deemed not to be legal, valid and binding in accordance with its terms
or any “debtor” named therein shall assert in writing that the Security
Agreement, as amended, or the Guaranty has ceased to be or is not enforceable or
the Agent (for the ratable benefit of the Lenders) shall fail to have a
perfected first priority security interest under the Security Agreement, as
amended, in the Collateral, and subject to liens permitted herein or therein; or

 

7.7                                 Mortgage.

 

The Mortgage, as amended by the Amendment to Real Property Mortgage and
Financing Statement, shall be deemed not to be legal, valid and binding in
accordance with its terms or any “mortgagor” named therein shall assert in
writing that the Mortgage or the Guaranty has ceased to be or is not enforceable
or the Agent (for the ratable benefit of the Lenders) shall fail to have a
perfected first priority lien under the Mortgage, as amended, in the Mortgaged
Property; or

 

38

--------------------------------------------------------------------------------


 

7.8                                 Guaranty.

 

The Guaranty, as amended and restated, shall be repudiated or breached, or any
of the events described in Section 7.4 above shall occur with respect to any
Guarantor; or

 

7.9                                 ERISA.

 

An ERISA Event shall have occurred that, when taken individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; or

 

7.10                           Material Adverse Change.

 

There occurs any adverse change in the business, assets or general financial
condition of the Borrower or any Guarantor which has, or could have, a Material
Adverse Effect at any time that the Principal Balance outstanding hereunder
equals or exceeds $10,000,000.00 and such adverse change is not cured within
thirty (30) days following delivery of notice by the Lender to the Borrower
thereof; or

 

7.11                           Judgments.

 

The entry of a final judgment (except to the extent such final judgment is
insured and Borrower’s insurance carrier has acknowledged in writing its
liability for the insured portion of the judgment) which alone or with the
uninsured portions of other outstanding final judgments against Borrower exceeds
$2,500,000.00 in the aggregate and (i) such judgment shall not be discharged or
fully bonded against within sixty (60) days, or (ii) within sixty (60) days
after entry of such judgment, execution shall not be stayed pending appeal, or
(iii) such judgment shall not be discharged within 60 days after expiration of
any such stay; THEN, and in any such event, and at any time thereafter, if any
Event of Default shall then be continuing, any or all of the following actions
may be taken: (i) the Lender may, by written notice to Borrower, declare the
principal of and any accrued interest in respect of the Note and the amount of
all Letters of Credit issued and outstanding to be due and payable, whereupon
the same and all other amounts due hereunder shall become forthwith due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrower, anything contained herein or in
the Note or any of the other Loan Documents to the contrary notwithstanding;
PROVIDED, HOWEVER, that all such amounts paid by the Borrower on account of any
issued and outstanding Letter of Credit shall be repaid without interest to the
Borrower if such Letter of Credit expires without having been negotiated, and if
the Borrower has paid all sums required to be paid by the Borrower hereunder;
(ii) the Lender shall have the option to charge interest on the principal
balance of the Note (but excluding the amount of any issued and outstanding
Letters of Credit) at the Default Rate; (iii) the Lender may declare the
Commitments terminated, whereupon the Revolving Commitment of the Lenders and
the obligation of the Lenders to make Loans and to issue Letters of Credit
hereunder shall terminate immediately, and any accrued Unused Commitment Fee
(provided for in Section 2.7(b) hereof) shall forthwith become due and payable
without any other notice of any kind; and (iv) the Lender may exercise all other
remedies at law or equity; provided that if an Event of Default described in
Section 7.4 shall occur, the result which would otherwise occur only upon the
giving of written notice by the Lender to Borrower as specified in clauses
(i) and (iii) above, such Event of Default shall occur automatically without the
giving of any such notice; or

 

39

--------------------------------------------------------------------------------


 

7.12                           PUC Decision and Order.  The PUC shall have
removed its approval of the Borrower’s consummation of this Revolving Commitment
or placed conditions upon its approval that are materially different from those
set forth in the PUC’s Decision and Order and could reasonably be expected to
have a Material Adverse Effect.

 

8.                                      AGENT

 

8.1                                 Appointment.

 

First Hawaiian Bank is hereby appointed Agent for the purposes of this Agreement
and the other Loan Documents and each Lender hereby authorizes Agent to act as
its agent in accordance with the terms of this Agreement and the other Loan
Documents. Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. The provisions of this
Section 8 are solely for the benefit of Agent and Lenders, and Borrower shall
have no rights as a third party beneficiary of any of the provisions thereof. 
In performing its functions and duties under this Agreement, Agent shall act
solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Borrower, or any of its Subsidiaries, any Guarantor or any Loan Party.

 

8.2                                 Powers; General Immunity.

 

A.                                   Duties Specified.  Each Lender irrevocably
authorizes Agent to take such actions on such Lender’s behalf and to exercise
such powers hereunder and under the other Loan Documents as are specifically
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto. Agent shall have only those duties and
responsibilities that are expressly specified for Agent in this Agreement and
the other Loan Documents and it may perform such duties by or through its agents
or employees. Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement or any of the other Loan Documents
except as expressly set forth herein or therein.

 

B.                                     No Responsibility for Certain Matters.
Agent shall not be responsible to any Lender for the execution, effectiveness,
genuineness, validity, collectability or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein, or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished by Agent to Lenders or by or on behalf of Borrower
to Agent or any Lender in connection with the Loan Documents and the actions
contemplated thereby, or for the financial condition or business affairs of
Borrower, either Guarantor, any Loan Party or any other Person liable for the
payment or performance of any Obligations, nor shall Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions (other than those set forth in subsection 4.1), provisions, covenants
or agreements contained in any of the Loan Documents, or as to the use of the
proceeds of the Loans, or the existence of any Event of Default or Potential
Event of Default.

 

C.                                     Exculpatory Provisions. Neither Agent nor
its officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by Agent under or in connection with any of the Loan
Documents except to the extent caused by Agent’s gross negligence or

 

40

--------------------------------------------------------------------------------


 

willful misconduct. If Agent shall request instructions from Lenders with
respect to any act or action (including the failure to take an action) in
connection with this Agreement or any of the other Loan Documents, Agent shall
be entitled to refrain from such act or taking such action unless and until
Agent shall have received instructions from Requisite Lenders or all Lenders, as
applicable. Without prejudice to the generality of the foregoing, (i) Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by Agent, in good faith, to be
genuine and correct and to have been signed or sent by the proper person or
persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Borrower),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or (where so instructed) refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of Requisite Lenders or all Lenders, as applicable. Agent shall be entitled to
refrain from exercising any power, discretion or authority vested in it under
this Agreement or any of the other Loan Documents unless and until it has
obtained the instructions of Requisite Lenders or all Lenders, as applicable.

 

D.                                    Agent Entitled to Act as Lender. The
agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, Agent in its individual
capacity as a Lender. With respect to its Commitment and Loans, Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as though it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” or “Lenders” or any similar term shall, unless
the context clearly otherwise indicates, include Agent in its individual
capacity. Agent and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of banking, trust, financial advisory or other
business with Borrower or any of Borrower’s Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower and Borrower’s Affiliates for services in connection
with this Agreement and otherwise without having to account for the same to
Lenders.

 

8.3                                 Representations and Warranties; No
Responsibility For Appraisal of Credit-worthiness.

 

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower, Guarantors,
and the Loan Parties in connection with the making of the Loans hereunder, and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Borrower, Guarantors and the Loan Parties. Agent shall have
no duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of Lenders or to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter (except such information as is, pursuant to the terms of this
Agreement, required to be circulated by Agent to Lenders), and Agent shall have
no responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

8.4                                 Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Agent, to the extent that Agent shall not have been reimbursed by Borrower, for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, but not limited to,
reasonable counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred or asserted against Agent,
in

 

41

--------------------------------------------------------------------------------


 

performing its duties hereunder or the other Loan Documents or otherwise in its
capacity as Agent, in any way relating to or arising out of this Agreement or
the other Loan Documents, as the case may be; provided that no Lender shall be
liable to Agent for any portion of such liabilities, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of Agent. If any indemnity furnished to
Agent for any purpose should, in the opinion of Agent, be insufficient or become
impaired, Agent may call for additional indemnity and cease, or not commence, to
do acts indemnified against until such additional indemnity is furnished.

 

8.5                                 Successor Agent.

 

Agent may resign at any time by giving 30 days’ prior written notice thereof to
Lenders and Borrower. Upon any such notice of resignation, Requisite Lenders
shall have the right, on five Business Days’ notice to Borrower, to appoint a
successor Agent; provided that if such successor shall not be American Savings
Bank, F.S.B., such appointment shall be subject to Borrower’s consent, which
consent shall not be unreasonably withheld; provided, further, that if Requisite
Lenders have not acted to appoint a successor Agent within 30 days after any
such notice of resignation, then American Savings Bank, F.S.B. shall be
appointed as such successor. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation
hereunder the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

Section 9.                                          MISCELLANEOUS

 

9.1                                 Assignments and Participations in Loans.

 

A.                                   General. Subject to the provisions of this
subsection 9.1, each Lender shall have the right at any time to (i) sell, assign
or transfer to any Eligible Assignee, or (ii) sell participations to any Person
in, all or any part of its Commitment or any Loan or Loans made by it or any
other interest herein or in any other Obligations owed to it; provided, that no
such sale, assignment or transfer described in clause (i) above shall be
effective unless and until an Assignment Agreement effecting such assignment or
transfer shall have been accepted by Agent and recorded in the Register as
provided in subsection 9.1B (ii); and provided, further, that no such sale,
assignment, or transfer, or any participation therein, may be made separately
from a sale, assignment, or transfer of a corresponding interest in the
Commitment of the Lender effecting such sale, assignment, or transfer. Except as
otherwise provided in this subsection 9.1, no Lender shall, as between Borrower
and such Lender, be relieved of any of its obligations hereunder as a result of
any sale, assignment or transfer of, or any granting of participations in, all
or any part of its Commitments or Loans, or the other Obligations owed to such
Lender.

 

B.                                     Assignments.

 

(i)                                     Amounts and Terms of Assignments. Each
Commitment, Loan, or other Obligation may (a) be assigned in any amount to
another Lender, with the giving of notice to Borrower and Agent; or (b) be
assigned to an Affiliate of the assigning Lender or an Affiliate of another
Lender, or be assigned to another Eligible Assignee, in an aggregate amount of
not less than $5,000,000.00 (or such lesser amount as shall constitute the
aggregate Commitment,

 

42

--------------------------------------------------------------------------------


 

Loans, and other Obligations of the assigning Lender), upon notice to and with
the consent of Borrower and Agent (which consent of Borrower may be withheld in
Borrower’s sole discretion); provided that any such assignment in accordance
with either clause (a) or (b) above shall effect an assignment of a
proportionate share of the Commitment of the assigning Lender and all
corresponding Loans of the assigning Lender; and provided further that (x) no
assignment of less than all of any Lender’s total Commitment, and all related
Loans and other Obligations, shall result in the assigning Lender having a
Commitment of less than $5,000,000, and (y) no assignment shall result in
additional costs being payable by Borrower under subsection 2.5 or 3.1, as of
the date of such assignment. To the extent of any such assignment in accordance
with the preceding clause (a) or (b) of this subsection 9.1B, the assigning
Lender shall be relieved of its obligations with respect to its Commitments,
Loans, and other Obligations of the portion thereof so assigned.

 

The parties to each such assignment shall execute and deliver to Agent, for its
acceptance and recording in the Register, an Assignment Agreement, together with
a processing and recordation fee of $3,000.00 payable by the assignor or the
assignee (provided, however, that the Borrower shall pay for such processing and
recordation fee in connection with the assignment of a portion of the Commitment
to American Savings Bank, a federal savings bank), and in each case with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Agent pursuant to subsection
3.1B(iii)(a). Upon such execution, delivery, and acceptance and recordation,
from and after the effective date specified in such Assignment Agreement,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (y) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights and be released from its obligations
under this Agreement (and, in the case of an Assignment Agreement covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto); provided no
assignment hereunder shall impair any rights the assigning Lender may have under
subsections 2.5D, 9.2 or 9.3 with respect to matters arising prior to such
assignment. The Commitments hereunder shall be modified to reflect the
Commitment(s) of such assignee and any remaining Commitments of such assigning
Lender, and new Notes shall, if requested by the assignee, be issued to the
assignee, substantially in the form of Exhibit “A” annexed hereto, with
appropriate insertions.

 

(ii)                                  Acceptance by Agent; Recordation in
Register. Upon its receipt of an Assignment Agreement executed by an assigning
Lender and an assignee representing that it is an Affiliate of the assigning
Lender or an Eligible Assignee, together with (x) the processing and recordation
fee referred to in subsection 9.1B(i), and (y) any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
that such assignee may be required to deliver to Agent pursuant to subsection
3.1B(iii)(a), Agent shall, if such Assignment Agreement has been completed and
is in substantially the form of Exhibit “5” hereto, and if Agent and Borrower
have consented to the assignment evidenced thereby (in each case to the extent
such consent is required pursuant to subsection 9.1B(i)), (a) accept such
Assignment Agreement by executing a counterpart thereof as provided therein
(which acceptance shall evidence any required consent of Agent to such
assignment), (b) record the information contained therein in the Register, and
(c) give prompt notice thereof to Borrower. Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it as provided in this
subsection 9.1B(ii).

 

43

--------------------------------------------------------------------------------


 

C.                                     Participations.  Upon notice to Agent and
Borrower, any Lender may sell to one or more commercial banks or other Persons
(other than a Designated Entity, Borrower or an Affiliate of the Borrower)
(hereinafter referred to as a “Participant”) participating interests in its
Commitment and the Loans made or to be made by such Lender pursuant to its
Commitment, and the Obligations of that Lender hereunder and under the other
Loan Documents, provided, however, that Borrower shall have no additional
expense as a result of such participation, and provided, further, that (i) the
selling Lender’s obligations under this Agreement shall remain unchanged, (ii)
the selling Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrower and Agent shall continue to deal solely and directly
with the selling Lender in connection with the selling Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant shall have rights to approve any amendment to, or any consent or
waiver with respect to, this Agreement or any other Loan Document, except as set
forth in the last sentence of this subsection 9.1C. In the case of any
participation, the Participant shall be entitled to the benefit of subsections
3.1 and 9.3 as though it were also a Lender hereunder, and not have any other
rights under this Agreement, or any of the other Loan Documents, and all amounts
payable by Borrower hereunder shall be determined as if such selling Lender had
not sold such participation. The holder of any participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except action
directly affecting (i) the extension of the scheduled final maturity date of any
Loan allocated to such participation or (ii) a reduction of the principal amount
of or the rate of interest payable on any Loan allocated to such participation,
or (iii) a reduction in the amount or calculation of the Unused Commitment Fee
payable by Borrower hereunder, or (iv) the release of any Guarantor, or the
release or subordination of any security given for repayment of the Loans. Each
Lender that sells a participation to a participant pursuant to this subsection
9.1C shall, acting solely for this purpose as a non-fiduciary agent of Borrower
(and such agency being solely for tax purposes), maintain a register on which it
enters the name and address of each participant and the principal amounts (and
interest amounts) of each participant’s interest in the obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. This
Section 9.1C shall be construed so that the participations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.

 

D.                                    Assignments to Federal Reserve Banks. In
addition to the assignments and participations permitted under the foregoing
provisions of this subsection 9.1, any Lender may assign and pledge all or any
portion of its Loans, its Note, and the other Obligations owed to such Lender,
to any Federal Reserve Bank as collateral security pursuant to Regulation A of
the Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank; provided that (i) no Lender shall, as
between Borrower and such Lender, be relieved of any of its obligations
hereunder as a result of any such assignment and pledge and (ii) in no event
shall such Federal Reserve Bank be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.

 

E.                                      Information. Each Lender may furnish any
information concerning Borrower, Guarantors and the Loan Parties in the
possession of that Lender from time to time to assignees and participants
(including prospective assignees and participants), subject to subsection 9.19.

 

44

--------------------------------------------------------------------------------


 

9.2                                 Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly (i) all the actual and reasonable documented
costs and expenses of preparation of the Loan Documents; (ii) all the reasonable
documented costs of furnishing all opinions by counsel for Borrower (including
without limitation any opinions requested by Lenders as to any legal matters
arising hereunder) and of Borrower’s performance of and compliance with all
agreements and conditions to be performed or complied with under this Agreement
and the other Loan Documents; (iii) the reasonable documented fees, expenses and
disbursements of counsel to Agent in connection with the negotiation,
preparation, execution and administration of the Loan Documents and the Loans,
and any consents, amendments, waivers or other modifications hereto or thereto,
and any other documents or matters requested by Borrower; (iv) all other actual
and reasonable documented costs and expenses incurred by Agent in connection
with the negotiation, preparation and execution of the Loan Documents and the
transactions contemplated hereby and thereby; and (v) after the occurrence and
during the continuation of an Event of Default, all reasonable documented costs
and expenses, including reasonable attorneys’ fees and costs of settlement,
incurred by Agent or any Lender in enforcing any Obligations of or in collecting
any payments due from Borrower hereunder or under the other Loan Documents by
reason of such Event of Default or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings.

 

9.3                                 Indemnity.

 

In addition to the payment of expenses pursuant to subsection 9.2, whether or
not the transactions contemplated hereby shall be consummated, Borrower agrees
to defend, indemnify, pay and hold harmless Agent and each Lender, and the
officers, directors, employees, agents and affiliates of Agent and each Lender
(collectively called the “lndemnitees”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including without limitation the reasonable documented fees and disbursements
of counsel for such Indemnitees in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
without limitation securities and commercial laws, statutes, rules or
regulations), on common law or equitable case or on contract or otherwise, that
may be imposed on, incurred by, or asserted against any such Indemnitee, in any
manner relating to or arising out of this Agreement or the other Loan Documents
or the transactions contemplated hereby or thereby (including without limitation
Lenders’ agreement to make the Loans hereunder or the use or intended use of the
proceeds of any of the Loans) or the statements contained in any commitment
letter delivered by Agent or any Lender to Borrower with respect thereto
(collectively called the “Indemnified Liabilities”); provided that Borrower
shall not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final judgment of a court of competent jurisdiction. To the extent that the
undertaking to defend, indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them.

 

45

--------------------------------------------------------------------------------


 

9.4                                 Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default each Lender is hereby authorized by Borrower
at any time or from time to time, without notice to Borrower or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
indebtedness at any time held or owing by that Lender to or for the credit or
the account of Borrower against and on account of the obligations and
liabilities of Borrower to that Lender under this Agreement, and the other Loan
Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with this Agreement, or any other Loan
Document, irrespective of whether or not (i) that Lender shall have made any
demand hereunder or (ii) the principal of or the interest on the Loans or any
other amounts due hereunder or any other Loan Document shall have become due and
payable pursuant to Section 8 and although said obligations and liabilities, or
any of them, may be contingent or unmatured; provided, however, that a Lender
shall not exercise a right of set off against deposits held by such Lender if
the exercise of such right would cause a default under another loan or
obligation owed by Borrower, Guarantor or any Loan Party to such Lender.

 

9.5                                 Ratable Sharing.

 

Except as provided otherwise hereunder, Lenders hereby agree among themselves
that if any of them shall, whether by voluntary payment, by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under applicable Insolvency Laws, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees or other amounts
then due and owing to that Lender from Borrower hereunder or under the Loan
Documents (collectively, the “Aggregate Amounts Due From Borrower” to such
Lender) which is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Due From Borrower due to such other Lender,
then the Lender receiving such proportionately greater payment shall (i) notify
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon receipt
by such seller of its portion of such payment) in the Aggregate Amounts Due From
Borrower then due to the other Lenders, so that all such recoveries of Aggregate
Amounts Due From Borrower shall be shared by all Lenders in proportion to the
Aggregate Amounts Due From Borrower then due to them (as calculated prior to
such recovery); provided, that if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

 

46

--------------------------------------------------------------------------------


 

9.6                                 Amendments and Waivers: Replacement of
Lenders.

 

A.                                   Amendments and Waivers. No amendment,
modification, termination or waiver of any provision of this Agreement or of the
Notes, or consent to any departure by Borrower therefrom, shall in any event be
effective without the written concurrence of Requisite Lenders and the Borrower;
provided that any such amendment, termination, waiver or consent which (i)
increases the amount of any of Commitments or reduces the principal amount of
any of the Loans; (ii) changes any Lender’s Pro Rata Share; (iii) changes in any
manner the definition of “Requisite Lenders”; (iv) changes in any manner any
provision of this Agreement which, by its terms, expressly requires the approval
or concurrence of all Lenders; (v) postpones the scheduled final maturity date
of any of the Loans; (vi) postpones the date on which any interest or any fees
are payable; (vii) decreases the interest rate borne by any of the Loans or the
amount of the Unused Commitment Fee payable hereunder; (viii) increases the
maximum duration of Interest Periods permitted hereunder; (ix) reduces the
amount or postpones the due date of any amount payable hereunder, or extends the
required expiration date beyond the Termination Date; or (x) any reduction in or
release of any Collateral or Guarantor; or (xi) changes in any manner the
provisions contained in subsection 8.1 or this subsection 9.6, shall be
effective only if evidenced by a writing by or on behalf of all Lenders with
Obligations directly affected thereby. In addition: (i) any amendment,
modification, termination or waiver of any of the statements contained in
Section 5 shall be effective only if evidenced by a writing by Agent and
Requisite Lenders, (ii) no amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
Lender which is the holder of that Note, and (iii) no amendment, modification,
termination or waiver of any provision of Section 8 or of any other provision of
this Agreement which, by its terms, expressly requires the approval or
concurrence of Agent shall be effective without the written concurrence of
Agent. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this subsection 9.6
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Borrower, on Borrower.

 

B.                                     Replacement of Lenders. If, in connection
with any proposed amendment, modification, termination or waiver to any of the
provisions of this Agreement or the Note as contemplated by clauses (i) through
(x) of the proviso of the first sentence in subsection 9.6A, the consent of one
or more other Lenders whose consent is required is not obtained, then Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (i) or (ii) below,
to either (i) replace each such non-consenting Lender or Lenders pursuant to
subsection 3.3 so long as at the time of such replacement, each such replacement
Lender consents to the proposed amendment, modification, termination or waiver,
or (ii) terminate such non-consenting Lender’s Commitment, repay in full its
outstanding Loans, and all other amounts due hereunder in accordance with
subsection 2.4A(iv) without regard to any provisions herein requiring pro rata
repayment of Obligations; provided that unless the Commitments that are
terminated and the Loans that are repaid pursuant to the preceding clause (ii)
are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to the preceding clause (ii), the Requisite Lenders
(determined before giving effect to the proposed action) must specifically
consent thereto.

 

47

--------------------------------------------------------------------------------


 

9.7                                 Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

9.8                                 Notices.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, faxed, telexed or sent by telecopy or United States mail
courier service and shall be deemed to have been given when delivered in person
by courier service, upon receipt of facsimile, telecopy or telex, or three
Business Days after it has been deposited in the United States mail with postage
prepaid; provided that notices to Agent shall not be effective until received.
For the purposes hereof, the address of each party hereto shall be as set forth
under such party’s name on the signature pages hereof or (i) as to Borrower or
Agent, such other address as shall be designated by any such Person in a written
notice delivered to the other parties hereto and (ii) as to each Lender, such
other address as shall be designated by such Lender in a written notice
delivered to Agent.

 

9.9                                 Survival of Representations, Warranties and
Agreements.

 

A.                                   All representations, warranties and
agreements made herein shall survive the execution and delivery of this
Agreement and the making of the Loans hereunder.

 

B.                                     Notwithstanding anything in this
Agreement or implied by law to the contrary, the agreements of Borrower set
forth in subsections 2.5D, 3.1, 9.2 and 9.3 and the agreements of Lenders set
forth in subsections 8.2C, 8.4 and 9.5 shall survive the payment of the Loans
and the termination of this Agreement.

 

9.10                           Failure or Indulgence Not Waiver; Remedies
Cumulative.

 

No failure or delay on the part of Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise thereof or
of any other power, right or privilege. All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

9.11                           Marshalling; Payments Set Aside.

 

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of Borrower or any Guarantor or Loan Party, or against or in payment of
any or all of the Obligations. To the extent that Borrower makes a payment or
payments to Agent or any Lender (or to Agent for the benefit of any Lender), or
Agent or any Lender enforces any security interests or exercises its rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable case, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all liens,
security interests, rights and remedies therefor or related thereto, shall be
revived and continued in full force and effect as if such payment or payments
had not been made or such enforcement or setoff had not occurred.

 

48

--------------------------------------------------------------------------------


 

9.12                           Severability.

 

In case any provision in or obligation under this Agreement, the Note, or any of
the other Loan Documents shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

9.13                           Obligations Several; Independent Nature of
Lenders’ Rights and Borrower’s Obligations.

 

The obligations of the Lenders hereunder are several and no Lender all be
responsible for the obligations or Commitments of any other Lender. Nothing
contained herein or in any other Loan Document, and no action by the Lenders
pursuant hereto or thereto, shall be deemed to constitute the Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 8, each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement, and it shall not
be necessary for any other Lender or Agent to be joined as an additional party
in any proceeding brought for any such purpose.

 

9.14                           Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

9.15                           Applicable Law.

 

THIS AGREEMENT AND EACH NOTE, AND EACH AND ALL OF THE OTHER LOAN DOCUMENTS,
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF HAWAII, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

9.16                           Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 9.1). None of the Borrower’s rights or
obligations hereunder or any interest therein may be assigned or delegated by
Borrower without the prior written consent of all Lenders.

 

9.17                           Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OBLIGATION MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF HAWAII, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT, SUCH OTHER LOAN DOCUMENT OR SUCH OBLIGATION.

 

49

--------------------------------------------------------------------------------


 

Borrower hereby agrees that service of all process in any such proceeding in any
such court may be made by registered or certified mail, return receipt
requested, to Borrower at its address described in subsection 9.8, such service
being hereby acknowledged by Borrower to be sufficient for personal jurisdiction
in any action against Borrower in any such court and to be otherwise effective
and binding service in every respect. Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
any Lender to bring proceedings against Borrower in the courts of any other
jurisdiction.

 

9.18                           Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS CREDIT TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED.

 

The scope of this waiver is intended to be all-encompassing of any and all
disputes that may be filed in any court and that relate to the subject matter of
this transaction, including without limitation contract claims, tort claims,
breach of duty claims, so-called “lender liability” claims, and all other common
law and statutory claims. Each party hereto acknowledges that this waiver is a
material inducement to enter into a business relationship that each has already
relied on this waiver in entering into this Agreement, and that each will
continue to rely on this waiver in their related future dealings. Each party
hereto further warrants and represents that it has reviewed this waiver with its
legal counsel and that it knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel.

 

THIS WAIVER IS IRREVOCABLE AND MAY NOT BE MODIFIED ORALLY BUT MAY BE MODIFIED
ONLY IN A WRITTEN INSTRUMENT, SIGNED BY EACH OF THE PARTIES HERETO AND
SPECIFICALLY REFERRING TO THIS SUBSECTION 9.18. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE CREDIT EXTENDED HEREUNDER.

 

In the event of litigation, this Agreement may be filed as a written consent to
a trial by the court.

 

9.19.                        Compliance with OFAC Restrictions.

 

Each Lender and the Borrower are obligated to comply with the laws and
regulations administered by the United States Office of Foreign Asset Control
(“OFAC Restrictions”). In order to comply with OFAC Restrictions, each Lender
may be required to temporarily suspend processing a transaction, which may
result in delayed availability of funds, or may be prohibited from closing a
transaction altogether. Borrower agrees to the foregoing, and further agrees
that if any Lender is required by applicable OFAC Restrictions to suspend
processing of a

 

50

--------------------------------------------------------------------------------


 

transaction, or is prohibited by applicable OFAC Restrictions from closing a
transaction, such Lender will not be liable for any damages of any kind or
nature (including, without limitation, actual, consequential, special,
incidental, punitive, or indirect damages, whether arising out of claims for
“lender liability” or any other cause), which the Borrower may suffer or incur
in connection with any such suspension of, or failure to close, a transaction.

 

9.20                           Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement which has been identified as confidential by
Borrower in accordance with such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, it being understood and agreed by Borrower that in any event
a Lender may make disclosures reasonably required by any bona fide assignee,
transferee or participant in connection with the contemplated assignment or
transfer by such Lender of any Loans or any participation therein, as long as
such Lender informs such assignee, transferee or participant of the existence
and content of this subsection 9.19 and such Person agrees to be bound hereby,
or as required by any governmental agency or representative thereof or pursuant
to legal process; provided that, unless specifically prohibited by applicable
law or court order, each Lender shall notify Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition of such Lender by
such governmental agency) for disclosure of any such nonpublic information prior
to disclosure of such information; and provided, further, that in no event shall
any Lender be obligated or required to return any materials furnished by
Borrower or any of its Subsidiaries.

 

9.21                           Counterparts; Facsimile Signatures;
Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; and signature pages
may be detached from separate counterparts and attached to a single counterpart
so that all pages are physically attached to the same document. This Agreement
shall become effective upon the execution of a counterpart hereof, by original
or facsimile signature, of each of the parties hereto. Borrower and each Lender
shall provide to Agent original, “hard copies” of such signatures by each such
party within five (5) Business Days of the Effective Date).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto authorized as of
the date first written above.

 

 

 

BORROWER:

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Robert Reich

 

 

Title: SVP & Chief Financial Officer

 

 

 

 

 

Notice Address:

 

 

1177 Bishop Street

 

 

Honolulu, Hawaii 96813

 

 

Facsimile No.: (808) 546-8989

 

 

Attention: Francis Mukai, Corporate Secretary

 

 

 

 

 

With a copy to

 

 

Kirkland & Ellis LLP

 

 

601 Lexington Avenue

 

 

New York, New York 10022

 

 

Facsimile No.: (212) 446-6460

 

 

Attention: Leonard Klingbaum

 

 

 

 

 

 

 

LENDERS:

FIRST HAWAIIAN BANK

 

 

as Agent and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey N. Higashi

 

 

Title: Senior Vice President

 

 

 

 

 

Notice Address:

 

 

First Hawaiian Bank

 

 

999 Bishop Street

 

 

Honolulu, Hawaii 96813

 

 

Facsimile No.: (808) 525-6200

 

 

Attention: Corporate Banking Division

 

54

--------------------------------------------------------------------------------


 

EXHIBIT “1”

 

NOTICE OF BORROWING

 

Date:

 

 

 

 

 

To:

First Hawaiian Bank

 

 

999 Bishop Street

 

 

Honolulu, Hawaii 96813

 

 

 

 

 

Attention: Corporate Banking Division

 

Hawaiian Telcom Communications, Inc. (the “Borrower”) refers to the
$30,000,000.00 Revolving Credit Agreement dated October 3, 2011, executed by and
between the Borrower and First Hawaiian Bank as agent for the Lenders
thereunder, and the Lenders therein listed (the “Credit Agreement”), and hereby
gives you notice irrevocably, pursuant to Section 2.1B of the Credit Agreement,
of the borrowing of the Loans specified herein:

 

1.                                       The Funding Date for the proposed Loans
shall be                           , 20    .

2.                                       The aggregate amount of the proposed
Loans is $

3.                                       The Loans shall be comprised of:

 

(a)                                  $                       of Base Rate Loans;

(b)                                 $                       of LIBOR Rate Loans
with an Interest Period of 1 month;

(c)                                  $                       of LIBOR Rate Loans
with an Interest Period of 2 months;

(d)                                 $                       of LIBOR Rate Loans
with an Interest Period of 3 months;

(e)                                  $                       of LIBOR Rate Loans
with an Interest Period of 6 months;

 

All capitalized terms used herein have the same meanings set forth in the Credit
Agreement.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Funding Date for the Loans requested above,
before and after giving effect thereto and to the application of proceeds
therefrom:

 

(i)                                     after giving effect to the Loans
requested above, the Principal Balance of all Loans will not exceed the
Commitment.

 

(ii)                                  the representations and warranties of the
Borrower contained in Section 5 of the Credit Agreement are true and correct as
though made on and as of the Funding Date for the proposed Loans described above
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such earlier date); and

 

(iii)                               no Default or Event of Default has occurred
and is continuing, or would result from such proposed Loans.

 

1

--------------------------------------------------------------------------------


 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

By:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “2”

 

NOTICE OF CONVERSION

 

Date:

 

 

 

To:                              First Hawaiian Bank

999 Bishop Street

Honolulu, Hawaii 96813

 

Attention: Corporate Banking Division

 

Hawaiian Telcom Communications, Inc. (the “Borrower”) refers to the
$30,000,000.00 Revolving Credit Agreement dated October 3, 2011, executed by and
between the Borrower and First Hawaiian Bank as agent for the Lenders
thereunder, and the Lenders therein listed (the “Credit Agreement”), and hereby
gives you notice irrevocably, pursuant to Section 2.2D of the Credit Agreement,
of the Conversion specified herein:

 

1.                                       The Business Day for the proposed
Conversion shall be                             .

 

2.                                       Conversion: The aggregate amount of the
proposed Conversion is $                  .  The Conversion shall consist of:

 

(a)                                  $                       of Base Rate Loans
shall be converted into LIBOR Rate Loans with an Interest Period of             
months.

(b)                                 $                       of LIBOR Rate Loans
with an Interest Period of          months shall be converted into Base Rate
Loans.

(c)                                  $                       of LIBOR Rate Loans
with an Interest Period of          months shall be converted into LIBOR Rate
Loans with a new Interest Period of              months.

 

All capitalized terms used herein have the same meanings such terms have in the
Credit Agreement.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Conversion, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(i)                                     the representations and warranties of
the Borrower contained in Section 5 of the Credit Agreement are true and correct
as though made on and as of the date of the proposed Conversion (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and correct as of such earlier date); and

 

(ii)                                  no Default or Event of Default has
occurred and is continuing, or would result from such proposed Conversion.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

Exhibit “3”

 

 

[g276211kc15i001.gif]

 

 

APPLICATION AND AGREEMENT FOR

Bank Use Only

 

STANDBY LETTER OF CREDIT

L/C No.

 

TO: FIRST HAWAIIAN BANK

 

 

Branch

Date

 

 

, Hawaii

 

 

 

Please issue an Irrevocable Standby Letter of Credit on substantially the same
terms and conditions as shown in this application for

delivery to the Beneficiary by: o Airmail

o Full Cable

o Courier

o Other

 

 

In issuing the Letter of Credit, the Bank is expressly authorized to make such
changes from the terms set forth in this application as the Bank, in its sole
discretion, may deem advisable provided that no such changes shall vary the
principal terms hereof.

 

ADVISING BANK (If Blank, Correspondent Bank)

FOR ACCOUNT OF (APPLICANT)

 

 

 

 

 

 

 

 

IN FAVOR OF (BENEFICIARY)

AMOUNT

 

 

 

 

 

EXPIRY DATE AND PLACE FOR PRESENTATION

 

 

 

Date:

 

 

 

Automatic Extension: o YES         o NO

 

Place:

FHB’s Trade Finance Department in Honolulu, Hawaii, unless otherwise specified.

 

Available for payment by presentation of draft(s) at sight drawn on you or your
correspondent.

 

Fees:

 

Issuing Fee $

 

Initial Standby Fee at the rate of

 

% per annum (360 days per year)

 

 

Minimum $

/Year

 

 

 

(Subject to adjustment in the event of extension, amendment, or increase.)

Payment Fee

 

%, of drawn amount or minimum $

 

, whichever is greater. Plus other applicable fees.

(telex, courier, fax, etc.) and correspondents’ charges and fees when
applicable.

Multiple Presentations permitted unless otherwise stated.

 

Please issue a Letter of Credit in substantially the format attached to this
Application and Agreement.

 

The Applicant authorizes Bank to charge Applicant’s deposit account
number                              maintained by the Applicant with Bank, at
its                                     Branch, for all Letter of Credit fees
and charges arising under or relating to this Application and Agreement for
Standby Letter of Credit all of which are for applicant accounts.

 

By signing below, Applicant acknowledges that Applicant has read and agrees to
all the above terms and conditions and the Agreement Governing Standby Letter of
Credit on the reverse side (the “Agreement”).

 

Advance Rate: Amounts advanced under the Agreement and not repaid on the date of
advance shall be deemed a credit extension immediately and shall bear interest
at a fluctuating rate of interest which is equal to the sum
of                          percentage points plus the Bank’s Prime Rate of the
Bank (the “Advance Rate”). Interest on the advances will be computed on the
basis of the actual number of days elapsed and the Advance Rate shall change
whenever there is a change in the Prime Rate. The Prime Rate is the rate
publicly announced by the Bank from time to time as its Prime Rate and is not
necessarily the best or lowest rate offered by the Bank.

 

The Applicant authorizes Bank to charge the account selected below (the
“Selected Account”) and any deposit accounts of Applicant with Bank for any and
all amounts due from Applicant to Bank under this Agreement. In the event the
Selected Account does not have sufficient available funds to reimburse Bank for
the amounts due hereunder and the Bank does not debit a deposit account for such
purpose, the Applicant will pay such amounts on demand, as specified in this
Agreement. The Selected Account is (check one):

 

 

o (a) Deposit account no.

maintained by the Applicant with Bank.

 

 

o (b)

 

 

 

 

 

 

Date

 

Authorized Signature

Title

 

 

 

 

 

 

 

Applicant

 

Authorized Signature

Title

 

FOR BANK USE ONLY

 

 

Direct Outstanding Liability

$

 

 

The Letter of Credit is approved under one of the following:

Indirect Outstanding Liability

 

 

 

o Executive Committee

o My Lending Authority

This Request

 

 

 

o Credit Committee

o Other

 

 

Total

$

0.00

 

o Credit Administration Division Authority

 

The Letter of Credit is issued under Line No.

 

 

 Security

 

 

Applicant’s Obligor No.

 

 

Type: o Financial      o Performance

 

 

 

 

Approved By

 

/

 

Grade

 

 

NAICS No.

 

 

 

Signature

Emp. #

 

Print Name

 

 

Its

 

 

 

EX-818A (REV. 7/12/04) (FRONT) BANCNET

 

--------------------------------------------------------------------------------


 

AGREEMENT GOVERNING STANDBY LETTER OF CREDIT
(Includes Reimbursement Agreement)

 

First Hawaiian Bank (the “Bank”) and the applicant(s) (the “Applicant”) for
Standby Letter of Credit (herein called the “Credit”) as set forth on the
reverse hereof agree as follows:

 

1.   Reimbursement Agreement. As to drafts or other requests for payment drawn
under or purporting to be drawn under the Credit, or pursuant to judgment or
court order, the Applicant will reimburse, or pay in advance to Bank in U.S.
currency at Bank’s election and on demand, the amount paid on or required to pay
each sight draft payable in U.S. currency, and as to such drafts payable in
other than U.S. currency, to reimburse Bank, on demand, the equivalent of the
amount paid (plus cable or wire charges) in U.S. currency at the current rate of
exchange in Hawaii for cable or wire transfers, to the place of payment in the
currency in which such draft is drawn.

 

2.   Fees and Charges. The Applicant will pay Bank on demand a commission on all
Credit used at the rate agreed upon or as specified by Bank, and all charges and
expenses incurred by Bank and interest when chargeable in accordance with the
Application, other agreement between the parties or as customarily imposed by
the Bank in connection with similar Letters of Credit. Fees and charges not paid
within ten days of demand shall bear interest at the Advance Rate described on
the reverse side and may be charged to the Selected Account described on the
reverse side or any other deposit account of the Applicant with the Bank.

 

3.   Security, Selected Account. As security for the payment of all obligations
and indebtedness of the Applicant to Bank, now or hereafter existing under this
Agreement, the Applicant hereby: (a) grants a security interest to Bank and
gives Bank a general lien upon and right of set-off against all right, title,
and interest of the Applicant in and to the Selected Account described on the
reverse side and the balance of every deposit account now or at any time
hereafter existing, of the Applicant with Bank, and any other claims of
Applicant against Bank, and in and to all property, claims, and demands and
rights and interests therein of the Applicant, and in and to all evidences
thereof, which have been or at any time shall be delivered to or otherwise come
into Bank’s possession, custody or control, or into the possession, custody or
control of any of its agents or correspondents for any purpose, whether or not
for the express purpose of being used by Bank as collateral security or for
safekeeping or for any other or different purposes, it being understood that the
receipt at any time by Bank, or any of its correspondents, of other security, of
whatever nature, including cash, shall not be deemed a waiver of any of Bank’s
rights or powers under this Agreement, (b) if any party shall have joined in the
application for the Credit, assigns and transfers to Bank all right, title, and
interest of the Applicant in and to all property and interests which the
Applicant may now or hereafter obtain from such party as security for the
obligations of such party arising in connection with the transaction to which
the Credit relates; and (c) agrees at any time and from time to time, on demand,
to deliver, convey transfer, or assign to Bank additional security of value and
character satisfactory to Bank, or to make such payment as Bank may require.

 

4.   Security Documents. Upon demand by Bank, Applicant will execute and deliver
to Bank all documents concerning security to be given or granted Bank, all in
form and content applicable to Bank and shall pay Bank all applicable filing
fees therefor. The Bank is authorized, as its option to file, financing
statements and continuation statements without the signature of the Applicant
with respect to any property securing these obligations of Applicant and
Applicant agrees to pay the cost of any such filing.

 

5.   Payments. Until and except as the Applicant shall instruct Bank in writing
to the contrary, Bank and its correspondents may, but shall have no obligation
to, under the Credit, (a) receive and accept and pay drafts or other documents
and instruments otherwise in order signed by, or issued to, the receiver,
successor in interest, trustee in bankruptcy, personal representative,
administrator, guardian or conservator of anyone named in the Credit as the
person to whom drafts and other documents and instruments are to be drawn or
issued; and (b) honor drafts for partial payments whether or not made in any
designated amount or period of time, provided that the liability of the
Applicant to reimburse Bank shall not exceed the amount of the Credit plus all
applicable charges, expenses, and interest.

 

6.   No Liability of Bank for Certain Matters. The users of the Credit shall be
deemed agents of the Applicant. Neither Bank nor Bank’s correspondents shall
have any liability or responsibility for the correctness, validity, genuineness,
sufficiency, or falsification of any documents or instruments, or for any delay
in giving or failure to give notice, or for failure of any person to comply with
the terms of the Credit, or for errors, omissions, delays in or nondelivery of
any message, however sent, or for any other error, neglect, or omission if done
in good faith, and any action taken in good faith by Bank and Bank’s
correspondents shall be binding on the Applicant.

 

7.   Taxes and Tax Indemnity. Any and all payments made to Bank hereunder shall
be made free and clear of and without deduction for any present or future taxes,
levies, imposts, deductions, charges, or withholdings, and all liabilities with
respect thereto, excluding taxes imposed on net income and all income and
franchise taxes of the United States and any political subdivisions thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter called “Taxes”). If the Applicant shall be
required by law to deduct any taxes from or in respect of any sum payable
hereunder, (a) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this section 7) Bank shall receive an amount equal
to the sum Bank would have received had no such deductions been made; (b) the
Applicant shall make such deductions; and (c) the Applicant shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. The Applicant will indemnify Bank for the full
amount of Taxes, (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this section 7), paid by Bank and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date Bank
makes written demand therefor. Within 30 days after the date of any payment of
Taxes, the Applicant will furnish to Bank the original or a certified copy of a
receipt evidencing payment thereof.

 

      8.   Default Remedies. Any property of the Applicant of whatever kind or
character now or hereafter in Bank’s possession or under Bank’s control is
security for the payment and performance of all of the Applicant’s indebtedness
and obligations to Bank and may, without notice to the Applicant, be applied to
the same by Bank, and Applicant will, upon demand, execute and deliver to Bank a
security agreement in form satisfactory to Bank. Should the Applicant default in
payment or performance of any of the terms hereof or of the Credit or any other
agreements with Bank, or discontinue its present business, become incompetent or
insolvent, die, institute any bankruptcy or insolvency proceedings, make an
assignment for the benefit of creditors or become the subject of any
receivership or other proceedings under the bankruptcy laws, or give any
materially false information to, or withhold any essential financial information
from Bank, or should the property, goods, documents, and instruments referred to
in section 3 of this Agreement be attached, seized, impounded, or become subject
to any other legal process or order, then upon the happening of any such events,
Bank without the necessity of any notice, demand, or protest to or upon the
Applicant or any other person, may do any or all of the following: (a) declare
all indebtedness owing from the Applicant to Bank immediately due and payable;
(b) take possession of the property, goods, documents, and instruments or any
part thereof, and do all such acts affecting the same as Bank may deem necessary
to conserve the same and its security interest therein; (c) apply all property
of the Applicant to the indebtedness; (d) set off and apply all deposits at any
time held or other indebtedness at any time owing by Bank to or for the credit
or the account of the Applicant against any amounts owing by the Applicant to
Bank; (e) take possession of the property, goods, documents, and instruments, or
any part thereof, with or without process of law, and sell and dispose of the
same at public or private sale; and (f) exercise all rights under the Uniform
Commercial Code, Chapter 490, Hawaii Revised Statutes (the “UCC”), or any other
applicable law, including but not limited to those of a secured creditor under
Article 9 of the UCC. To the extent notice of sale shall be required by law,
reasonable notice shall include, but shall not be limited to, written notice to
the Applicant at the address shown on the reverse hereof at least five business
days prior to the date of sale. Bank may purchase at such sale free from any
right of redemption, which the Applicant hereby waive(s) and release(s). Bank in
conducting such sales may act through an agent, its attorney(s), or any of its
officers. The Applicant will pay Bank all expenses of taking possession,
storing, transporting, conditioning, sale and collection, including reasonable
attorneys’ fees, and Bank may deduct the same from the proceeds of any sale
before crediting the balance, if any, to the indebtedness of the Applicant. Upon
demand, the Applicant will pay to Bank any deficiency, and Bank will pay to the
Applicant any surplus remaining after the application of the proceeds of the
sale. The provisions of any separate agreement concerning security shall, if
inconsistent herewith, control and govern Bank’s rights in respect thereby.

 

9.   Cumulative Remedies, etc. (a) Each remedy of Bank herein provided is
cumulative, not alternative and in addition to all other remedies provided by
law, and no waiver by Bank of any term or condition hereof or breach hereunder
shall be deemed a waiver of any other term, condition, or subsequent breach.
(b) All payments, remittances, deliveries of documents and instruments, and
notices to Bank shall be made and delivered (unless otherwise specified herein)
to the office of Bank shown on the reverse hereof; and any notice to Applicant
shall be deemed sufficient if delivered personally to Applicant or deposited in
the United States mail, postage prepaid, addressed to the Applicant at the
address shown on the reverse hereof. (c) This Agreement shall inure to the
benefit of Bank’s successors and assigns, and shall be binding upon the heirs,
personal representatives, guardians, conservators, and trustees of the
Applicant. (d) If the Applicant is more than one person, the liability of each
Applicant shall be joint and several; and (e) Irrespective of the expiry date of
Credit, Applicant shall remain liable hereunder until the Bank is released from
liability by any person, firm, corporation or other entity, which is entitled to
draw or demand payment under the Credit, and all amounts owed to the Bank
hereunder have been irrevocably paid and satisfied in full.

 

10. Changes by Bank. Without releasing the Applicant from any liability
hereunder and under the Credit, Bank may make such changes from the terms set
forth herein as Bank, in its sole discretion, may deem advisable, provided that
no such changes shall vary the principal terms hereof (amount, and expiry);
however, Bank may, at the Applicant’s request, which may be signified by signing
or initialing such change(s), vary or modify principal terms as described
herein. Further, Bank may surrender, from time to time, to the person designated
by the Applicant (or their nominees) all or any part of any property, goods,
documents, and instruments against payments by, or other documents or
instruments satisfactory to Bank executed by such persons.

 

11. Regulatory Costs and Compliance. The Applicant will comply with all foreign
and U.S. laws, rules and regulations (including exchange and control
regulations) now or hereafter applicable to the transaction related to the
Credit or applicable to the execution, delivery, and performance by the
Applicant of this Agreement and will pay to Bank on demand, in U.S. currency,
such amounts as Bank may expend on account of such laws, rules and regulations..

 

12.   ISP and Hawaii Law Govern. This Agreement shall be construed and enforced
in accordance with the International Standby Practices (ISP) as most recently
published by the International Chamber of Commerce and in accordance with the
laws of the State of Hawaii, U.S.A. The ISP shall govern in the event of any
inconsistency.

 

Notwithstanding the foregoing, if a version of the UCP is incorporated in the
attached letter of credit form, this Agreement shall be construed and enforced
in accordance with the Uniform Customs and Practice for Documentary Credits as
most recently published by the International Chamber of Commerce rather than the
ISP governing in the event of any inconsistency.

 

13. Credit Extension. If Bank extends to Applicant (or any other party liable
hereunder) a loan or other credit which in whole or in part is intended to (or
does) satisfy the obligations of the Applicant hereunder (or of any other party
liable hereunder), the rights of Bank hereunder shall continue until both full
satisfaction of all obligations owed Bank hereunder as well as full satisfaction
of all obligations owed Bank under any loan or other credit documents. Bank
shall have all rights hereunder and under any such other documents, separately
and cumulatively, until the occurrence of both events.

 

14. Beneficiaries. The Applicant hereby authorizes Bank to accept, honor, or pay
(as applicable) against any draft or other document which on its face appears
otherwise in order but which is signed, issued, or presented by any party or
under the name of any party (a) purporting to act with authority (actual or
apparent) on behalf of anyone named in the Credit: as the person to whom drafts
and other documents and instruments are to be drawn or issued (herein called the
“Beneficiary”), (b) purporting to claim through such Beneficiary, or (c) posing
as such Beneficiary. The Applicant hereby agrees to reimburse Bank and any and
all amounts which Bank may have to pay under the Credit by reason of any legal
or factual insufficiency or infirmity in such party’s conduct or documents under
clauses (a), (b), or (c) above.

 

15.   Miscellaneous. This Credit may be amended, modified, or revoked only upon
the receipt by the Bank from the Applicant of a written request therefor and
then only upon such terms and conditions as the Bank may prescribe. Captions
used in this Agreement are for convenience only and shall not limit the meaning
of any section of this Agreement.

 

EX-818A (REV. 7/12/04) (BACK) BANCNET

 

--------------------------------------------------------------------------------


 

Exhibit “4”

 

[g276211kc17i001.gif]

APPLICATION AND AGREEMENT FOR
COMMERCIAL LETTER OF CREDIT

Bank Use Only

 

 

 

L/C No.

To: First Hawaiian Bank

 

 

 

 Branch

 

 

 

 , Hawaii

Date

 

 

Please issue an Irrevocable Letter of Credit on substantially the same terms and
conditions as shown in this application and forward

same to your correspondent for delivery to the beneficiary by:  o Airmail  o
Full Cable  o Other

 

 

ADVISING BANK

FOR ACCOUNT OF (APPLICANT)

(If Blank, Correspondent Bank)

 

 

 

 

 

 

 

IN FAVOR OF (BENEFICIARY)

AMOUNT

 

 

 

 

 

EXPIRY DATE FOR NEGOTIATION/PRESENTATION

 

 

 

Date:

 

 

 

in the country of the beneficiary unless otherwise stated.

 

 

Available by drafts at                                   for         % of the
invoice value drawn on you or your correspondent.

                                    (Sight, 30 days, etc.)

Discount charges, if any, are for account of (does not apply to Sight Draft): o
Applicant  o Beneficiary.

Drafts must be accompanied by the following documents (in duplicate unless
otherwise specified). Unless otherwise instructed, documents shall be forwarded
to you in one airmail.

o  Signed Commercial Invoice indicating merchandise is in accordance with

 

o  Packing List

o  Generalized System of Preferences Certificate of Origin Form A

o  Marine Insurance Policy or Certificate in duplicate including War Risks, and
all risks endorsed in blank for a minimum of 110% of the invoice value
stipulating claims, if any, payable in U.S. Dollars in U.S.A.

o  Full Set Clean On Board Ocean Bills Of Lading Freight o Prepaid  o Collect to
order of First Hawaiian Bank, Notify Applicant.

o  Shipper’s Copy Air Waybill Freight: o Prepaid  o Collect consigned to First
Hawaiian Bank, Notify Applicant indicating the Letter of Credit number.

o  Other Documents

 

Covering: Merchandise described in the invoice as (omit details as to grade,
price, quality, etc.):

 

 

 

 

 

 

o Insurance effected by ourselves. We agree to keep insurance coverage in force
until this transaction is completed.

Shipping Terms: o EXW

o FCA

o CPT

o CIP

o FAS

o FOB

o CFR

o CIF

o Other

 

DISPATCH SHIPMENT

AT THE LATEST                , 20

PARTIAL SHIPMENTS

TRANSSHIPMENTS

FROM

TO

o Permitted o Prohibited

o Permitted o Prohibited

SPECIAL CONDITIONS

 

 

 

 

 

 

 

By signing below, applicant acknowledges that applicant has read and agrees to
all of the above terms and conditions and the Agreement Governing Commercial
Letter of Credit on the reverse side (the “Agreement”).

 

The applicant authorizes Bank to charge applicant’s checking account number
                                   maintained by the applicant with Bank for any
and all amounts due from applicant to Bank under this Agreement.  In the event
said checking account does not have sufficient funds to reimburse Bank for the
amounts due hereunder, the applicant will pay such amounts on demand, as
specified in this Agreement.  This authorization will remain in full force and
effect until revoked by the applicant in writing.  However, any such revocation
by the applicant shall not affect or impair Bank’s rights and remedies set forth
in this Agreement.

 

 

 

 

 

Date

 

Authorized Signature

Title

 

 

 

 

 

 

Applicant

 

Authorized Signature

Title

 

Bank Use Only

Direct Outstanding Liability

$

The Letter of Credit is approved under one of the following:

Indirect Outstanding Liability

 

o Executive Committee

o My Lending Authority

This Request

 

o Credit Committee

o Other

 

Total

$ 

0.00

o Credit Administration Division Authority

 

The Letter of Credit is issued under Line No.

 

Security Agreement: o Required o Not Required

Applicant’s Obligor No.

 

 

(Does not apply to Sight Drafts)

 

 

Approved By

 

Grade

 

 

NAICS No.

 

 

 

 (Signature)

 

 

 

Print Name

 

 

Its

 

 

EX-818 (REV. 7/12/04) (FRONT) BANCNET

 

--------------------------------------------------------------------------------


 

AGREEMENT GOVERNING COMMERCIAL LETTER OF CREDIT

 

First Hawaiian Bank (herein called “Bank”) and applicant(s) (herein called
“applicant”) for Commercial Letter of Credit (herein called the “Credit”) agree
as set forth on the reverse hereof and as follows:

 

1.    As to drafts, acceptances, or other requests for payment drawn under or
purporting to be drawn under the Credit, the applicant will:

 

a.    Reimburse or pay in advance to Bank in U.S. currency at Bank’s election
and on demand, the amount paid on or required to pay each sight draft payable in
U.S. currency, and as to such drafts payable in other than U.S. currency, to
reimburse Bank, on demand, the equivalent of the amount paid (plus cable
charges) in U.S. currency at the current rate of exchange in Hawaii for cable
transfers, to the place of payment in the currency in which such draft is drawn;
and

 

b.   To pay Bank in U.S. currency, the amount of each acceptance payable in U.S.
currency, on demand, but not later than one business day prior to maturity (or
if not payable at Bank, in time to reach the place of payment by mail not later
than such day), and as to each acceptance payable in other than U.S. currency,
to furnish Bank on demand or at such times, at its election, (i) the equivalent
of the acceptance in U.S. currency at the rate of exchange above provided as for
sight drafts payable in other than U.S. currency; or (ii) with first class
bankers’ demand bills of exchange, acceptable to Bank, for the amount of the
acceptance and payable in the currency thereof and endorsed by applicant.

 

2.    Applicant will pay Bank on demand a commission on all Credit used at the
rate agreed upon or as specified by Bank, and all charges and expenses incurred
by Bank and interest when chargeable.

 

3.    As security for the payment of all obligations and indebtedness of the
applicant to the Bank, now or hereafter existing under this Agreement, the
applicant hereby recognizes and admits Bank’s ownership in and unqualified
rights to the possession and disposal of, and hereby grants Bank a security
interest in (i) any and all documents of title, policies or certificates of
insurance and other documents and instruments specified on the reverse hereof or
accompanying or relative to drafts or acceptances drawn under the Credit, and
any and all other property specified on the reverse hereof or shipped under or
in connection with the Credit or in any way relative hereto (whether or not
released to the applicant on trust or bailee receipt or otherwise), and (ii) any
and all proceeds and products of the foregoing. In addition, as additional
security, the Bank shall be subrogated to the rights of the applicant in respect
of any transaction to which the Credit relates. Insofar as any property which
may be held by or for the account of the Bank as collateral hereunder may be
released to, or upon the order of the applicant, the applicant will sign and
deliver to the Bank such form of security agreement covering such property as
the Bank may require, it being understood that the Bank’s rights as specified
therein shall be in furtherance of and in addition to (but not in limitation of)
the Bank’s rights hereunder.

 

4.    If the Bank requires additional collateral, the applicant will, on demand,
assign and deliver to the Bank collateral of a type and value satisfactory to
the Bank.

 

5.    Upon demand by Bank, applicant will execute and deliver to Bank all
necessary documents in form and content acceptable to Bank and pay Bank all
applicable filing fees therefor.

 

6.    Until and except as applicant shall instruct Bank in writing to the
contrary, Bank and its correspondents may, under the Credit, (i) receive and
accept as “bills of lading” any documents acknowledging receipt of goods or
property for carriage issued or purportedly issued by or on behalf of any
carrier, and the date of such documents shall be deemed to be the date of
shipment of the goods or property therein specified; (ii) receive and accept as
documents of insurance either insurance policies or certificates; (iii) receive,
accept, and pay drafts or other documents and instruments (otherwise in order
signed by, or issued to, the receiver, trustee in bankruptcy, personal
representative, administrator, guardian or conservator of anyone named in the
Credit as the person to whom drafts and other documents and instruments are to
be drawn or issued; and (iv) honor drafts for part or installment shipments
whether or not made in any designated amount or period of time, or shipments in
excess of the quantity specified in the Credit, provided that the liability of
applicant to reimburse Bank shall not exceed the amount of the Credit plus all
applicable charges, expenses, and interest.

 

7.    The users of the Credit shall be deemed agents of applicant, and neither
Bank nor Bank’s correspondents shall have any liability or responsibility for
the correctness, validity, genuineness, sufficiency, or falsification of any
documents or instruments, or for the existence, character, quantity, quality,
condition, value, shipment, or delivery of documents or instruments, or of any
property or goods represented thereby, or the existence, sufficiency, or breach
of contracts of carriage or insurance, or the solvency of insurers or the
payment of losses, or for any delay in giving or failure to give notice, or for
failure of any person to comply with the terms of the Credit, or for errors,
omissions, delays in or nondelivery of any message however sent, or for any
other error, neglect, or omission if done in good faith, and any action taken in
good faith by Bank and Bank’s correspondents shall be binding on applicant.

 

8.    Any and all payments made to the Bank hereunder shall be made free and
clear of and without deduction for any present or future taxes, levies, imposts,
deductions, charges, or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on net income and all income and franchise taxes of the
United States and any political subdivisions thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter called “Taxes”). If the applicant shall be required by law to deduct
any taxes from or in respect of any sum payable hereunder, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this section 8) the Bank shall receive an amount equal to the sum the Bank would
have received had no such deductions been made; (ii) applicant shall make such
deductions; and (iii) applicant shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. Applicant will indemnify the Bank for the full amount of Taxes (including,
withoutlimitation, any Taxes imposed by any jurisdiction on amounts payable
under this section 8) paid by the Bank and any liability (including penalties,
interest, and expenses) arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally asserted. This indemnification shall be
made within 30 days from the date of demand therefor. Within 30 days after the
date of any payment of Taxes, the applicant will furnish to the Bank the
original or a certified copy of a receipt evidencing payment thereof.

 

9.    Applicant will, in connection with the property and goods under the Credit
(i) procure all necessary import, export, and other licenses; (ii) comply with
all applicable foreign and domestic law, rules, regulations and directives, and
furnish such certificates with respect thereto as Bank may require; (iii) pay
all freight, transportation, and storage charges; (iv) properly store or
warehouse the same; (v) pay all duties, taxes, and assessments thereon before
they become delinquent; (vi) assume all risk of loss, damage, or deterioration
thereto and hold Bank harmless from any loss resulting therefrom; (vii) keep the
same insured against loss or damage by fire, theft, transportation, and such
other risks as Bank may determine in a company or companies and under policies
or certificates of insurance chosen by applicant and acceptable to Bank, the
proceeds of which are hereby assigned to Bank, and deliver such policies or
certificates to Bank; and (viii) to indemnify and save Bank harmless from any
expense incurred, including attorneys’ fees, and on demand pay to Bank all costs
and expenses incurred by Bank in the enforcement of its rights or the collection
of any sums hereunder.

 

10.  Any property of applicant of whatever kind or character now or hereafter in
Bank’s possession or under Bank’s control is security for the payment and
performance of all applicant’s indebtedness and obligations to Bank and may
without notice to applicant be applied to the same by Bank, and applicant will,
upon demand, execute and deliver to Bank a general pledge agreement in Bank’s
regular form. Should applicant default in payment of performance of any of the
terms hereof or of the Credit or any other agreements with Bank, or discontinue
its present business, become incompetent or insolvent, die, institute any
proceeding seeking to adjudicate the applicant as bankrupt or insolvent, make an
assignment for the benefit of creditors or become the subject of any
receivership or other proceedings under the bankruptcy laws, or give any
materially false information to, or withhold any essential financial information
from Bank, or should the property, goods, documents, and instruments be
attached, seized, impounded, or become subject to any other legal process or
order, then upon the happening of any such events, Bank without the necessity of
any notice, demand, or protest to or upon applicant or any other person, may do
any or all of the following: (i) declare all indebtedness owing from applicant
to Bank immediately due and payable; (ii) take possession of the property,
goods, documents and instruments or any part thereof, and do all such acts
affecting the same as Bank may deem necessary to conserve the same and its
security interest therein; (iii) apply all property of applicant to said
indebtedness; (iv) set off and apply all deposits at any time held or other
indebtedness at any time owing by the Bank to or for the credit or the account
of the applicant against any amounts owing by the applicant to the Bank;
(v) take possession of the property, goods, documents and instruments, or any
part thereof, with or without process of law, and sell and dispose of the same
at public or private sale; and (vi) exercise all rights under the Uniform
Commercial Code, Chapter 490, Hawaii Revised Statutes, or any other applicable
law. To the extent notice of sale shall be required by law, reasonable notice
shall include, but shall not be limited to, written notice to the applicant at
its address shown on the reverse hereof, at least five business days prior to
the date of sale. Bank may purchase at such sale free from any right of
redemption, which applicant hereby waive(s) and release(s) Bank in conducting
such sales may act through an agent, its attorney(s), or any of its officers.
Applicant will pay Bank all expenses of taking possession, storing,
transporting, conditioning, sale and collection, including reasonable attorneys’
fees, and Bank may deduct the same from the proceeds of any sale before
crediting the balance, if any, to the indebtedness of applicant. Upon demand,
applicant will pay to Bank any deficiency, and Bank will pay to applicant any
surplus remaining after the application of the proceeds of any sale.

 

11.  a. Each remedy of Bank herein provided is cumulative, not alternative and
in addition to all other remedies provided by law, and no waiver by Bank of any
term or condition hereof or breach hereunder shall be deemed a waiver of any
other term, condition, or subsequent breach.

 

b.   All payments, remittances, deliveries of documents and instruments, and
notices to Bank shall be made and delivered (unless otherwise specified herein)
to the office of Bank shown on the reverse hereof, and any notice to applicant
shall be deemed sufficient if delivered personally to applicant or deposited in
the United States mail, postage prepaid, addressed to applicant at the address
shown on the reverse hereof.

 

c.    This Agreement shall inure to the benefit of Bank’s successors and
assigns, and shall be binding upon the heirs, personal representatives,
guardians, conservators, and trustees of applicant.

 

d.   If applicant is more than one person, the liability of each applicant shall
be joint and several.

 

12.  Without releasing applicant from any liability hereunder and under the
Credit, Bank may make such changes from the terms set forth herein as Bank, in
its sole discretion, may deem advisable, provided that no such changes shall
vary the principal terms hereof (amount, expiry, merchandise); however, Bank
may, at applicant’s request, which may be signified by signing or initialing
such change(s), vary or modify principal terms as described herein. Further,
Bank may surrender, from time to time to the person designated by applicant (or
their nominees) all or any part of any property, goods, documents, and
instruments.

 

13.  Applicant will comply with all foreign and U.S. laws, rules, and
regulations (including exchange and control regulations) now or hereafter
applicable to the transaction related to the Credit or applicable to the
execution, delivery, and performance by the applicant of this Agreement.

 

14.  This Agreement shall be construed and enforced in accordance with the
Uniform Customs and Practice for Documentary Credits as most recently published
by the International Chamber of Commerce (the “UCP”) and in accordance with the
laws of the State of Hawaii, U.S.A. The UCP shall govern in the event of any
inconsistency.

 

EX-818 (REV. 7/12/04) (BACK) BANCNET

 

--------------------------------------------------------------------------------


 

EXHIBIT “5”

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (“Agreement”) dated as of
                           20       is made with reference to that certain
Revolving Credit Agreement, dated as of October 3, 2011 (the “Credit
Agreement’), among Hawaiian Telcom Communications, Inc. and First Hawaiian Bank,
and is entered into between the “Assignor” described below, in its capacity as
“Lender” under the Credit Agreement, and the “Assignee” described below.
Assignor and Assignee hereby represent, warrant and agree as follows:

 

1.                                       Definitions. Capitalized terms defined
in the Credit Agreement are used herein with the meanings set forth for such
terms in the Credit Agreement. As used in this Agreement, the following
capitalized terms shall have the meanings set forth below:

 

“Assignee” means

 

“Assigned Commitment” means (a)                 % of the Commitment of the
Lender under the Credit Agreement, being equal to the following dollar amount
$         

 

“Assignor” means

 

“Borrower” means Hawaiian Telcom Communications, Inc.

 

“Effective Date” means the effective date of this Agreement determined in
accordance with Section 9.1 B of the Credit Agreement.

 

1.                                       Representations and Warranties of the
Assignor. The Assignor represents and warrants, to the Assignee, the Lenders and
the Agent, as of the date hereof, as follows:

 

2.

(a)                                  The Commitment of the Assignor
is                  % of the total Commitments (without giving effect to
assignments thereof which have not yet become effective). The Assignor is the
legal and beneficial owner of the Assigned Commitment and the Assigned
Commitment is free and clear of any adverse claim.

 

(b)                                 The outstanding principal balance of
Advances made by Assignor under its Commitment is
$                                      .

 

(c)                                  The Assignor has full power and authority,
and has taken all actions necessary to execute and deliver this Agreement and
any and all other documents required to permitted to be executed or delivered by
it in connection with this Agreement, and to fulfill its obligations under, and
to consummate the transactions contemplated by, this Agreement, and no
governmental authorizations or other authorizations are required in connection
therewith.

 

(d)                                 This Agreement constitutes the legal, valid
and binding obligation of the Assignor.

 

Assignor makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or the performance by Borrower of
his obligations under the Credit Agreement, and assumes no responsibility with
respect to any statements,

 

1

--------------------------------------------------------------------------------


 

warranties or representations made under or in connection with the Credit
Agreement, or the execution, legality, validity, enforceability, genuineness or
sufficiency of the Credit Agreement or any Loan Document, other than as
expressly set forth above.

 

3.                                       Representations and Warranties of the
Assignee. The Assignee hereby represents and warrants to the Assignor, the
Lender and the Agent as follows:

 

(a)                                  The Assignee is an Eligible Assignee;

 

(b)                                 The Assignee has full power and authority,
and has taken all actions necessary to execute and deliver this Agreement, and
any other documents required or permitted to be executed and delivered by it in
connection with this Agreement, and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Agreement, and no governmental
authorizations or other authorizations are required in connection therewith;

 

(c)                                  This Agreement constitutes the legal, valid
and binding obligation of the Assignee;

 

(d)                                 The Assignee has independently and without
reliance upon the Assignor and based on such information as the Assignee has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. The Assignee will, independently and without reliance upon the
Assignor, the Agent or any Lender, and based upon such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement;

 

(e)                                  The Assignee has received copies of the
Credit Agreement and such of the Loan Documents as it has requested, together
with copies of the most recent financial statements delivered pursuant to the
Credit Agreement; and

 

(f)                                    If Assignee is organized under the laws
of a jurisdiction outside the United States of America, attached hereto are the
forms prescribed by the Internal Revenue Code and the Credit Agreement
certifying Assignee’s exemption from United States withholding taxes with
respect to all payments to be made to Assignee under the Credit Agreement.

 

5.                                       Assignment. On the terms set forth
herein, Assignor, as of the Effective Date, hereby irrevocably sells, assigns
and transfers to the Assignee all of the rights and obligation of the Assignor
under the Credit Agreement and the other Loan Documents, in each case to the
extent of the Assigned Commitment, and the Assignee irrevocably accepts such
assignment of rights and assumes such obligations from the Assignor on such
terms and as of the Effective Date. As of the Effective Date, Assignee shall
have the rights and obligations of a “Lender” (as defined in the Credit
Agreement) under the Loan Documents, to the extent of the Assigned Commitment.
Assignee hereby appoints and authorizes the Agent to take such action and to
exercise such powers as are delegated to the Agent by the Credit Agreement.

 

6.                                       Payment. On the Effective Date,
Assignee shall pay to the Assignor, in immediately available funds, an amount
equal to the purchase price, as agreed between the Assignor and the Assignee, of
the Assigned Commitment. The Assignor and the Assignee have entered into a
letter agreement, of even date herewith, which sets forth their agreement with
respect to the amount of interest, fees, and other payments with respect to the
Assigned Commitment which are to be retained by the Assignor.

 

2

--------------------------------------------------------------------------------


 

The Assignor and the Assignee hereby agree that if either receives any payment
of interest, principal, fees or any other amount under the Credit Agreement and
other Loan Documents which is for the account of the other, it shall hold the
same in trust for such party to the extent of such party’s interest therein and
shall promptly pay the same to such party.

 

7.                                       Principal, Interest, Fees, etc. Any
principal that would be payable and any interest, fees and other amounts that
would accrue from and after the Effective Date to or for the account of the
Assignor pursuant to the Credit Agreement and its Note, shall be payable to or
for the account of the Assignor and the Assignee, in accordance with their
respective interests as provided in this Agreement.

 

8.                                       Note; Schedule 1. The Assignor and the
Assignee shall make appropriate arrangements with Borrower and the Agent
concurrently with the execution and delivery hereof so that a replacement Note
or Notes may be issued. As of the Effective Date, the Commitments of Assignor
and Assignee to be reflected on Schedule 1 to the Credit Agreement shall be:

 

 

 

Commitment

 

Assignor                  %

 

$

(             

)

Assignee                  %

 

$

(             

)

 

6.                                       Further Assurances. Concurrently with
the execution of this Agreement, Assignor shall execute four counterpart
original Requests for Acceptance, in the form of Exhibit A to this Agreement, to
be forwarded to the Agent. The Assignor and the Assignee further agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Agreement, and Assignor specifically agrees to cause the
delivery of (i) four original counterparts of this Agreement and (ii) the
Requests for Registration, to the Agent for the purpose of registration of
Assignee as a “Lender” pursuant to the Credit Agreement.

 

7.                                       GOVERNING LAW. THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF HAWAII.

 

8.                                       Notices. All communications among the
parties or notices in connection herewith shall be in writing, hand delivered or
sent by registered airmail, postage prepaid, or by telex, telegram or cable,
addressed to the appropriate party at its address set forth on the signature
pages hereof. All such communications and notices shall be effective upon
receipt.

 

9.                                       Binding Effect. This Agreement shall
become effective upon the execution of the Request for Registration in the form
of Exhibit A to this Agreement and the execution of the Consent in the form of
 Exhibit B to this Agreement by the Borrower and the Agent, and shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns.

 

10.                                 Interpretation. The headings of the various
sections hereof are for convenience of reference only and shall not affect the
meaning or construction of any provision hereof.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officials, officers or agents thereunto duly
authorized as of the date first above written.

 

3

--------------------------------------------------------------------------------


 

 

“Assignor”

 

 

 

 

 

By

 

 

Printed Name and Title

 

Address:

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

“Assignee”

 

 

 

 

 

By

 

 

Printed Name and Title

 

Address:

 

 

 

 

 

 

 

Attention:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

REQUEST FOR REGISTRATION

 

TO:                            FIRST HAWAIIAN BANK, as Agent

 

THIS REQUEST FOR REGISTRATION OF ASSIGNEE is made as of the date of the enclosed
Assignment Agreement with reference to that certain Revolving Credit Agreement
dated as of                           , 2011, among Hawaiian Telcom
Communications, Inc., the Lenders who are parties thereto, and First Hawaiian
Bank, as Agent.

 

Assignor and Assignee hereby request that the Agent approve of Assignee as a
Lender, and the Agent register Assignee as a Lender pursuant to the Credit
Agreement effective as of the Effective Date described in the enclosed
Assignment and Agreement and, in connection with this request, certify to the
Agent that the enclosed Assignment Agreement sets forth the correct Assigned
Commitment of the Assignee.

 

Enclosed with this Request are four counterpart originals of the Assignment
Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Request for
Registration by their duly authorized officers as
of                                                   .

 

 

“Assignor”

 

 

 

 

 

By

 

 

Printed Name and Title

 

Address:

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

“Assignee”

 

 

 

 

 

By

 

 

Printed Name and Title

 

Address:

 

 

 

 

 

 

 

Attention:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

CONSENT

 

TO:                            THE ASSIGNOR AND ASSIGNEE REFERRED TO IN THE
ABOVE REQUEST FOR REGISTRATION

 

When countersigned by the Agent and Borrower below, this document shall certify
that:

 

1.                                       The Agent and Borrower have consented,
pursuant to the terms of the Credit Agreement, to the assignment by the Assignor
to the Assignee of the Assigned Commitment.

 

2.                                       The Agent has registered the Assignee
as a Lender under the Credit Agreement, effective as of the Effective Date
described above, with a Commitment corresponding to the Assigned Commitment and
has adjusted the registered Commitment of the Assignor to reflect the assignment
of the Assigned Commitment.

 

 

FIRST HAWAIIAN BANK, as Agent

 

 

 

 

 

By

 

 

 

 Its

 

 

APPROVED:

 

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “6”

 

FORM OF CERTIFICATE OF NON-BANK STATUS

 

The undersigned hereby certifies (i) that it is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”); (ii) that it is not a “10 percent shareholder”, within the meaning of
Section 881(c)(3)(B) of the Code, of the Borrower; (iii) that it is not a
“controlled foreign corporation” within the meaning of Section 881(c)(3)(C) of
the Code; (iv) that it is a “foreign corporation” as such term is used in
Section 881(c)(1) of the Code; and (v) that it is entitled to receive payments
of interest without deduction or withholding of any United States federal income
tax pursuant to Section 881 of the Code (including applicable treasury
regulations).

 

LENDER:

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “7”

 

AFTER RECORDATION MAIL[X]       PICKUP [  ]

 

To:                              Case Lombardi Pettit

737 Bishop Street, 26th Floor

Honolulu, Hawaii 96813

Attention:  Stacey W.E. Foy, Esq.

 

Pages:  12

 

AMENDMENT TO REAL PROPERTY MORTGAGE AND FINANCING STATEMENT

 

This AMENDMENT TO REAL PROPERTY MORTGAGE AND FINANCING STATEMENT is dated and
effective as of October 3, 2011 (the “Effective Date”) and entered into by and
among HAWAIIAN TELCOM COMMUNICATIONS, INC., a Delaware corporation (the
“Borrower”), HAWAIIAN TELCOM, INC., a Delaware corporation (the “Mortgagor”),
FIRST HAWAIIAN BANK, a Hawaii corporation, as the agent for the Lenders referred
to below (in such capacity, “Agent”), and FIRST HAWAIIAN BANK, a Hawaii
corporation, and each of the other Lenders from time to time made a party to the
Amended and Restated Revolving Credit Agreement referred to below (each
individually referred to herein as a “Lender” and collectively as “Lenders”).

 

RECITALS

 

WHEREAS, the Borrower and First Hawaiian Bank are parties to that certain
Revolving Line of Credit Agreement dated as of October 28, 2010 (the “Revolving
Credit Agreement”), which sets forth the terms and conditions under which FIRST
HAWAIIAN BANK as Lender agreed to advance, and the Borrower agreed to borrow, a
line of credit in the principal amount not to exceed Thirty Million Dollars
($30,000,000.00) (the “Line of Credit”).

 

WHEREAS, in order to secure the repayment of the Line of Credit, the Mortgagor
executed and delivered to First Hawaiian Bank, as Mortgagee, that certain Real
Property Mortgage and Financing Statement dated November 1, 2010 recorded in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii as
Document No. 4015285 and

 

1

--------------------------------------------------------------------------------


 

noted on the Transfer Certificate(s) of Title number(s) listed on Schedule A
attached hereto and recorded in the Bureau of Conveyances of the State of Hawaii
as Document No. 2010-165556 (the “Mortgage”).

 

WHEREAS, the Borrower and First Hawaiian Bank, as Agent and Lender, have agreed
to amend and restate in its entirety the Revolving Credit Agreement as set forth
in that certain Amended and Restated Revolving Line of Credit Agreement dated
concurrently herewith (the “Amended and Restated Revolving Line of Credit
Agreement”).

 

WHEREAS, the Mortgagor and First Hawaiian Bank, as Mortgagee, wish to amend the
Mortgage as more particularly set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Mortgagor, and First Hawaiian Bank, as
Mortgagee, agree as follows:

 

1.                                       Definitions. All capitalized terms used
herein, unless otherwise defined herein, shall have the same meanings as those
ascribed to them in the Amended and Restated Revolving Line of Credit Agreement.

 

2.                                       Amendments to Mortgage.  The Mortgage
is hereby amended as follows:

 

A.                                   In the introduction, the following is
substituted for the phrase “FIRST HAWAIIAN BANK, a Hawaii corporation
(hereinafter called the “Mortgagee”)”:

 

FIRST HAWAIIAN BANK, a Hawaii corporation, (the “Mortgagee”) in its capacity as
agent for FIRST HAWAIIAN BANK, a Hawaii corporation, and each of the other
Lenders from time to time made a party to the Loan Agreement (as hereinafter
defined) (the “Lenders”).

 

B.                                     The first recital is amended to provide
as follows:

 

To secure the repayment of a revolving line of credit (the “Loan”) made
available by the Lenders to HAWAIIAN TELCOM COMMUNICATIONS, INC., a Delaware
corporation (the “Borrower”), in the maximum principal sum of THIRTY MILLION AND
NO/100 DOLLARS ($30,000,000.00), which loan is evidenced by that certain
Revolving Note in that aggregate amount dated October 28, 2010, executed by
Borrower, as maker, and made payable to First Hawaiian Bank, as Lender, as
amended and restated by that certain Amended and Restated Revolving Note dated
October 3, 2011, the provisions of such Note, and any renewals, extensions,
further modifications, amendments, restatements or replacements thereof being
incorporated herein by reference, being secured hereby and being hereinafter
referred to as the “Note”;

 

C.                                     The third recital is amended to provide
as follows:

 

AND ALSO to secure the observance and performance by the Borrower of all
covenants, agreements, obligations and conditions required to be observed and
performed by the Borrower under that certain Amended and Restated Revolving Line
of Credit Agreement executed by the Borrower, the Agent, and the Lenders dated
October 3, 2011 (the “Loan Agreement”) and by the Borrower

 

2

--------------------------------------------------------------------------------


 

or the Mortgagor of all covenants, agreements, obligations and conditions
required to be observed and performed by the Borrower or the Mortgagor under the
other “Loan Documents”, as defined therein;

 

D.                                    The fourth recital is amended to provide
as follows:

 

AND ALSO to secure the observance and performance by (i) Hawaiian Telcom
Holdco, Inc., (ii) Hawaiian Telcom Inc., and Hawaiian Telcom Services, Inc, and
(iii) each other Person, as that term is defined in the Loan Agreement, that
subsequently becomes party to the Guaranty as a Guarantor on the terms provided
for therein (individually and collectively, the “Guarantor”) of all covenants,
agreements, obligations and conditions required to be observed and performed by
the Guarantor under that certain Amended and Restated Guaranty executed by the
Guarantor and Agent and dated October 3, 2011 (the “Guaranty”).

 

3.                                       Conformance. The Mortgage is hereby
amended to conform with this Amendment, but in all other respects shall continue
in full force and effect.

 

4.                                       Continuance of Security. The
performance of the obligations of the Borrower under the Amended and Restated
Revolving Line of Credit Agreement, the Note and any other Loan Documents to
which it is a party, shall be fully secured by and entitled to the benefits of
all of the security documents/guaranties/direct liability agreements described
in the Amended and Restated Revolving Line of Credit Agreement and the other
Loan Documents, and any modifications, extensions, renewals or replacements
thereof.

 

5.                                       No Offsets. As of the date hereof, the
Borrower has no claims, defenses or offsets against the Agent or the Lenders or
against the Borrower’s obligations under the “Loan Documents”, as herein
amended, whether in connection with the negotiations for or closing of the
Revolving Commitment, of this Amendment, or otherwise, and if any such claims,
defenses or offsets exist, they are hereby irrevocably waived and released.

 

6.                                       No Waiver. This Amendment is made on
the express condition that nothing herein contained shall in any way be
construed as affecting, impairing or waiving any rights of the Lenders under any
of the Loan Documents, as herein amended.

 

7.                                       Entire Agreement. This Amendment
incorporates all of the agreements between the parties relating to the amendment
of the Mortgage and supersedes all other prior or concurrent oral or written
letters, agreements or understandings relating to such amendment. This Amendment
shall constitute and be deemed amendments to any inconsistent provisions of any
commitment letter issued by the Lenders to the Borrower in connection with the
amendment to the Mortgage and, upon the execution of this Amendment, any such
commitment letter shall be deemed superseded by this Amendment and cancelled.

 

8.                                       Headings. The headings of paragraphs
and subparagraphs herein are inserted only for convenience and reference, and
shall in no way define, limit or describe the scope or intent of any provisions
of this Amendment.

 

9.                                       Governing Law; Severability. This
Amendment is executed and delivered, and shall be construed and enforced, in
accordance with and governed by the laws of the State of Hawaii. If any
provision of this Amendment is held to be invalid or unenforceable, the validity
or enforceability of the other provisions of this Amendment shall remain
unaffected.

 

3

--------------------------------------------------------------------------------


 

10.                                 Counterparts. This Amendment may be executed
in two or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same instrument, and in making
proof of this Amendment, it shall not be necessary to produce or account for
more than one such counterpart.

 

11.                                 Binding Effect. This Amendment shall bind
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that Borrower shall not assign this Amendment or
any of the rights, duties or obligations of Borrower hereunder without the prior
written consent of Agent and Lenders.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

“Borrower”

 

 

 

 

 

HAWAIIAN TELCOM, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

“Mortgagor”

 

 

 

 

 

FIRST HAWAIIAN BANK, a Hawaii corporation

 

 

 

 

 

By:

 

 

Name:

Jeffrey N. Higashi

 

Title:

Senior Vice President

 

 

 

“Agent/Lender”

 

5

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

)

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

On                                                   , in the First Circuit,
State of Hawaii, before me personally appeared
                                             , to me personally known, who,
being by me duly sworn or affirmed, did say that the person is the
                                                                       of
HAWAIIAN TELCOM COMMUNICATIONS, INC., a Delaware corporation, that said person
executed the foregoing instrument on behalf of said HAWAIIAN TELCOM
COMMUNICATIONS, INC. by authority of its Board of Directors, and said
                                                                  acknowledged
the instrument to be the free act and deed of said corporation.

 

The foregoing instrument is undated at time of notarization and contained
           pages at the time of this acknowledgement/certification.

 

 

 

 

 

Type or print name:

 

 

Notary Public, State of Hawaii

 

My commission expires:

 

 

 

Date of Doc:

 

 

# Pages:

 

Name of Notary:

 

 

Notes:

 

Doc. Description:

Amendment to Real Property Mortgage and
Financing Statement

 

 

 

 

 

 

 

 

(stamp or seal)

 

 

 

 

 

 

Notary Signature

Date

 

 

First Circuit, State of Hawaii

 

 

 

 

 

 

 

 

N O T A R Y C E R T I F I C A T I O N

 

 

 

6

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

)

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

On                                                   , in the First Circuit,
State of Hawaii, before me personally appeared
                                         , to me personally known, who, being by
me duly sworn or affirmed, did say that the person is the
                                                                    of HAWAIIAN
TELCOM, INC., a Hawaii corporation, that said person executed the foregoing
instrument on behalf of said HAWAIIAN TELCOM, INC., by authority of its Board of
Directors, and said                                                             
acknowledged the instrument to be the free act and deed of said corporation.

 

The foregoing instrument is undated at time of notarization and contained
           pages at the time of this acknowledgement/certification.

 

 

 

 

 

Type or print name:

 

 

Notary Public, State of Hawaii

 

My commission expires:

 

 

 

Date of Doc:

 

 

# Pages:

 

Name of Notary:

 

 

Notes:

 

Doc. Description:

Amendment to Real Property Mortgage and
Financing Statement

 

 

 

 

 

 

 

 

(stamp or seal)

 

 

 

 

 

 

Notary Signature

Date

 

 

First Circuit, State of Hawaii

 

 

 

 

 

 

 

 

N O T A R Y C E R T I F I C A T I O N

 

 

 

7

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

)

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

On                                                   , in the First Circuit,
State of Hawaii, before me personally appeared Jeffrey N. Higashi, to me
personally known, who, being by me duly sworn or affirmed, did say that the
person is the Senior Vice President of FIRST HAWAIIAN BANK, a Hawaii
corporation, that said person executed the foregoing instrument on behalf of
said FIRST HAWAIIAN BANK, by authority of its Board of Directors, and said
Jeffrey N. Higashi acknowledged the instrument to be the free act and deed of
said corporation.

 

The foregoing instrument is undated at time of notarization and contained
           pages at the time of this acknowledgement/certification.

 

 

 

 

 

Type or print name:

 

 

Notary Public, State of Hawaii

 

My commission expires:

 

 

 

Date of Doc:

 

 

# Pages:

 

Name of Notary:

 

 

Notes:

 

Doc. Description:

Amendment to Real Property Mortgage and
Financing Statement

 

 

 

 

 

 

 

 

(stamp or seal)

 

 

 

 

 

 

Notary Signature

Date

 

 

First Circuit, State of Hawaii

 

 

 

 

 

 

 

 

N O T A R Y C E R T I F I C A T I O N

 

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

Item

 

TMK

 

Land
System

 

TCT

1

 

3-2-3-6-2

 

LC

 

6958 (2nd)

11920 (3rd)

2

 

3-6-4-6-6

 

LC

 

61,148

3

 

3-6-2-2-15

 

RS

 

 

4

 

3-1-6-2-83

 

LC

 

125,652

5

 

3-7-4-8-20

 

RS

 

 

6

 

1-9-8-18-29

 

LC

 

182,875

7

 

1-9-1-76-175

 

LC

 

440,189

8

 

1-2-1-10-51

 

DS

 

82296 (Part 1)

97324 (Parts 2 & 3)

14457 (Part 4)

120224 (Part 5)

114656 (Part 6)

9

 

1-4-7-13-18

 

LC

 

126,569

10

 

1-3-2-5-19

 

LD

 

85,494

11

 

1-2-3-3-15

 

RS

 

 

12

 

1-1-3-5-35

 

DS

 

10136 (1st)

13

 

1-4-5-15-4

 

LC

 

16,934

14

 

1-3-9-56-12

 

RS

 

 

15

 

1-9-5-21-10

 

DS

 

172,319

16

 

1-1-1-37-1

 

LC

 

171,672

17

 

1-1-1-35-3

 

LC

 

85,729 deregistered
Doc. Nos. 2011-
133202 and 2011-
133203 recorded
August 22, 2011

18

 

1-9-7-36-12

1-9-7-36-13

1-9-7-36-14

1-9-7-36-16

 

LC

 

129784 (One)

64496 (Two)

130596 (Three)

130775 (Four)

19

 

1-2-8-3-20

 

DS

 

129397 (2nd)

20

 

1-9-1-16-125

 

LC

 

592,314

21

 

1-7-4-9-3, 55

 

LC

 

534 (One)

105986 (Two)

22

 

1-2-6-24-12

 

RS

 

 

23

 

1-9-4-11-41

 

LC

 

43,571

24

 

1-9-4-157-100

 

RS

 

 

 

9

--------------------------------------------------------------------------------


 

25

 

4-4-4-5-67-2

 

RS

 

 

26

 

4-4-1-6-15

 

RS

 

 

27

 

4-4-5-11-48

 

DS

 

52106 (1st)

28

 

4-3-6-5-21

 

DS

 

20514 (1st)

29

 

4-3-6-12-30

 

RS

 

 

30

 

4-5-4-24-23

 

RS

 

 

31

 

2-1-4-3-39

 

RS

 

 

32

 

2-3-8-12-8

 

RS

 

 

33

 

2-5-3-1-62

 

LC

 

38,389

34

 

2-3-9-17-43

 

RS

 

 

35

 

2-3-9-48-15

 

RS

 

 

36

 

2-4-6-9-13

 

LC

 

11,506

37

 

2-4-9-6-38

 

LC

 

149,736

38

 

2-2-4-7-72

 

RS

 

 

39

 

2-3-4-13-10

 

DS

 

20917 (1st)

11531 (2nd)

40

 

1-1-8-5-26

 

RS

 

 

41

 

1-2-9-21-29

 

RS

 

 

42

 

1-3-6-11-10

 

LC

 

51,045

43

 

1-3-6-5-6

 

LC

 

84,263

44

 

1-3-8-3-36

 

RS

 

 

45

 

1-3-9-12-5

 

LC

 

257,900

46

 

1-3-9-12-6

 

LC

 

257,900

47

 

1-3-9-12-9

 

LC

 

257,900

48

 

1-3-9-30-13

 

RS

 

 

49

 

1-3-9-38-4

 

RS

 

 

50

 

1-4-3-31-64

 

LC

 

969,002

51

 

1-4-3-31-9

 

LC

 

31,722

52

 

1-4-4-12-2

 

RS

 

 

53

 

1-4-7-23-10

 

DS

 

63,008 (1st)

54

 

1-4-7-23-11

 

DS

 

219,455 (1st)

55

 

1-5-5-15-8

 

RS

 

 

56

 

1-5-9-8-6

 

RS

 

 

57

 

1-6-6-21-11

 

LC

 

52,414

58

 

1-7-4-7-3

 

LC

 

167,272

59

 

1-8-4-22-2

 

LC

 

132,065

60

 

1-8-4-2-41

 

LC

 

635,369

61

 

1-8-5-13-13

 

LC

 

75,605

62

 

1-9-1-16-11

 

LC

 

114,172

63

 

1-9-1-17-36

 

LC

 

238,225 (1st)

 

10

--------------------------------------------------------------------------------


 

64

 

1-9-1-25-62

 

LC

 

132,504 (1st)

57,277 (2nd)

65

 

1-9-1-56-26

 

LC

 

391,528

66

 

1-9-2-19-15

 

LC

 

138,040

67

 

1-9-2-19-78

 

LC

 

477,737

68

 

1-9-4-7-34

 

LC

 

616,136

69

 

1-9-5-46-8

 

LC

 

400,038

70

 

1-9-5-49-11

 

LC

 

434,744

71

 

2-1-4-2-2

 

RS

 

 

72

 

2-1-4-7-18

 

RS

 

 

73

 

2-2-2-2-21

 

RS

 

 

74

 

2-2-5-5-49

 

RS

 

 

75

 

2-2-7-20-10

 

RS

 

 

76

 

2-4-3-15-9

 

RS

 

 

77

 

2-5-2-29-59

 

LC

 

172,828

78

 

2-5-6-4-23

 

RS

 

 

79

 

INTENTIONALLY OMITTED

80

 

3-1-5-2-18

 

RS

 

 

81

 

3-1-5-41-184

 

LC

 

337,000

82

 

3-1-8-2-13

 

RS

 

 

83

 

3-1-9-4-50

 

RS

 

 

84

 

3-2-2-32-15

 

RS

 

 

85

 

3-2-4-15-29

 

RS

 

 

86

 

3-2-7-33-30

 

RS

 

 

87

 

3-2-8-17-13

 

RS

 

 

88

 

3-3-6-9-36

 

RS

 

 

89

 

3-4-3-2-19

 

RS

 

 

90

 

3-4-5-6-8

3-4-5-6-65

3-4-5-6-66

 

LC

 

55,870

91

 

3-5-3-11-101

 

LC

 

309,032

92

 

3-5-4-5-17

 

LC

 

53,926

93

 

3-6-4-6-84

 

RS

 

 

94

 

3-6-8-3-27

 

RS

 

 

95

 

3-6-9-8-8

 

RS

 

 

96

 

3-7-2-2-10

 

RS

 

 

97

 

3-7-2-2-9

 

RS

 

 

98

 

3-7-3-3-24

 

RS

 

 

99

 

3-7-6-22-95

 

RS

 

 

100

 

3-7-6-5-13

 

RS

 

 

 

11

--------------------------------------------------------------------------------


 

101

 

3-7-8-5-47

 

RS

 

 

102

 

3-8-1-16-37

 

LC

 

54,758

103

 

3-8-4-5-66

 

RS

 

 

104

 

3-8-7-6-5

 

RS

 

 

105

 

3-9-2-81-41

 

RS

 

 

106

 

3-9-5-21-18

 

RS

 

 

107

 

3-9-6-5-49

 

RS

 

 

108

 

4-1-3-8-13

 

RS

 

 

109

 

4-1-6-10-8

 

LC

 

21,010 (1st)

50,800 (2nd)

91,902 (3rd)

110

 

4-1-9-5-42

 

RS

 

 

111

 

4-2-4-15-18

 

RS

 

 

112

 

4-2-8-7-30

 

RS

 

 

113

 

4-4-5-11-47

 

RS

 

 

114

 

4-4-6-10-43

 

RS

 

 

115

 

4-5-2-6-46

 

RS

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT “8”

 

AMENDMENT TO SECURITY AGREEMENT

 

This AMENDMENT TO SECURITY AGREEMENT is dated and effective as of October 3,
2011 (the “Effective Date”) and entered into by and among HAWAIIAN TELCOM
COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”), HAWAIIAN
TELCOM, INC., a Hawaii corporation, HAWAIIAN TELCOM HOLDCO, INC., a Delaware
corporation, and HAWAIIAN TELCOM SERVICES COMPANY, INC., a Delaware corporation
(such entities together with the Borrower being hereinafter referred to
collectively as the “Borrower Parties”), FIRST HAWAIIAN BANK, a Hawaii
corporation, as the agent for the Lenders referred to below (in such capacity,
“Agent”), and FIRST HAWAIIAN BANK, a Hawaii corporation, and each of the other
Lenders from time to time made a party to the Amended and Restated Revolving
Line of Credit Agreement referred to below (each individually referred to herein
as a “Lender” and collectively as “Lenders”).

 

RECITALS

 

WHEREAS, the Borrower and First Hawaiian Bank are parties to that certain
Revolving Line of Credit Agreement dated as of October 28, 2010 (the “Revolving
Credit Agreement”), which sets forth the terms and conditions under which FIRST
HAWAIIAN BANK as Lender agreed to advance, and the Borrower agreed to borrow, a
line of credit in the principal amount not to exceed Thirty Million Dollars
($30,000,000.00) (the “Line of Credit”).

 

WHEREAS, in order to secure the repayment of the Line of Credit, the Borrower
Parties, as Debtors, entered into that certain Security Agreement dated
October 28, 2010, in favor of First Hawaiian Bank, as the Secured Party (the
“Security Agreement”).

 

WHEREAS, the Borrower and First Hawaiian Bank, as Agent and Lender have agreed
to amend and restate in its entirety the Revolving Credit Agreement as set forth
in that certain Amended and Restated Revolving Line of Credit Agreement dated
concurrently herewith (the “Amended and Restated Revolving Line of Credit
Agreement”).

 

WHEREAS, the Borrower Parties and First Hawaiian Bank, as Agent and Lender, wish
to amend the Security Agreement as more particularly set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower Parties and First Hawaiian Bank, as
Agent and Lender, agree as follows:

 

1.                                       Definitions. All capitalized terms used
herein, unless otherwise defined herein, shall have the same meanings as those
ascribed to them in the Amended and Restated Revolving Line of Credit Agreement.

 

2.                                       Amendment.

 

2.1                                 Security Agreement.

 

The Security Agreement is amended as follows:

 

A.                                   The following dissolved entities are
deleted as parties:

 

1

--------------------------------------------------------------------------------


 

(i)                                     Hawaiian Telcom IP Video Investment,
LLC;

(ii)                                  Hawaiian Telcom IP Video Research, LLC;

(iii)                               Hawaiian Telcom IP Service Delivery
Investment LLC; and

(iv)                              Hawaiian Telcom IP Service Delivery Research,
LLC.

 

B.                                     In the introduction, the following is
substituted for the phrase “FIRST HAWAIIAN BANK, a Hawaii corporation
(hereinafter called the “Secured Party”)”:

 

FIRST HAWAIIAN BANK, a Hawaii corporation, as agent for itself and each of the
Lenders from time to time made a party to the Loan Agreement referred to below
(in such capacity, the “Agent” and hereinafter called the “Secured Party”).

 

C.                                     The first recital is amended to provide
as follows:

 

To secure the repayment of a revolving line of credit (the “Loan”) made
available by the Lenders to Hawaiian Telcom Communications, Inc. a Delaware
corporation (the “Borrower”) in the maximum principal sum of THIRTY MILLION AND
NO/100 DOLLARS ($30,000,000.00), which loan is evidenced by that certain
Revolving Note in that aggregate amount dated October 28, 2010 executed by the
Borrower, as maker, and made payable to First Hawaiian Bank, as Lender, as
amended and restated by that certain Amended and Restated Revolving Note dated
October 3, 2011, the provisions of such note and any renewals, extensions,
modifications, further amendments, restatements or replacements thereof being
incorporated herein by reference, being secured hereby and being hereinafter
referred to as the “Note”.

 

D.                                    The third recital is amended to provide as
follows:

 

AND ALSO to secure the observance and performance by the Debtors of all
covenants, agreements, obligations and conditions required to be observed and
performed by the Debtors under that certain Amended and Restated Revolving Line
of Credit Agreement executed by the Borrower, the Agent and the Lenders and
dated October 3, 2011 (the “Loan Agreement”) and by the Debtors of all
covenants, agreements, obligations and conditions required to be observed and
performed by the Debtors under the other “Loan Documents”;

 

E.                                      The fourth recital is amended to provide
as follows:

 

AND ALSO to secure the observance and performance by the “Guarantor” as the term
is defined in the Loan Agreement (the “Guarantor”), of all covenants,
agreements, obligations and conditions required to be observed and performed by
the Guarantor under that certain Amended and Restated Guaranty (the “Guaranty”)
executed by the Guarantor and Agent and dated October 3, 2011.

 

F.                                      The proviso in Section (1)(a) of
Exhibit “1” is amended to provide as follows:

 

Provided that the Pledged Stock shall not include (1) to the extent

 

2

--------------------------------------------------------------------------------


 

applicable law requires that a subsidiary of such Debtor issue directors’
qualifying shares, such qualifying shares, or (2) more than 65% of the Equity
Interests of any Subsidiary that is not a U.S. Subsidiary;

 

3.                                       Conformance. The Security Agreement is
hereby amended to conform with this Amendment, but in all other respects shall
continue in full force and effect.

 

4.                                       Continuance of Security. The
performance of the obligations of the Borrower under the Amended and Restated
Revolving Line of Credit Agreement, the Note and any other Loan Documents to
which it is a party, shall be fully secured by and entitled to the benefits of
all of the security documents/guaranties/direct liability agreements described
in the Amended and Restated Revolving Line of Credit Agreement and the other
Loan Documents, and any modifications, extensions, renewals or replacements
thereof.

 

5.                                       No Waiver. This Amendment is made on
the express condition that nothing herein contained shall in any way be
construed as affecting, impairing or waiving any rights of the Lenders under any
of the Loan Documents, as herein amended.

 

6.                                       Entire Agreement. This Amendment
incorporates all of the agreements between the parties relating to the amendment
of the Security Agreements and supersedes all other prior or concurrent oral or
written letters, agreements or understandings relating to such amendment. This
Amendment shall constitute and be deemed amendments to any inconsistent
provisions of any commitment letter issued by the Lenders to the Borrower in
connection with the amendment of the Security Agreements and, upon the execution
of this Amendment, any such commitment letter shall be deemed superseded by this
Amendment and cancelled.

 

7.                                       Headings. The headings of paragraphs
and subparagraphs herein are inserted only for convenience and reference, and
shall in no way define, limit or describe the scope or intent of any provisions
of this Amendment.

 

8.                                       Governing Law; Severability. This
Amendment is executed and delivered, and shall be construed and enforced, in
accordance with and governed by the laws of the State of Hawaii. If any
provision of this Amendment is held to be invalid or unenforceable, the validity
or enforceability of the other provisions of this Amendment shall remain
unaffected.

 

9.                                       Counterparts. This Amendment may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument, and in
making proof of this Amendment, it shall not be necessary to produce or account
for more than one such counterpart.

 

10.                                 No Offsets. As of the date hereof, the
Borrower Parties have no claims, defenses or offsets against the Agent or the
Lenders or against the Borrower Parties’ obligations under the “Loan Documents”,
as herein amended, whether in connection with the negotiations for or closing of
the Revolving Commitment, of this Amendment, or otherwise, and if any such
claims, defenses or offsets exist, they are hereby irrevocably waived and
released.

 

11.                                 Binding Effect. This Amendment shall bind
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that Borrower shall not assign this Amendment or
any of the rights, duties or obligations of Borrower hereunder without the prior
written consent of Agent and Lenders.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

“Borrower”

 

 

 

 

 

HAWAIIAN TELCOM, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

HAWAIIAN TELCOM HOLDCO, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

HAWAIIAN TELCOM SERVICES COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

“Borrower Parties”

 

 

 

 

 

FIRST HAWAIIAN BANK, a Hawaii corporation

 

 

 

 

By:

 

 

Name:

Jeffrey N. Higashi

 

Title:

Senior Vice President

 

 

 

““Agent/Lender”

 

4

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

 

)

SS.

 

CITY AND COUNTY OF HONOLULU

)

 

 

 

On                                                   , in the First Circuit,
State of Hawaii, before me personally appeared                                 ,
to me personally known, who, being by me duly sworn or affirmed, did say that
the person is the                                                          of
HAWAIIAN TELCOM COMMUNICATIONS, INC., a Delaware corporation, that said person
executed the foregoing instrument on behalf of said HAWAIIAN TELCOM
COMMUNICATIONS, INC. by authority of its Board of Directors, and said
                                                                 acknowledged
the instrument to be the free act and deed of said corporation.

 

The foregoing instrument is undated at time of notarization and contained
           pages at the time of this acknowledgement/certification.

 

 

 

 

 

Type or print name:

 

 

Notary Public, State of Hawaii

 

My commission expires:

 

 

 

Date of Doc:

 

 

# Pages:

 

 

 

 

 

 

Name of Notary:

 

 

Notes:

 

 

 

 

 

 

Doc. Description:

Amendment to Security Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(stamp or seal)

 

 

 

 

 

 

 

 

 

Notary Signature

Date

 

 

 

 

 

First Circuit, State of Hawaii

 

 

 

 

 

 

 

 

N O T A R Y C E R T I F I C A T I O N

 

 

 

5

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

 

)

SS.

 

CITY AND COUNTY OF HONOLULU

)

 

 

 

On                                                   , in the First Circuit,
State of Hawaii, before me personally appeared                                 ,
to me personally known, who, being by me duly sworn or affirmed, did say that
the person is the                                                          of
HAWAIIAN TELCOM, INC., a Delaware corporation, that said person executed the
foregoing instrument on behalf of said HAWAIIAN TELCOM, INC. by authority of its
Board of Directors, and said
                                                                 acknowledged
the instrument to be the free act and deed of said corporation.

 

The foregoing instrument is undated at time of notarization and contained
           pages at the time of this acknowledgement/certification.

 

 

 

 

 

Type or print name:

 

 

Notary Public, State of Hawaii

 

My commission expires:

 

 

 

Date of Doc:

 

 

# Pages:

 

 

 

 

 

 

Name of Notary:

 

 

Notes:

 

 

 

 

 

 

Doc. Description:

Amendment to Security Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(stamp or seal)

 

 

 

 

 

 

 

 

 

Notary Signature

Date

 

 

 

 

 

First Circuit, State of Hawaii

 

 

 

 

 

 

 

 

N O T A R Y  C E R T I F I C A T I O N

 

 

 

6

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

 

)

SS.

 

CITY AND COUNTY OF HONOLULU

)

 

 

 

On                                                   , in the First Circuit,
State of Hawaii, before me personally appeared                                 ,
to me personally known, who, being by me duly sworn or affirmed, did say that
the person is the                                                          of
HAWAIIAN TELCOM HOLDCO, INC., a Hawaii corporation, that said person executed
the foregoing instrument on behalf of said HAWAIIAN TELCOM HOLDCO, INC., by
authority of its Board of Directors, and said
                                                             acknowledged the
instrument to be the free act and deed of said corporation.

 

The foregoing instrument is undated at time of notarization and contained
           pages at the time of this acknowledgement/certification.

 

 

 

 

 

Type or print name:

 

 

Notary Public, State of Hawaii

 

My commission expires:

 

 

 

Date of Doc:

 

 

# Pages:

 

 

 

 

 

 

Name of Notary:

 

 

Notes:

 

 

 

 

 

 

Doc. Description:

Amendment to Security Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(stamp or seal)

 

 

 

 

 

 

 

 

 

Notary Signature

Date

 

 

 

 

 

First Circuit, State of Hawaii

 

 

 

 

 

 

 

 

N O T A R Y  C E R T I F I C A T I O N

 

 

 

7

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

 

)

SS.

 

CITY AND COUNTY OF HONOLULU

)

 

 

 

On                                                   , in the First Circuit,
State of Hawaii, before me personally appeared                                 ,
to me personally known, who, being by me duly sworn or affirmed, did say that
the person is the                                                          of
HAWAIIAN TELCOM SERVICES COMPANY, INC., a Delaware corporation, that said person
executed the foregoing instrument on behalf of said HAWAIIAN TELCOM SERVICES
COMPANY, INC., by authority of its Board of Directors, and said
                                                               acknowledged the
instrument to be the free act and deed of said corporation.

 

The foregoing instrument is undated at time of notarization and contained
           pages at the time of this acknowledgement/certification.

 

 

 

 

 

Type or print name:

 

 

Notary Public, State of Hawaii

 

My commission expires:

 

 

 

Date of Doc:

 

 

# Pages:

 

 

 

 

 

 

Name of Notary:

 

 

Notes:

 

 

 

 

 

 

Doc. Description:

Amendment to Security Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(stamp or seal)

 

 

 

 

 

 

 

 

 

Notary Signature

Date

 

 

 

 

 

First Circuit, State of Hawaii

 

 

 

 

 

 

 

 

N O T A R Y  C E R T I F I C A T I O N

 

 

 

8

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

 

)

SS.

 

CITY AND COUNTY OF HONOLULU

)

 

 

 

On                                                   , in the First Circuit,
State of Hawaii, before me personally appeared Jeffrey N. Higashi, to me
personally known, who, being by me duly sworn or affirmed, did say that the
person is the Senior Vice President of FIRST HAWAIIAN BANK, a Hawaii
corporation, that said person executed the foregoing instrument on behalf of
said FIRST HAWAIIAN BANK, by authority of its Board of Directors, and said
Jeffrey N. Higashi acknowledged the instrument to be the free act and deed of
said corporation.

 

The foregoing instrument is undated at time of notarization and contained
           pages at the time of this acknowledgement/certification.

 

 

 

 

 

Type or print name:

 

 

Notary Public, State of Hawaii

 

My commission expires:

 

 

 

Date of Doc:

 

 

# Pages:

 

 

 

 

 

 

Name of Notary:

 

 

Notes:

 

 

 

 

 

 

Doc. Description:

Amendment to Security Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(stamp or seal)

 

 

 

 

 

 

 

 

 

Notary Signature

Date

 

 

 

 

 

First Circuit, State of Hawaii

 

 

 

 

 

 

 

 

N O T A R Y  C E R T I F I C A T I O N

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “9”

 

Pro Forma dated 9/22/2011 at 8:00 a.m.

Last Revised 9/28/2011

 

E N D O R S E M E N T   N O.    19

 

Issued by

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

Attached to Policy No. FCW6-01000088

dated November 1, 2010 at 8:01 a.m.

 

The Company insures against loss or damage sustained by reason of:

 

1.                                       The failure of that certain AMENDMENT
TO REAL PROPERTY MORTGAGE AND FINANCING STATEMENT  executed by HAWAIIAN TELCOM
COMMUNICATIONS, INC., a Delaware corporation, (the “Borrower”), HAWAIIAN
TELCOM, INC., a Delaware corporation (the “Mortgagor”), “Mortgagor”, and FIRST
HAWAIIAN BANK, a Hawaii corporation, in its capacity as agent for FIRST HAWAIIAN
BANK, a Hawaii corporation, and each of the other Lenders from time to time made
a party to the Loan Agreement (the “Lender”), dated
                            , filed as Land Court Document
No.                         , recorded as Document
No.                                , to modify the Insured Mortgage or the
obligation secured thereby.

 

2.                                       The priority of any lien or encumbrance
over the lien of the Insured Mortgage as modified by the above mentioned
Amendment, except for those matters shown in Schedule B as prior to the insured
mortgage, and the following matters:

 

A.                                   Real Property Taxes, Second Installment,
Fiscal Year July 1, 2011 - June 30, 2012.

 

Payable on or before February 20, 2012.

 

B.                                     As to Tax Key (1) 9-5-046-008:

 

FIFTH AMENDMENT TO DECLARATION OF PROTECTIVE COVENANTS, CONDITIONS AND
RESTRICTIONS FOR MILILANI TECHNOLOGY PARK dated May 11, 2011 filed as Land Court
Document No. 4072879.

 

1

--------------------------------------------------------------------------------


 

C.                                              As to Tax Key (1) 1-1-035-003:

 

(1)                                  Deregistration of Certificate of Title
85,729 recorded as Document No. 2011-133202.

 

(2)                                  VOLUNTARY REQUEST FOR DEREGISTRATION
recorded as Document No. 2011-133203.

 

This endorsement does not insure against loss or damage, and the Company will
not pay costs, attorneys’ fees, or expenses, by reason of any claim that arises
out of the transaction creating the Modification by reason of the operation of
federal bankruptcy, state insolvency, or similar creditors’ rights laws that is
based on:

 

1.                                             the Modification being deemed a
fraudulent conveyance or fraudulent transfer; or

 

2,                                       the Modification being deemed a
preferential transfer except where the preferential transfer results from the
failure

 

a.                                       to timely record the instrument of
transfer; or

 

b.                                      of such recordation to impart notice to
a purchaser for value or to a judgment or lien creditor.

 

2

--------------------------------------------------------------------------------


 

This endorsement is issued as part of the policy.  Except as it expressly
states, it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance.  To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls.  Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Dated:                    at                        

 

By Title Guaranty of Hawaii, Inc.,

its Authorized Agent

 

3

--------------------------------------------------------------------------------


 

SCHEDULE “1”

 

Bank

 

Commitment

 

Commitment Percentage

 

First Hawaiian Bank

 

$

30,000,000.00

 

100.00

%

 

1

--------------------------------------------------------------------------------